Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 1 of 179 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
CHRISTOPHER J. SQUITIERIL,
JOHN HORNING AND
ANTHONY PEARN,
Plaintiffs,
/
Vv. Case No.

PASCO COUNTY SHERIFF, CHRISTOPHER NOCCO;

COLONEL JEFFERY HARRINGTON;

MAJOR JEFFERY PEAKE, MAJOR CRIMES UNIT;

LARRY KRAUS, DIRECTOR OF INTELLIGENCE LEAD POLICING UNIT;

MAJOR KENNETH GREGORY, MAJOR OF PATROL OPERATIONS;

CAPTAIN SHARON FOSHEY, DIRECTOR OF PASCO HERNANDO POLICE ACADEMY;
SERGEANT JAMES BROWNING;

SERGEANT RICHARD JONES;

SERGEANT MARC ERICKSON;

CORPORAL JENNIE JONES, COORDINATOR OF PASCO HERNANDO POLICE ACADEMY;
INSPECTOR JENNIFER CHRISTENSEN;

HUMAN RESOURCES DIRECTOR TAFFINI REED;

INVESTIGATOR TIMOTHY ROY;

HUMAN RESOURCES MANAGER MELISSA HITE;

HUMAN RESOURCES SPECAILEST CHRISTOPHER BENNETT;

Defendants.

COMPLAINT AND DEMAND FOR JURY TRIAL ;
Plaintiffs, CHRISTOPHER J. SQUITIER! (hereinafter “SQUITIERI”), ANTHONY PEARN

(hereinafter “PEARN”) and JOHN HORNING (hereinafter “HORNING”), by and through their
undersigned attorney, files this Complaint and Demand for Jury Trial, individually and on behalf
of a class, bringing this action against Defendants, PASCO COUNTY SHERIFF, CHRISTOPHER
NOCCO (hereinafter “NOCCO”); Colonel JEFFERY HARRINGTON (hereinafter “HARRINGTON”),

Major JEFF PEAKE (hereinafter “PEAKE”}, Major of crimes unit; LARRY KRAUS (hereinafter

Page 1 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 2 of 179 PagelD 2

“KRAUSE”}, Director of Intelligence Lead Policing Unit; Major KENNETH GREGORY (hereinafter
“GREGORY”), Major of patrol operations; Captain SHARON FOSHEY (hereinafter “FOSHEY”},
Director of Pasco Hernando Police Academy; Sergeant JAMES BROWNING (hereinafter
“BROWNING”); Sergeant RICHARD JONES (hereinafter “ SGT. JONES”); Sergeant MARC

ERICKSON (hereinafter “ERICKSON”); Corporal JENNIE JONES (hereinafter “CORP. JONES”),
Coordinator of Pasco Hernando Police Academy; Inspector JENNIFER CHRISTENSEN (hereinafter
“CHRISTENSON”); Human Resources Director TAFFIN| REED (hereinafter “REED”); Investigator
TIMOTHY ROY (hereinafter “ROY”); Human Resources Manager MELISSA HITE (hereinafter
“HITE”); Human Resources Specialist CHRISTOPHER BENNETE (hereinafter “BENNETT”); and

alleges upon facts and belief as follows:
I. SUMMARY OF CLAIMS

This is a civil RICO claim which requires Plaintiffs to demonstrate that the defendant has
engaged in a “pattern” of misconduct (called “racketeering” under the RICO statutes). “Pattern
of racketeering activity” requires at least two acts of racketeering activity committed within ten

years of each other.

The civil action for RICO is defined in 18 U.S.C.A. § 1964 (c}: “Any person injured in his
business or property by reason of a violation of section 1962 of this chapter may . . . recover
threefold the damages he sustains and the cost of the suit, including a reasonable attorney's
fee... .” Section 1962 has four subparts and generally prohibits the use of income obtained
from a pattern of racketeering activity or through collection of an unlawful debt to purchase,

establish, operate, or participate in the affairs of any enterprise in interstate or foreign

Page 2 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 3 of 179 PagelD 3

commerce. Florida’s RICO Act mirrors the federal RICO Act. To be convicted for a violation of
the state RICO Act, the defendant must have been arrested because he or she was associated
with an enterprise, he or she directly or indirectly was part of the enterprise as evidenced by
participating in a minimum of two acts of racketeering activity and at least two of the acts of
racketeering activities had commonalities. Potential commonalities include the same or similar
victims, co-conspirators, methods of commission, intent, results or other characteristics that

established a pattern.

In this particular case, there are three (3) Plaintiffs and five (5) confidential informants,
all of whom civil violations that constitute civil RICO claims against the defendants. The
plaintiffs’ individual experiences of intimidation, coercion, extortion and other unethical
behavior by their supervisors at the Pasco Sheriff's Department is well documented in the body

of the Complaint.

The five confidential informants provide supporting evidence of the patterns of abuse of
power, intimidation, and coercion to perform unethical activities at the behest of superiors that
are similar to the narratives of the three Plaintiffs. Taken together, the Plaintiffs and
confidential informants provide a picture of the Pasco Sheriff's Department that is criminal,
unethical, and a criminal enterprise. This pattern of behavior reflects an attitude on the part of
the Defendant’s that they as law enforcement officers are above the law and immune from

scrutiny or the most innocuous criticism.

The Plaintiffs and confidential informants demonstrate what life is ike when anyone decides to

contradict or simply not follow the edicts of the highest officials within the Pasco Sheriff's

Page 3 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 4 of 179 PagelD 4

Department. Their stories depict a Sheriff’s Department whose leadership is intoxicated with
power and will physically abuse, intimidate, incarcerate, extort, and defame in order to ensure
their absolute control and ensure a reign of terror both within the Pasco Sheriff’s Department

and throughout Pasco County.

When the Defendants did not get what they wanted they retaliated against the Plaintiffs
and confidential informants with internal departmental investigations intended to ruin their
careers and in some instances, prevent them from working for other law enforcement agencies.
Some confidential informants were the subject of psychological abuse in order to intimidate
them. They were subject to sexually derogatory comments and demotions. In some instances,
witnesses against the Plaintiffs and confidential informants were encouraged to lie or change

fact patterns in order to vilify them.

These behavioral patterns of abuse by top officials of the Pasco Sheriff's Department,
including the Sheriff himself, are so commonplace and rampant that they are standard
operating procedure presently and for the foreseeable future. The traditional social compact
which ensures the protection of individuals living in a community by a governmental agency as
long as that governmental agency acts equitably, justly, and according to the laws of the State,

has been irretrievably broken by the actions of the Defendants.

The Pasco Sheriff’s Office employs about seven hundred fifty (750) sworn members,
Sheriff’s Deputies and Corrections Deputies, and about six hundred fifty (650) civilians, who
carry out the official! business of enforcing the laws of the State of Florida, in and for Pasco

Page 4 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 5 of 179 PagelD 5

County Florida. PSO is the largest law enforcement agency within Pasco County, Florida, and
serves as a full service law enforcement and detention agency for more than five hundred

twelve thousand (512,000) citizens of Pasco County Florida.

Defendants have, through the Pasco Sheriff's Office, engaged in “racketeering activity”
through: (A) Acts or threats involving, bribery, and extortion which is chargeable
under State law and punishable by imprisonment for more than one year; and, (B) Bribery-
Section 201 and Section 664, Mail fraud-section 1341, Wire fraud-Section 1343, Obstruction of
Jlustice-Section 1503, Obstruction of Criminal Investigations-Section 1510, Obstruction of State
or Local Law Enforcement-Section 1511, Tampering with a Witness, Victim, or an Informant-
Section 1512, Retaliating Against a Witness, Victim, or an Informant-Section 1513, Peonage,

Slavery, and Trafficking in Persons-Sections 1581-1592, and Racketeering-Section 1952.

Defendants’ conduct violates the Federal Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C. § 1961 et seq. (“federal RICO”), and Florida’s Racketeering

Statute, Chapter 895 et seq. (Florida “RICO”), as more fully set forth below.

Defendants’ (listed above) conduct violated 42 U.S. Code § 1985.Conspiracy to interfere

with civil rights.

Page 5 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 6 of 179 PagelD 6

Defendants Nocco, Harrington, Peake, Christensen, Reed, Roy, Kraus, Hite,
and Bennett conduct violated the Trafficking Victims Protection Act, 42 U.S.C. §

7102.

Defendants Nocco, Harrington, Peake, Christensen, Reed, Roy, Kraus, Hite,
and Bennett conduct violated the Federal whistle Blower Act, Whistleblower
Protection Act of 1989, 5 U.S.C. 2302et seq., (federal Whistle Blower), and Fla. Stat. §

112.3187et seq.

ll CONFIDENTIAL INFORMANTS

Confidential Informant One:

Informant was ordered as part of his/her Commander Status duties to donate $1000.00
dollars in his/her name and $1000.00 dollars under the name of his/her spouse at the time.
He/she was told this was not a choice but a demand and part of his/her Commander
responsibilities. This message was delivered by Executive Staff members. In addition, Major
Gregory was used to collect donations throughout the tri-county area during business hours
and under the umbrellas of his on-duty status as he is assigned Monday through Friday, 0900-

01700 hours. In addition, donations were picked up during this time frame.

Confidential Informant Two:

Page 6 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 7 of 179 PagelD 7

Informant is a prior Pasco K9 Deputy-SRO. Informant is presently in hiding, out of the
state, due to fear of retaliation and targeting by the Sheriff's office. Informant was forced to
move out of the state to avoid Pasco County Sheriff Office corruption tactics which were carried

out by all levels of supervision to include Executive Staff members.
10.

Informant believes they continue to send out subpoenas in an attempt to locate his/her
residence. Informant was told by the State Attorney’s Office to ignore subpoenas as the Sheriff

knows he should not be sending them.
11.

Informant had many triggering events, including, being subjected to daily gender and

sexual discriminatory actions by his/her immediate supervisors.
12.

In open roll calls, in front of peers, his/her immediate supervisor, Sergeant Rogers,
would use the derogatory Phrase “Hazel Toe”, referring to the slang term “Camel Toe” which
refers to how clothing fits around the female’s vagina. Informant was in the process of getting

uniforms that fit properly and was harassed daily until he/she was able to get proper gear.

13.

Page 7 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 8 of 179 PagelD 8

Informant was subjected to slander, intimidation, and discriminatory abuse via emails.
Publicly he/she was targeted in front of his/her peers by means of verbal and electronic emails

that were sent throughout the agency.

14.

Informant had a grievance against Sergeant Fricke for harassment and after being
demoted to deputy, was assigned to patrol directly under his immediate supervision. The

sergeant then would isolate him/her from peers.

15.

On one occasion, informant responded to a violent baker act and called for assistance
after he/she was attacked by the baker act subject who tried to get his/her gun from the
holster. He/she could be heard fighting and two units stayed on lunch resulting in over 30
minutes before receiving backup deputies. He/she was working in the Hudson, Florida area
during this incident which is not considered a rural area of Pasco and easily had units available
on his/her squad to respond yet nobody showed up to help this deadly siltation. The supervisor
never addressed the lack of response time by his/her peers and only addressed his/her verbal

communication with dealing with the violent baker act subject.

16.

During his/her demotion from Corporal to Deputy, the discipline was attached to a
retirement email which was sent out department wide attempt to slander and discredit

him/her.

Page 8 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 9 of 179 PagelD 9

17.

The last triggering event was after he/she was involved in an accident with his/her
assigned cruiser. (He/she backed into a pole). The department attempted to have Deputy
Collier change his statement to fabricate a new statement that could potentially further

damage his/her reputation.
18.

Informant was also subjected to a hostile, unrealistic working environment; excessive
duties applied to his/her daily work load without notice. Duties and pressure were not applied
equally to other similar positions. Informant was made to work long hours and shifts in an
attempt to force resignation from the K9-SRO position and eventually his/her employment with

the Sheriff's office.
19.

Informant was told to write a General Order pertaining to his/her K9-SRO position which
would assist with his/her daily duties which consisted of duties not outlined in the present
general order and job description. After the general order was prepared by the informant, they
used it against him/her as discipline and to try to paint a picture of defiant and disruptive

employee.

20.

Page 9 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 10 of 179 PagelD 10

Informant was subject to Fair Labor Standard Act (FLSA) violations because he/she was
not compensated for his/her time worked and travel time. He/she was subjected to unrealistic

working hours that were both unsafe and hostile.
21.

Informant was subjected to Family Medical Leave Act (FMLA) violation. He/she had
undisputable medical records and support to take sick time yet feared retaliation and reported

to work in unsafe condition.
22.

These incidents were reported to his/her immediate supervisor on several occasions. It
was after this incident that he/she felt his/her life was at risk if he/she remained a Pasco

Deputy and left the agency and is presently in hiding.
23.
Confidential Informant Three:

Informant was a highly decorated lieutenant who suffered a medical stroke after being
assaulted by subjects outside of a bar. Upon his/her return to work, Executive Staff members
wanted him/her to retire. He/she received all proper medical clearance and returned to his/her

duties.

24,

Page 10 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 11 of 179 PagelD 11

Informant was targeted and placed in unrealistic span of control of two districts.
informant requested assistance and was provided no help. This hostile work environment was a

direct cause of another medical relapse, as documented by his/her physician.

25.

He/she was placed on paid medical leave. During this medical leave, the Professional!
Standards Bureau fabricated a false complaint from an alleged confidential informant of
‘conduct unbecoming of a deputy’. The Sheriff's office extorted informant by making a promise
that they would clear the case as unfounded if he/she resigned. Due to his/her enormous
amount of medical bills, the fear of further fabricated retaliation, and his/her ability to take
care of his/her family, informant was forced to comply and resign. They further made informant
sign a waiver to not file civil suits. This event with the PSO led to irreparable damage to his/her

physica! and mental health.

26.

Confidential Informant Four:

Informant is a former deputy of Pasco Sheriff's Office

In December 2018, CPI-Pasco opened a complaint against the spouse of the informant
pertaining to her children being left alone while she was drinking. Informant was at work during
these incidents. The Investigator was Heather Dubois. This incident was opened by the Pasco
Sheriff Office CPI Division.

Page 11 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 12 of 179 PagelD 12

27.

In the month of January 2019, informant was made aware of two PSO Deputies that

were having an affair with his/her spouse.
28.

The two Deputies are Detective Monte Shuler-Gang Unit Detective and Training Analyst

Kayhler McPhail-Firearms and Range Master.
29.

Informant had phone records and his/her spouse admitted to the affairs. Informant filed
two IA-2019 complaints and was asked by Captain Harnett “Are you sure you want to open up
these complaints”. This was the first attempt to pressure informant to not go forward with the

complaint.
30.

It should be noted that training Analyst Kahler McPhail had a prior incident with a
female deputy, who refuses to be named, at which time he choked her with such force that she
urinated on herself. This incident was not investigated. McPhail was put into a rehab center for
his alcoho! abuse. This incident was told to informant by this very female deputy, who didn’t

pursue charges due to being in fear of retaliation by PSO Executive Staff members.

31.

Page 12 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 13 of 179 PagelD 13

Shortly after filing the IA complaints, on February 28, 2019 at 01205, PSO report 19008756,
informant was approached at his/her home by Lt. Clint Cabbage, Corporal Brooks and Sergeant

MeCarthy.
32.

The Deputies apprised informant he/she hadn’t answered his/her phone and they were
worried about him/her. informant was not intoxicated and was fully aware of his/her emotional
condition and told the deputies he/she was fine and didn’t need to answer anyone on his/her
cell phone, including his/her wife. Informant further stated that he/she was not suicidal or
trying to hurt himself or anyone else. Informant told the deputies they had no legal grounds to

baker act him/her.

33. -

Li. Cabbage informed him/her, “We want you to come with us to talk to someone”.
Informants asked why and if they were trying to baker act him/her. The Lt. replied “we could
make this hard (meaning handcuffs and by force} or easy (meaning voluntarily going).
Informant feared some type of retaliation and force was going to take place so he/she felt

he/she had no choice but to voluntarily go with the deputies.
34.

Informant was released within 16 hours and immediately went back to his/her patrol
duties his/her next work shift.

Page 13 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 14 of 179 PagelD 14

35.

Shortly after being back at work, in an act of intimidation, Pasco Deputies conducted a
traffic stop on informant, walked up to the driver’s window, shined the light on informant so as

to obscure his/her vision, then stated “Okay, see you later.”
36,

On 04-12-2019, McGuire Law offices received an anonymous call from a Pasco Citizen
that said she was questioned by PSO a deputy pertaining to a trespass incident in which
informant was the responding deputy. When she called a supervisor to follow up on a possible
complaint, she was told that informant was recently fired. This supervisor provided her with
confidential medical information, by stating that informant had been baker acted by PSO prior

to him/her being fired. This information is both damaging and irrelevant to his/her dismissal.
37.

On 4-13-2019, informant discovered his/her wife was out drinking in bars and his/her
children were left at his/her mother-in-laws house. Informant said his/her mother-in-law has
been known to have substance abuse and felt it was in the best interest of his/her kids to come
with him/her. He/she went to the mother-in-laws home where she voluntarily transferred
custody of the children and went to a close friends home for the evening. At approx. 0345,
Corporal Brooks and approximately ten deputies approached the house for an alleged welfare

check of the children.
38.

Page 14 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 15 of 179 PagelD 15

The home-owner allowed three deputies in to her home, where informant led the
deputies in to the children’s bedroom, allowing them to observe the children and subsequently

asking them to leave the premises.

39.

[t should be noted that informant is separated from his/her wife due to above
aforementioned Pasco IA complaints of her engaging in two affairs with Pasco Deputies.
He/she was a little concerned as to why the deputies were coming to the house with such a
show of force. After a brief conversation, it appeared Corporal Brooks was extremely
aggressive. Informant reiterated that he/she wanted them to leave and they have no right to

stay in the house.

40.

At this time, unprovoked, Corporal Brooks grabbed informant and threw him/her to the
ground. A Lieutenant on scene then intervened and told Corporal Brooks they did not have a
right to use force, stating that this call is being handled wrong. Informant was in extreme fear
for his/her life and the lives of his/her children, repeatedly asking the deputies to leave and
stated, “| hope your cameras are running because this is wrong”. Corporal Brooks then stated
“we know what you’re up to; you can tell your attorney John, he knows where to find me."
Corporal Brooks further stated “You’re lucky the Lieutenant is here or you would be going to
jail”. When {nformant stated, “you have no charges”, Corporal Brooks stated “I’ll make one up”.
Informant’s female friend witnessed this incident and was extremely scared and bothered by
the miscue of authority and power being exhibited by the deputies.

Page 15 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 16 of 179 PagelD 16

41.

In addition, the informant’s father was listening to the entire incident via an open phone
line. The deputies left the house and stayed parked in front for a short period of time.
Informant said he/she observed approx. 10 additional deputies in front of the house and felt
this was a form of intimidation. Corporal Brooks is the same supervisor that had unlawfully

baker acted Informant on February 28, 2019.
42,

It should be noted that Kris had not retained any attorney at the time of this incident.

Informant is presently in fear for his/her life and looking to move out of Pasco.
43.
Confidential Informant Five:

Informant was targeted and profiled by the Intelligent Lead Policing Unit after he/she
posted comments on Facebook during Sheriff Nocco’s election campaign. Informant was
arrested on numerous false charges. The Sheriff utilizing DCF Investigators to pursue child

abuse claims.
44.

In addition, he/she was picked up by Deputies and threatened to be charged with
threatening a public official-Sheriff Nocco and then released without being charged. This was

strictly an intimidation attempt and misuse of power by the Sheriff.

Page 16 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 17 of 179 PagelD 17

45.

The State Attorney Office failed to file any charges due to insufficient evidence for
prosecution. Informant was forced to relocate out of the state in fear of corruption, retaliation,
and fear for his/her own life as well as his/her family’s life. The on-going pressure from the
Sheriff’s Office was overwhelming due to his/her right of free speech and supporting comments
that did not support Sheriff Nocco. His/her Attorney told him/her it was in his/her best interest
to safely move his/her family out of the area due to the overwhelming corruption and targeting

that would continue by the Sheriff's Office.
46.

Hl. PARTIES, JURISDICTION AND VENUE

47.

Plaintiff, CHRISTOPHER J, SQUITIERI is a citizen of Florida and resides in the Middle

District of Florida.

48.

Plaintiff, JOHN HORNING is a citizen of Florida and resides in the Middle District of

Florida.

49.

Plaintiff, ANTHONY PEARN is a citizen of Florida and resides in the Middle District of

Florida.

Page 17 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 18 of 179 PagelD 18

50.

Defendant, PASCO COUNTY SHERIFF, CHRISTOPHER NOCCO is a citizen of Florida,
resides in the Middle District of Florida and is being sued in his official and individual

capacity.

51.

Defendant, PASCO COUNTY SHERIFF COLONEL, JEFFERY HARRINGTON is a citizen of
Florida, resides in the Middle District of Florida and is being sued in his official and

individual capacity.

52.

Defendant, PASCO COUNTY SHERIFF MAJOR, JEFF PEAKE is a citizen of Florida, resides in

the Middle District of Florida and is being sued in his official and individual capacity.

53.

Defendant, PASCO COUNTY SHERIFF DIRECTOR, LARRY KRAUS is a citizen of Florida,
resides in the Middle District of Florida and is being sued in his official and individual

capacity.

54.

Page 18 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 19 of 179 PagelD 19

Defendant, PASCO COUNTY SHERIFF MAJOR, KENNETH GREGORY is a citizen of Florida,
resides in the Middle District of Florida and is being sued in his official and individuat

capacity.
55.

Defendant, PASCO COUNTY SHERIFF CAPTAIN, SHARON FOSHEY is a citizen of Florida,
resides in the Middle District of Florida and is being sued in her official and individual

capacity.
56.

Defendant, PASCO COUNTY SHERIFF SERGEANT, JAMES BROWNING is a citizen of
Florida, resides in the Middle District of Florida and is being sued in his official and

individual capacity.
57.

Defendant, PASCO COUNTY SHERIFF SERGEANT, RICHARD JONES is a citizen of Florida,
resides in the Middle District of Florida and is being sued in his official and individual

capacity.
58.

DEFENDANT, PASCO COUNTY SHERIFF SERGEANT, MARC ERICKSON is a citizen of
Florida, resides in the Middle District of Florida and is being sued in his official and

individual capacity.

Page 19 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 20 of 179 PagelD 20

59.

Defendant, PASCO COUNTY SHERIFF CORPORAL, JENNIE JONES is a citizen of Florida,
resides in the Middle District of Florida and is being sued in her official and individual

capacity.

60.

Defendant, PASCO COUNTY SHERIFF INSPECTOR, JENNIFER CHRISTENSEN is a citizen of
Florida, resides in the Middle District of Florida and is being sued in her official and

individual capacity.

61.

Defendant, PASCO COUNTY SHERIFF HUMAN RESOURCES DIRECTOR, TAFFINI REED is a
citizen of Florida, resides in the Middle District of Florida and is being sued in her official and

individual capacity.

62.

Defendant, PASCO COUNTY SHERIFF INVESTIGATOR, TIMOTHY ROY is a citizen of Florida,
resides in the Middle District of Florida and is being sued in his official and individual

capacity.

63.

Page 20 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 21 of 179 PagelD 21

Defendant, PASCO COUNTY SHERIFF HUMAN RESOURCES MANAGER, MELISSA HITE is a
citizen of Florida, resides in the Middle District of Florida and is being sued in her official and

individual capacity.

64,

Defendant, PASCO COUNTY SHERIFF HUMAN RESOURCES SPECIALIST, CHRISTOPHER
BENNETT is a citizen of Florida, resides in the Middle District of Florida and is being sued in

his official and individual capacity.

65.

Alt of the above listed Plaintiffs and Defendants are subject to the personal jurisdiction

of the Court.

66.

This Court has subject matter jurisdiction over this case pursuant to 18 U.S.C. § 1964{c),

28 U.S.C. § 1332 (federal question), and 28 U.S.C. § 1367 (ancillary jurisdiction),

67.

Venue is proper in this district, pursuant to 28 U.S.C. § 1391(b), as all Defendants reside
in this district and events giving rise to Plaintiffs’ claims occurred in this district. Venue is also
proper in this district pursuant to 18 U.S.C. § 1965, as all Defendants work for the Pasco County
Sheriff's Office, where all the claims occurred, which is located and conducts its affairs in the

Middle District of Florida.

Page 21 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 22 of 179 PagelD 22

WV. FACTS OF THE CASE

A. Christopher Squitieri. First Internal Affairs Complaint |A-2018-037.

68.

On or about May or June 2018, Plaintiff, SQUITIERI was the coordinator for new
member orientations where he was in charge of training scheduling for all newly hired
Deputies. This coordinating and scheduling of the training disciplines took place at the Pasco

Sheriff's Training Unit and the Pasco-Hernando Police Academy.

69.

During this time, Plaintiff, SQUITIER] was approached by a female Deputy named Sheryl
Johnson-Tandy (herein after “Johnson-Tandy”), who apprised Plaintiff, SQUITIERI that she was
not being utilized at the Pasco Hernando Police Academy due to Supervisors’ and Defendants,
SGT. JONES and ERICKSON, as well as the unit as a whole, discriminating against her and other

female trainers because they were women.

70.

Johnson-Tandy specifically apprised Plaintiff, SQUITIERI that supervisors and
Defendants, SGT. JONES and ERICKSON were intentionally not allowing her or the other women

to instruct: (1) firearms training; (2) defensive tactics training; (3) teaser training; and, (4) blocks

Page 22 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 23 of 179 PagelD 23

of mandatory in service training, and high liability training, because they were women and

instead gave all of these training positions to male Deputies.
71,

Plaintiff, SQUITIERI went to Defendants, SGT. JONES and ERICKSON and apprised them
that Johnson-Tandy advised that she was not being utilized for instructing: (1) firearms training;
(2) defensive tactics training; (3) teaser training; and, (4} blocks of mandatory in service
training, and high liability training, because she was a woman. Plaintiff, SQUITIERI further
apprised Defendants, SGT. JONES and ERICKSON that Johnson-Tandy and other women stated
that they have been subjected to this practice of gender discrimination with the Pasco Sheriff's
Office’s male supervisory staff at the Academy for several years and that Johnson-Tandy called

it the “Boys Club”.

72.

Defendants, SGT. JONES and ERICKSON attempted to discredit Johnson-Tandy by falsely
alleging that: (1) she did not know how to speak with people; (2) they did not like the way she

instructed cadets; and (3) she did not have confidence in her training abilities.
73.

Plaintiff, SQUITIERI apprised Defendants, SGT. JONES and ERICKSON that if they did not

have documentation of these alleged deficiencies or were not willing to document these

 

" In service training blocks change every month, depending on what level of training a cadet is entering. Meaning,
there could be as many as fifteen different training programs in each in service training block.

Page 23 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 24 of 179 PagelD 24

allegations then he was going to utilize Johnson-Tandy and other women by scheduling them to

instruct the disciplines for which they were certified in.

74.

Plaintiff, SQUITIERI, from this date forward, scheduled Johnson-Tandy and other women
for all disciplines training for which they were certified to instruct. This was at the behest of

Defendants, SGT. JONES and Erickson.

75.

Defendants, SGT. JONES and ERICKSON, in retaliation, made sure every time that
Plaintiff, SQUITIERI was not the lead supervisor for an event that Johnson-Tandy and other
women were submitting for consideration, they would intentionally schedule a male Deputy to
instruct the class and would allow the other male lead instructors to not use Johnson-Tandy or

Christine Dzikonski (hereinafter “Dzikonki”).

76.

On or about May of 2018, Plaintiff, SQUITIERI was promoted to replace Defendant,
ERICKSON, as Supervisor of Training, which gave him the same authority as Defendant, SGT.
JONES, in supervising the Pasco Sheriff’s Office Training Unit. Defendant, ERICKSON was

reassigned to a patrol Sergeant.

77.

Page 24 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 25 of 179 PagelD 25

From the date Plaintiff, SQUITIERI was promoted to Supervisor of Training with
Defendant, SGT. JONES to lead the Pasco Sheriff's Office Training Unit, he witnessed firsthand
Defendant, JONES’ intentional implicit gender discrimination and intentional actions of not
scheduling Johnson-Tandy, Dzikonski and other women for in service training blocks, and

instead scheduling male Deputies to instruct the training classes.
78.

Plaintiff, SQUIRIERI, from the date he was promoted to Training Supervisor, ensured
that he utilized all trainers, male and female, without prejudice or gender discrimination. He
made his determination of scheduling based on the trainers availability and qualifications, not
their gender, to break up the clear gender bias that he witnessed firsthand once he began

working his supervisory position.
79,

On or about September of 2018, Dzikonski made a verbal complaint on gender

discrimination as she was conducting her exit interview for her retirement.
80.

On or about September 2018, Pasco Sheriff’s Office initiated an internal affairs
investigation on Defendant, SGT. JONES for hostile work environment, at which time they

immediately transferred him to road patrol Sergeant.

81.

Page 25 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 26 of 179 PagelD 26

On or about October 11, 2018, Plaintiff, SQUITIERI testified at the Internal Affairs
investigation and truthfully testified to paragraphs 26 through 37 above, blowing the whistle on
women being discriminated against because of their gender at the Pasco Sheriff's Office

Training Unit.
82.

Defendants are in violation of: (1) Title VII of the Civil Rights Act of 1964, which prohibits
employers from discriminating against employees on the basis of race, color, religion, sex,

or national origin; and (2) Florida Civil Rights Act of 1992.
83.

On or about October 19, 2018, Plaintiff, SQUITIERI was subjected to intentional
retaliation through a knowingly false Internal Affairs discourtesy complaint, |[A#2018-037, filed
by Defendant, HITE, alleging that he made an inappropriate statement to her as his co-worker.
Defendants intentionally conspired to retaliate against Plaintiff, SQUITIERI for his sworn
testimony in an attempt to discredit his truthful testimony on October 11, 2018 for blowing the

whistle on the gender discrimination at the Pasco Sheriff's Office Training Unit.
84.

Defendant, HITE’s filing of false Internal Affairs complaint, |[A#2018-037, against Plaintiff,
SQUITIERI on October 19, 2018, violated federal law, Florida law, Pasco Sheriff’s Office policy
and Florida and Federal Whistle-Blower Acts for retaliation by: (1) falsifying official documents-

Fla. Stat.§ 893.13; (2) filing a false report- Fla. Stat. § 817.49, (3) filing a false report-Fla. Stat. §

Page 26 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 27 of 179 PagelD 27

837.05; (4) Perjury by contradictory Statements-Fla. Stat. § 837.021; and (5) inaccurate and
misleading statement-Pasco Sheriff’s Office General Order 26. 1 II. B45; (6) falsifying Official
Document-Pasco Sheriff's Office General Order 26. 1. Il. B47; (7) Conduct Unbecoming of a
member of the Sheriff's Office-Pasco Sheriff’s Office General Order 26. 1. § I. B54; (8) Florida
Whistle-Blower Act Fla. Stat. Ann § 112.3187; (9) aiding and abetting-Fla. Stat. § 777.011: (10)
perjury under oath-Fla. Stat. § 837.012; (11) Perjury by contradictory Statements-Fla. Sta. §
837.021; (12) inaccurate and misleading statement-Pasco Sheriff's Office General Order 26. 1.
I]. B45; (13) Florida Whistle-Blower Act Fla. Stat. Ann § 112.3187; (14) Whistleblower Protection
Act of 1989, 5 U.S.C. 2302(b)(8)-(9); (15) obstruction of justice-Section 1503 (16) obstruction of
criminal investigations-Section 1510; {16} obstruction of State or local law enforcement-Section
1511; (17) tampering with a witness, victim, or an informant-Section 1512; (18) retaliating

against a witness, victim, or an informant-Section 1513. See Exhibit A.
85.

Defendants, NOCCO and HARRINGTON knew this was a false Complaint by: (1) the
inconsistencies in Defendants, HITE and BENNETT’s statements pertaining to what happened
and when the alleged incident happened; and (2) the nine (9) other witnesses who stated that
Plaintiff, SQUITIERI never said the inappropriate statement, but stated to the investigators that

Defendant, HITE was the one they heard swearing while in Defendant, BENNETT’s office.
86.

Defendants, NOCCO and HARRINGTON encouraged and aided and abetted Defendant,
HITE’S false report and illegal actions against Plaintiff, SQUITIERI, for the expressed purpose to

Page 27 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 28 of 179 PagelD 28

have a reason to suspended and fire him in retaliation for blowing the whistle on the gender

discrimination with women, while under oath in his testimony to Internal Affairs.
87.

Defendants, NOCCO, HARRINGTON, HITE and other Defendants are in violation of: (1)
aiding and abetting-Fla. Stat. § 777.011; (2) filing false report-Fla. Stat. § 817.49; (3) filing false
report-Fla. Stat. § 837.05; (4) falsifying official document-Fla. Stat. § 893.13; (5) perjury under
oath-Fla. Stat. § 837.012; (6} Perjury by contradictory Statements-Fla. Stat. § 837.021; (7)
inaccurate and misleading statement-Pasco Sheriff’s Office General Order 26. 1. Il. B45; (8)
Florida Whistle-blower Act Fla. Stat. Ann § 112.3187; (9) Whistleblower Protection Act of 1989,
5 U.S.C. 2302; (10) obstruction of criminal investigations-Section 1510; (11) obstruction of State
or local law enforcement-Section 1511; (12) tampering with a witness, victim, or an informant-

Section 1512: (13) retaliating against a witness, victim, or an informant-Section 1513.
88.

On or about October 20, 2018, at 11:45 hours, Defendant, HARRINGTON, on behalf of
and at the request and/or encouragement of Defendant, NOCCO, contacted Plaintiff, PEARN, a
witness on Plaintiff, SQUITIERI’s Internal! Affairs Investigation #1A-2018-037, attempting to
coerce and pressure him into changing his statement in an open investigation that gave his
truthful statement to the Internal Affairs investigator stating that he never heard Plaintiff,

SQUITIIERI say or direct an inappropriate statement to Defendant, Hite. See Exhibit B.

8g.

Page 28 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 29 of 179 PagelD 29

Defendants, Harrington and Nocco did this illegal witness tampering in an attempt to
further discredit Plaintiff, Squitieri and illegally attempt to terminate his employment with the
Pasco Sheriff’s Office-for his sworn testimony on gender discrimination and widespread

corruption.
90.

Defendants, Harrington and Nocco are in violation of (1) witness tampering-Fla Sta. §
914.22 (2) Interfere with Official Investigation-Pasco Sheriff's Office General Order 26.1 § Il,
Subsection B. 18; (3} Conduct Unbecoming of a member of the Sheriff's Office-Pasco Sheriff's
Office General Order 26. 1. §II. B54; (4) obstruction of justice-section 1503; (5) obstruction of
criminal investigations-section 1510; (6) obstruction of State or local law enforcement-section
1511; (7) tampering with a witness, victim, or an informant-section 1512; (8) retaliating against

a witness, victim, or an informant-section 1513.
91.

On or about October 21, 2018, Plaintiff, SQUITIERI testified at the internal Affairs
investigation for the first false Internal Affairs complaint, #1A-2018-037, filed against him for

inappropriate statement a coworker by Defendant, HITE.
92.

Plaintiff, SQUITIERI, truthfully testified under oath that he never made an inappropriate

statement to any coworker, including Defendant, HITE.

93.

Page 29 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 30 of 179 PagelD 30

On October 23, 2018, Pasco Sheriff’s Office placed Plaintiff, Squitieri on paid leave to
investigate the Complaint against him, which was an uncommon action taken by the Pasco

Sheriff’s Office for an alleged inappropriate statement to a coworker.
94,

On November 6, 2018, Plaintiff, SQUITIERI was subjected to a lie detection test. This test
was conducted at the request of the under signed Counsel, to: (1) confirm that he never made
any type of inappropriate statement to Defendant, HITE on October 19, 2018, or any other day
in an attempt to have Internal Affairs Complaint #1A-2018-037 dismissed as unfounded; and (2)
to have Defendant, HITE investigated for violations of Florida law and Pasco Sheriff's Office

policy.
95.

Plaintiff, SQUITIER] was asked eleven (11) questions by the lie detection examiner: (1) is
your name Chris? Yes; (2) is the color of my disk Brown? No; (3) Are you sitting down? Yes; (4)
Have you ever been unprofessional in your dealings with Melissa Hite? No; (5) is today
Tuesday? Yes; (6) Have you ever used profanity in your dealings with Melissa Hite? No; (7) Am |
wearing glasses? Yes; (8) Have you ever driven over the posted speed limit? No; (9) is this the
month of November 2018? Yes; (10) did you use profanity of an extreme nature against Melissa

Hite on Oct, 19°" 2018? No; (11) Are we in the state of FL? Yes.

96.

Page 30 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 31 of 179 PagelD 31

Plaintiff, SQUITIER! passed the lie detector test with NO DECEPTION INDICATED. See

Exhibit D-lie detection test results. See Exhibit C.
97.

On or about November 6, 2019, Plaintiff, SQUITIERI submitted the results of the lie
detection examination to the Pasco Sheriff’s Office, who in turn said they’re not considering the
result because; (1) the lie detection test he passed was not the same type the Sheriff uses; and

(2) they’re not admissible. See Exhibit D.
98.

On or about March 1, 2019, Petitioner, SQUITIERI then requested Defendant, Nocco to
allow him to voluntary take a polygraph with which ever examiner he wanted, to prove that he
was truthful and did not make an inappropriate statement to Defendant, HITE. Defendant,
NOCCO denied Plaintiff, SQUITIERI’s request to take a Polygraph test with which ever examiner
Defendant, NOCCO wanted. This put Defendant, Nocco on notice that he was obstructing an
investigation by covering up Defendant, HITE’s violations under Florida law and violations of
Pasco Sheriff's Office policy for filing a false report, falsifying official Pasco Sheriff’s Office

documents, perjury, etc. See Exhibit E.
99.

Defendants, NOCCO, HARRINGTON, HITE, and other Defendants are in violation of: (1)
aiding and abetting-Fla. Stat. § 777.011; (2) filing false report-Fla. Stat. § 817.49-; (3) filing false

report-Fia. Stat. § 837.05; (4) falsifying official document-Fla. Stat. § 893.13; (5) perjury under

Page 31 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 32 of 179 PagelD 32

oath-Fla. Stat. § 837.012; (6) Perjury by contradictory Statements-Fla. Stat. § 837.021; (7}
inaccurate and misleading statement- Pasco Sheriff’s Office General Order 26. 1. Il. B45; (8)
Florida Whistle-Blower Act Fla. Stat. Ann § 112.3187; (9) obstructing justice-Fla. Stat. § 843 et
seq.;,(10) Interfere with Official Investigation-Pasco Sheriff's Office General Order 26.1 § Il,
Subsection B. 18; (11) Conduct Unbecoming of a member of the Sheriff's Office-Pasco Sheriff's
Office General Order 26. 1. §Il. B54; (12) Whistleblower Protection Act of 1989, 5 U.S.C.
2302(b){8)-(9), (13) obstruction of justice-Section 1503; (14) obstruction of criminal
investigations-Section 1510; (15) obstruction of State or local law enforcement-Section 1511;
(16) tampering with a witness, victim, or an informant-Section 1512; (17) retaliating against a

witness, victim, or an informant-Section 1513.
100.

On or about March 12, 2019, Defendant Nocco denied Squitieri’s second request for a

lie detection test. See Exhibit F.

On or about March 13, 2019, Plaintiff, SQUITIERI’s Internal Affairs Complaint, #1A-2018-
037, was sustained. Plaintiff, SQUITIERI was given a two (2) day suspension for false Complaint
that he was not guilty of. This final disposition and Suspension was obtained in violation by

Defendants’ intentional conduct under RICO. See Exhibit G.

B. Christopher Squitieri. Second Internal Affairs Complaint [A-2018-045

101.

Page 32 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 33 of 179 PagelD 33

On or about January 24, 2019, Squitieri was served with the second false Internal Affairs
Complaint-IA-2018-045-that Christensen knowingly and intentionally filed in retaliation to have
Suquitieri fired. The Complaint alleges three (3) violations: (1) falsifying official documents; (2)

untruthfulness; and (3) Conduct unbecoming of an employee of the PSO. See Exhibit H.
102.

Christensen knowingly and intentionally drafted, signed and submitted this second
sworn Internal Affairs Complaint under oath. Knowing that the information that she was
submitting under oath was patently false. Because she was in possession of the Supplemental
report that clearly states that “the presence of criminal intent of knowingly and willingly
falsifying official documents could not be established”’. Clearly showing there was not funded
violation of Fla. Sta. 893.13. See Exhibit |-Supplement report final case review showing no

criminal conduct.
103.

Inspector Christensen’s Complaint falsely alleged that Squitieri committed three (3)
violations: (1) falsifying official documents; (2) untruthfulness; and (3) Conduct unbecoming of
an employee of the pso.? Christensen knowingly and intentionally falsified official documents

and perjured herself.

104.

 

* See Exhibit C-PSO disposition of criminal investigation.
3 Counts 2 and 3 are derived off of count one: falsifying official documents.

Page 33 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 34 of 179 PagelD 34

Inspector Christensen did this because she, Sheriff Nocco, and Colonel Harrington
wanted Squirieri terminated because he testified’ at the Internal Affairs investigation hearing
that: (1) women were currently being discriminated against because of their gender; and (2)
exposing widespread corruption with PSO, where Sheriff Nocco, Colonel Harrington and other
Official administrative Staff knew of the gender discrimination, but did nothing to correct it. See

Exhibit J.

105.

In this false Internal Affairs Complaint -IA-2018-045-Christensen knowingly and
intentionally provided a false statement under penalty of perjury by stating that Squitieri was in
direct violation of Fla. Sta. 893.13 for falsifying official documents. This false statement is the
bases for these three (3) alleged violations listed in Complaint IA-2018-045. See also Exhibit D,
which clearly shows there were no bases to submit an Internal Affairs complaint for falsifying

official documents.
106.

Inspector Christensen is in violation of: Fla. Sta. § 817.49-filing false report; Fla sta. §
837.05-filing false report; Fla. Sta.§ 893.13-falsifiying official document; Fla Sta. § 837.012-
perjury under oath; Fla. Sta. § 837.021-Perjury by contradictory Statements; ; PSO policy G.O
26. 1. Il. B45-inaccurate and misleading statement; Florida Whistle-blower Act Fla. Sta. Ann §

112.3187; Fla. Sta. § 843 et seq., obstructing justice;,G.O. 26.1 § Il, Subsection B. 18 Interfere

 

* See paragraphs 26-37 supra.

Page 34 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 35 of 179 PagelD 35

with Official Investigation; G.O. 26. 1. §I1. B54-Coundct Unbecoming of a member of the
Sheriff's Office; Whistleblower Protection Act of 1989, 5 U.S.C. 2302(b}(8)}-(9), obstruction of

justice-section 1503, obstruction of criminal investigations-section 1510, obstruction of
State or local law enforcement section 1511, tampering with a witness, victim, or an

informant-section 1512, retaliating against a witness, victim, or an informant-section 1513.

107.

Sheriff Nocco and Colonel Harrington refuse to have this Internal Affairs Complaint
dismissed for being false, or have the PSO investigate this false Internal Affairs report-lA-2018-
045-filed against Squitieri, in any manner-for Office of Professional Standards Inspector
Christensen’s criminal law violations for submitting a knowingly false Complaint. This is because
they know personally that this complaint is falsely filed against Squitieri and are personally
directing these Jaw violations against Squitieri to suspend and terminate his employment for

blowing the whistle on the female gender discrimination.

108.

Sheriff Nocco and Colonel Harrington are in violation of the following criminal, civil and
administrative statutes because the final disposition of the criminal investigation report (Exhibit
D) clearly states that “the presence of criminal intent by Squitieri to knowingly and willfully
falsify the documents could not be established.” (Id. at Exhibit D}: Fla. Sta. § 777.011 aiding and
abetting; Fla. Sta. § 817.49-filing false report; Fla sta. § 837.05-filing false report; Fla. Sta.§
893.13-falsifiying official document; Fla Sta. § 837.012-perjury under oath; Fla. Sta. § 837.021-

Perjury by contradictory Statements; ; PSO policy G.O 26. 1. Il. B45-inaccurate and misleading

Page 35 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 36 of 179 PagelD 36

statement; Florida Whistle-blower Act Fla. Sta. Ann § 112.3187; Whistleblower Protection Act of

1989, 5 U.S.C. 2302(b)(8)-(9); obstruction of justice-section 1503; obstruction of criminal
investigations-section 1510; obstruction of State or local law enforcement section 1511;
tampering with a witness, victim, or an informant-section 1512; retaliating against a

witness, victim, or an informant-section 1513.

109.

Sheriff Nocco and Colonel Harrington are knowingly and intentionally violating the
above listed laws and administrative statutes, committing clear cut predicate offense violations
for federal and State RICO Act violations, and Federal and State conspiracy to interfere with civil

rights. Proximately causing Squitieri’s damages.
Cc. Anthony Pearn. Internal affairs Report |A-2018-044

110.

Pearn, during all times relevant, was employed with the Pasco Sheriff's Office as
Manager of the Intelligence Led Policing Division. Pearn received this supervisory position due

to this outstanding career with the FBI directing over 600 agents.

111.

Page 36 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 37 of 179 PagelD 37

On October 8, 2018, Peake-Major of Investigations/Criminal intelligence bureau. Which
over sees the Intelligence led Policing Division-discovered that a citizen of Pasco County had

posted a booking arrest photo of Pasco Sheriff’s K-9 Deputy Carmack on Facebook.”
112.

On or about October 8, 2018, Peake order Pearn to arrest this woman resident of Pasco
County by the end of the day because she had posted the prior arrest booking photo on

facebook of Pasco Sheriff K-9 Deputy Carmack.
113.

Pearn apprised Peake that he was not going to arrest the woman for simply posting a
booking arrest photo of Deputy Carmack on Facebook that was public record and not against

the law.
114.

Peake then order Pearn to lookup the female resident and all family members living in
Pasco County and dig up whatever he could. And then target them through the Intelligence Led

Policing (ILP) program. See Exhibit K, ILP program Manual.
115.

Pearn the went to Harrington and apprised him as to Peake using the intelligence Led

policing Division as his personal army to harass and target Pasco citizens illegally for speaking

 

° The female citizen was exercising her first amendment right notifying the public that Sheriff Nocco was hiring
individuals with arrest records. So, She posted a booking arrest photo of Pasco Sheriff's K-9 Deputy Carmack before
he worked for the Pasco Sheriff's Office.

Page 37 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 38 of 179 PagelD 38

out/exercising their First Amendment free speech right against the Sheriff and the way he’s

running the Pasco Sheriff's Office.

116.

Harrington then apprised Pearn that he would be better off if he would transfer to a

different division.

117.

Pearn never heard anything back from Harrington on the complaint he verbally

submitted, pertaining to Peake’s illegal use of the Intelligence Led Policing Division.

118.

Defendants Nocco, Harrington, Peake, Kraus, and Gregory are knowingly and
intentionally using the Intelligence Led Policing Division to violate Pasco Citizens’ rights, And to

break the law. See Exhibit K-ILP Manual.

On October 19, 2018, Pearn stated to investigators that he did not hear Squitieri direct

an inappropriate statement to Hite.

119.

On or about October 20, 2018, at 11:45 hours, Defendant, HARRINGTON, on behalf of
and at the request and/or encouragement of Defendant, NOCCO, contacted Plaintiff, PEARN, a
witness on Plaintiff, SQUITIERI’s Internal Affairs Investigation #1A-2018-037, attempting to

coerce and pressure him into changing his statement in an open investigation that gave his

Page 38 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 39 of 179 PagelD 39

truthful statement to the Internal Affairs investigator stating that he never heard Plaintiff,
SQUITIIERI say or direct an inappropriate statement to Defendant, Hite. See Exhibit B-Pearn’s

phone record.

120.

Defendants, Harrington and Nocco did this illegal witness tampering in an attempt to
further discredit Plaintiff, Squitieri and illegally attempt to terminate his employment with the
Pasco Sheriff’s Office-for his sworn testimony on gender discrimination and widespread

corruption.

121.

On October 23, 2018, Nocco and Harrington together made the decision to remove
Pearn from the Equivalence of Training (hereinafter “EOT”) courses that Nocco personally
approved Pearn to take. They did this in retaliation for Pearn refusing to suborn perjury by not

changing his statement about not hearing Squitieri direct an inappropriate statement to Hite.

122.

Defendants, Harrington and Nocco are in violation of (1) witness tampering-Fla Sta. §
914.22 (2) Interfere with Official Investigation-Pasco Sheriffs Office General Order 26.1 § Il,
Subsection B. 18; (3) Conduct Unbecoming of a member of the Sheriff's Office-Pasco Sheriff's
Office General Order 26. 1. §ll. B54; (4) obstruction of justice-section 1503; (5) obstruction of

criminal investigations-section 1510; (6) obstruction of State or local law enforcement-section

Page 39 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 40 of 179 PagelD 40

1511; (7) tampering with a witness, victim, or an informant-section 1512; (8) retaliating against

a witness, victim, or an informant-section 1513.
123.

On October 26, 2018, Pearn was apprised by Major Peake that he was not under
internal affairs investigation and would not be targeted under retaliation for refusing to not

change his statement to Nocco’s and Harrington’s native.
124.

On October 26, 2018, Pearn was called into Larry Kraus’s office and apprised he was
being placed on paid-administrative leave-because he was a witness in Squitieri’s Internal
Affairs Complaint-IA-2018-037. Pearn’s ID badge, cell phone, and computer were taken from
him. Then he was escorted from the building. This is not a common practice that the PSO

employs with its witnesses that are not the subject of an investigation.
125.

On October 29, 2018, Pearn received a phone call from Larry Kraus. Who, advised that
he was asked to call and apprise Pearn that he was ordered by the Sheriff, Harrington,
Christensen, and Roy not to attend the public event of his wife’s swearing in ceremony. Nocco,

Harrington, Christensen, and Roy conspired to violate, and violated Pearn’s Civil Rights.

126.

Page 40 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 41 of 179 PagelD 41

On November 6, 2018, Pearn was fired By Nocco and Harrington, in retaliation for not
changing his statement that he gave-pertaining to not hearing Squitieri direct an inappropriate

statement to Hite.
127.

On November 26, 2018, Inspector Christensen in retaliation initiated a false Internal

Affairs Complaint on Pearn-20 days after Nocco and Harrington fired him without a reason.
128.

Inspector Christensen falsified this Internal Affairs Complaint-an official document-by
back dating it to October 26, 2018, She did this to make it appear that this Internal Affairs

Complaint was active while Pearn was still employed with the Sheriff's Office.
129.

On January 26, 2018, Peake drafted a letter for Pasco Sheriff's Office’s records
Department, stating that Pearn was guilty of the violations in the IA-2018-044-Complaint that

was initiated after he was fired.
130.

This Internal Affairs Complaint-iA-2018-044-was knowingly and intentionally falsely filed
against Pearn by Nocco, Harrington, Christensen, Peake, Kraus, Roy, Reed, Hite, Bennett to
retaliate against Pearn for not changing his statement-to ensure that when he went to obtain

employment at a different law enforcement agency, he would not be able to be hired.

Page 41 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 42 of 179 PagelD 42

131.

This false Internal Affairs Complaint has prevented Pearn from obtaining new
employment with any law enforcement agencies beginning on October 26, 2018 to present.

Causing Pearn’s proximate damages.

132.

Defendants Nocco, Harrington, Christensen, Peake, Kraus, Roy, Reed, Hite, Bennett
violated federal law, Florida law, Pasco Sheriff's Office policy and Florida and Federal Whistle-
Blower Acts for retaliation by: (1) falsifying official documents- Fla. Stat.§ 893.13; (2) filing a
false report- Fla. Stat. § 817.49, (3) filing a false report-Fla. Stat. § 837.05; (4) Perjury by
contradictory Statements-Fla. Stat. § 837.021; and (5) inaccurate and misleading statement-
Pasco Sheriff’s Office General Order 26. 1 II. B45; (6) falsifying Official Document-Pasco Sheriff's
Office General Order 26. 1. Il. B47; (7) Conduct Unbecoming of a member of the Sheriff's Office-
Pasco Sheriff's Office General Order 26. 1. § Il. B54; (8) Florida Whistle-Blower Act Fla. Stat. Ann
§ 112.3187; (9) aiding and abetting-Fla. Stat. § 777.011; (10) perjury under oath-Fla. Stat. §
837.012; (11) Perjury by contradictory Statements-Fla. Sta. § 837.021; (12) inaccurate and
misleading statement-Pasco Sheriff's Office General Order 26. 1. Il. B45; (13) Florida Whistle-
Blower Act Fla. Stat. Ann § 112.3187; (14} Whistleblower Protection Act of 1989, 5 U.S.C,
2302(b}(8)-(9}; (15) obstruction of justice-Section 1503 (16) obstruction of criminal
investigations-Section 1510; (16) obstruction of State or local law enforcement-Section 1511;
(17) tampering with a witness, victim, or an informant-Section 1512; (18) retaliating against a

witness, victim, or an informant-Section 1513; and (19) Aiding Abetting-Fla. Stat. § 777.011.

Page 42 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 43 of 179 PagelD 43

132.

Defendants Nocco, Harrington, Christensen, Peake, Kraus, Roy, Reed, Hite,
Bennett knowingly.and intentionally violated the above listed laws and administrative statutes,
committing clear cut predicate offense violations for federal and State RICO Act violations and
Federal and state conspiracy to interfere with civil rights violations . Proximately causing

Pearn’s damages.

D. John Horning. Internal Affairs Complaint |A-2012-052

133.

Plaintiff John Horning was employed with the Pasco Sheriff's Office beginning on

1988 to 1990. And February 2012, until he resigned on July 31, 2012.

134.

On or about June 16, 2012, Joseph Horning —Plaintiff Horning’s brother-was a suspect
involved in a criminal investigation for an alleged incident involving a vehicle dispute at Jerry’s

Auto Sales located at 6622 Land O’Lakes Blvd., Land O’Lakes, FL 24637.

135.

Suspect Joseph Horning left Jerry's Auto Sales and immediately began attempting to
make contacting his brother-Plaintiff Horning-who was a patrol Deputy with the Pasco Sheriff's

Office, to report the incident.

135.

Page 43 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 44 of 179 PagelD 44

On or about June 16, 2012, at 1716 hours, suspect Joseph Horning made contact with

his Brother-Plaintiff Horning-to report the incident.

136.

Plaintiff Horning-pursuant to Florida law and Pasco Sheriffs Office policy-filed a
supplemental report due to suspect Joseph Horning and minor witness Charis Horning

contacting him and speaking to him about the investigation.

137.

Horning, pursuant Florida law and Pasco Sheriff's Office policy, drafted and submitted a
supplemental report detailing suspect Joseph Horning statements to him, and minor witness

Charis statement to him. See Exhibit L.

138.

Horning, based on the manner his brother was treated, and the manner the Sherriff’s
office was being ran by Sheriff Nocco, put his resignation. Which became effective on October

31, 2012.

139.

Horning then went to the Tampa Police Department and worked there for

approximately one (1) year. 2012 to 2013.

140.

Page 44 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 45 of 179 PagelD 45

On or about August 2015, Horning applied for a position as a Bailiff with the Pinellas

County Sheriff's Office.

141.

During the final phase of the application process of a three (3) person panel interview

Horning was asked about an incident pertaining to “why did he tamper with a witness?”

142.

Horning denied knowing of any such incident, and explained that he had never known of

any such incident involving him pertaining to witness tampering.

143.

The Pinellas County Sheriff’s Office apprised Horning that he was being denied the
employment position due to a Pasco Sheriff's Office Internal Affairs investigation from 2012-for

tampering with a witness and other violations.

144.

Horning next contacted Harrington about this newly discovered secret 2012

Internal affairs Complaint.

145.

Harrington conceded that it was false and fraudulent because there should not have

been anything about a victim in the internal Affairs Complaint. And that he knew that Corporal-

Page 45 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 46 of 179 PagelD 46

IA investigator Gilote falsified the internal Affairs investigation documents. But, there was
nothing that he could do because he intentionally interceded with Manny Garcia of the State
Attorney's Office and Robert Green, resulting in the dismissal of the charges against Horning’s

brother.
146.

Horning wages were depressed, between 2013 to 2019, by this false internal affairs
Complaint that Nocco, Harrington, and others intentionally falsely filed against Horning in

retaliation for his secretly going to Tampa Police Department for employment.
147.

Defendants Nocco, Harrington, violated federal law, Florida law, Pasco Sheriff’s Office
policy and Florida and Federal Whistle-Blower Acts for retaliation by: (1) falsifying official
documents- Fla. Stat.§ 893.13; (2) filing a false report- Fla. Stat. § 817.49, (3) filing a false
report-Fla. Stat. § 837.05; (4) Perjury by contradictory Statements-Fla. Stat. § 837.021; and (5)
inaccurate and misleading statement-Pasco Sheriff's Office General Order 26. 1 II. B45; (6)
falsifying Official Document-Pasco Sheriff’s Office General Order 26, 1. Il. B47; (7) Conduct
Unbecoming of a member of the Sheriff’s Office-Pasco Sheriff's Office General Order 26. 1. § Il.
B54; (8) Florida Whistle-Blower Act Fla. Stat. Ann § 112.3187; (9) aiding and abetting-Fla. Stat. §
777.011; (10) perjury under oath-Fla. Stat. § 837.012; (11) Perjury by contradictory Statements-
Fla. Sta. § 837.021; (12) inaccurate and misleading statement-Pasco Sheriff’s Office General
Order 26. 1. Il. B45; (13) Florida Whistle-Blower Act Fla. Stat. Ann § 112.3187; (14)
Whistleblower Protection Act of 1989, 5 U.S.C. 2302(b)(8)-(9); (15} obstruction of justice-

Page 46 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 47 of 179 PagelD 47

Section 1503 (16} obstruction of criminal investigations-Section 1510; (16) obstruction of State
or local law enforcement-Section 1511; (17) tampering with a witness, victim, or an informant-
Section 1512; (18) retaliating against a witness, victim, or an informant-Section 1513; and (19)

Aiding Abetting-Fla. Stat. § 777.011.
148.

Defendants Nocco and Harrington knowingly and intentionally violated the above listed
laws and administrative statutes, committing clear cut predicate offense violations for federal
and State RICO Act violations and Federal and state conspiracy to interfere with civil rights

violations . Proximately causing Horning’s damages.

Hl, CLASS ACTION ALLEGATIONS
149,

Plaintiffs, SQUITIERI, PEARN and HORNING bring this action on behalf of all current
and/or former employees with the Pasco Sheriff’s Office who are and/or were subject to the
above criminal violations by Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY,
FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT, which caused Plaintiffs, SQUITIERI, PEARN, HORNING and other employees of the
Pasco Sheriff's Office to be subjected to: (1) work for lower wages; (2) complete loss of wages;
{3) retaliation for resigning and/or notifying the Pasco Sheriff’s Office of employment with a
different agency due to the Plaintiffs no longer wanting to work for Pasco Sheriff's Office based

on current management; and (4} retaliation for blowing the whistle after reporting the

Page 47 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 48 of 179 PagelD 48

violations and/or testifying truthfully in Internal Affairs investigations confirming misconduct,
beginning 2011 through present.
150.

The Class is so numerous that joinder of all Class members is impracticable. Plaintiffs,
SQUITIERI, PEARN and HORNING believe the Class contains hundreds of members, and the
actual number of Class members can be ascertained through discovery.

151.

There are numerous questions of law and fact common to the Class. Those questions
include, but are not limited to:

a. How many persons who are employed at the Pasco Sheriff's Office have been
subject to the illegal conduct of Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY,
FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT’s suppressing wages by threat of retaliation during the period of the Class?

b. How many persons who are employed at the Pasco Sheriff’s Office have been
subject to the illegal conduct of Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY,
FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT’s intentional retaliation for blowing the whistle on Defendants’ illegal conduct of
intentional female gender discrimination during the period of the Class?

c, How many persons who are employed at the Pasco Sheriff's Office have been
subject to the illegal conduct of Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY,

FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and

Page 48 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 49 of 179 PagelD 49

BENNETT’s intentional retaliation for testifying truthfully, confirming Defendants’ intentional
criminal violations for State and Federal law, during the time period of the Class?

d. Have Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY,
BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT conspired to retaliate and violate Plaintiffs’ civil rights during the period of the Class?

e. Have Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY,
BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT knowingly, or with reckless regard, violated Plaintiffs’ civil rights, in violation of State
and Federal law during the period of the Class?

f. Are Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY,
BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT part of an “enterprise” under State and Federal RICO statutes? and,

g. Have Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY,
BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT engaged in a pattern of racketeering activity under the State and Federal RICO
statutes, or acquired and maintained an interest in, a pattern of racketeering activity under the
Florida RICO Statute?

152.

The claims of the Plaintiffs, SQUITIERI, PEARN and HORNING are typical of the claims of
the Class. Plaintiffs, SQUITIERI, PEARN and HORNING are current and former employees of the
Pasco Sheriff’s Office who’s wages have been depressed by Defendants, NOCCO, HARRINGTON,

PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP. JONES,

Page 49 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 50 of 179 PagelD 50

CHRISTENSEN, REED, ROY, HITE and BENNETT’s retaliation and knowingly and intentionally
violated State and Federal Jaws. Plaintiffs, SQUITIERI, PEARN and HORNING have interests that
are antagonistic or adverse to the other Class members.

153.

Plaintiffs, SQUITIERI, PEARN and HORNING were injured by direct and proximate
reasons of Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING,
SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and BENNETT’s illegal
conduct.

154.

Plaintiffs, SQUITIERI, PEARN and HORNING will fairly and adequately protect the
interests of this Class.

155.

Plaintiffs, SQUITIERI, PEARN and HORNING are adequate representatives of the Class.
Plaintiffs, SQUITIERI, PEARN and HORNING are each current and former employees of the Pasco
Sheriff's Office whose wages have been depressed and civil rights violated by Defendants,
NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING, SGT. JONES, ERICKSON,
CORP. JONES, CHRISTENSEN, REED, ROY, HITE and BENNETT’s illegal conduct. Plaintiffs,
SQUITIERI, PEARN and HORNING have retained experienced counsel to litigate this complex
Class action suit. Accordingly, Plaintiffs, SQUITIERI, PEARN and HORNING will fairly and
adequately protect and represent the interest of the Class.

156.

Page 50 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 51 of 179 PagelD 51

Plaintiffs, SQUITEERI, PEARN and HORNING seek certification of a class, alternatively,

under Fed. R. Civ. P. 23(b)(2) or 23(b}(3), or a combination thereof.
157.

Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING,
SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and BENNETT’s harboring
of illegal actions has the effect of depressing wages and benefits to the detriment of members
of the Class. Accordingly, declaratory and injunctive relief that prevents the Pasco Sheriff's
Office and the Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY,
BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT from continuing to subject current employees to the above outlined and illegal
conduct is appropriate ona Class basis.

158.
The questions of law and fact common to all members of the Class predominate over any
questions that may affect only individual members of the Class.
159.

A class action is a superior method of adjudicating the Class members’ claims because
individual actions would unnecessarily burden the Court and create the risk of inconsistent
results.

160.

Given the significant expense required to prosecute the foregoing claims against

Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING, SGT.

JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and BENNETT, the cost of

Page 51 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 52 of 179 PagelD 52

individual actions would exceed or consume the amount recovered in any individual action. The
expense of pursuing individual actions will require individual members of the Class to forego
their individual claims against Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY,
FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT if they are not permitted to pursue those claims as a Class.

161.

Plaintiffs, SQUITIERI, PEARN and HORNING are not aware of any litigation concerning
the controversy that has already been initiated by or against any member of the Class.

162.

Because Defendants, NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY,
BROWNING, SGT. JONES, ERICKSON, CORP. JONES, CHRISTENSEN, REED, ROY, HITE and
BENNETT and the members of the Class reside in this district and all of the events giving rise to
this action took place in this district, it is both desirable and efficient to concentrate the
litigation of these claims in this particular forum.

163.

This action is manageable because the evidence proving that Defendants, NOCCO,
HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING, SGT. JONES, ERICKSON, CORP.
JONES, CHRISTENSEN, REED, ROY, HITE and BENNETT are engaged in alleged illegal conduct is
common to the Class. Furthermore, the identities of the Class are known to Defendants,
NOCCO, HARRINGTON, PEAKE, KRAUS, GREGORY, FOSHEY, BROWNING, SGT. JONES, ERICKSON,

CORP. JONES, CHRISTENSEN, REED, ROY, HITE and BENNETT and Pasco Sheriff's Office.

Page 52 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 53 of 179 PagelD 53

Vv. DEFENDANTS, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE,
AND BENNETT HAVE ENGAGED IN A PATTERN OF RACKETEERING ACTIVITY
164.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT are engaged in an ongoing pattern of racketeering activity as defined by Federal
Racketeer and Influenced and Corrupt Organizations Act 18 U.S.C. § 1961et seq.

165.

The Federal RICO pattern of racketeering activity engaged in by Defendants, NOCCO,
HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT consists of more
than two acts of racketeering activity, the most recent of which occurred within ten years after
the commission of a prior act of racketeering activity.

166.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT are engaging in an ongoing pattern of racketeering activity as defined by Fla. Stat. §
895(7) and (8).

167.

The Florida RICO pattern of racketeering activity engaged in by Defendants, NOCCO,
HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT consists of more
than two acts of racketeering activity; the most recent of which occurred within four years after
the commission of a prior act of racketeering activity.

168.

Page 53 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 54 of 179 PagelD 54

For the purposes of Federal RICO, the racketeering activity includes an open and
ongoing pattern of violations of: (1) falsifying official documents- Fla. Stat. § 893.13; (2) filing a
false report- Fla. Stat. § 817.49; (3) filing a false report-Fla. Stat. § 837.05; (4) perjury by
contradictory statements-Fla. Stat. § 837.021; (5) inaccurate and misleading statement-Pasco
Sheriff's Office General Order 26. 1 II. B45; (6) falsifying official document-Pasco Sheriff’s Office
General Order 26. 1. Il. B47; (7) conduct unbecoming of a member of the Sheriff's Office-Pasco
Sheriff’s Office General Order 26. 1. § II. B54; (8) Florida Whistle-Blower Act-Fla. Stat. Ann §
112.3187; (9) aiding and abetting-Fla. Stat. § 777.011; (10} perjury under oath-Fla. Stat. §
837.012; (11) perjury by contradictory statements-Fla. Stat. § 837.021; (12) inaccurate and
misleading statement-Pasco Sheriff's Office General Order 26. 1. Il. B45; (13) Florida Whistle-
Blower Act-Fla. Stat. Ann § 112.3187; (14) Whistle-Blower Protection Act of 1989, 5 U.S.C.
2302(b)(8)-(9); (15) obstruction of justice-Section 1503 (16) obstruction of criminal
investigations-Section 1510; (16) obstruction of state or local law enforcement-Section 1511;
(17) tampering with a witness, victim, or an informant-Section 1512; (18) retaliating against a
witness, victim, or an informant-Section 1513; (19) conspiracy to interfere with civil rights-42
U.S. Code § 1985; and (20) Trafficking Victims Protection Act-42 U.S.C. § 7102.

169.

Specifically, Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY,
KRAUS, HITE, and BENNETT have violated and continue to violate: (1) falsifying official
documents- Fla. Stat.§ 893.13; (2) filing a false report- Fla. Stat. § 817.49; (3) filing a false
report-Fla. Stat. § 837.05; (4) perjury by contradictory statements-Fla. Stat. § 837.021; (5)

inaccurate and misleading statement-Pasco Sheriff's Office General Order 26. 1 Il. B45; (6)

Page 54 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 55 of 179 PagelD 55

falsifying official document-Pasco Sheriff's Office General Order 26. 1. Il. B47; (7) conduct
unbecoming of a member of the Sheriff's Office-Pasco Sheriff's Office General Order 26. 1. § Il.
B54; (8) Florida Whistle-Blower Act-Fla. Stat. Ann § 112.3187; (9) aiding and abetting-Fla. Stat. §
777.011; {10) perjury under oath-Fla. Stat. § 837.012; (11) perjury by contradictory statements-
Fla. Stat. § 837.021; (12) inaccurate and misleading statement-Pasco Sheriff's Office General
Order 26. 1. Il. B45; (13) Florida Whistle-Blower Act-Fla. Stat. Ann § 112.3187; (14) Whistle-
Blower Protection Act of 1989, 5 U.S.C. 2302(b)}(8}-(9); (15) obstruction of justice-Section 1503
(16) obstruction of criminal investigations-Section 1510; (16) obstruction of state or local law
enforcement-Section 1511; (17) tampering with a witness, victim, or an informant-Section
1512; (18) retaliating against a witness, victim, or an informant-Section 1513; (19) conspiracy to
interfere with civil rights-42 U.S. Code § 1985; and (20) Trafficking Victims Protection Act-42
U.S.C. § 7102; as fully set out in 9] 1-169, supra.

170.

Each violation of: (1) falsifying official documents- Fla. Stat. § 893.13; (2) filing a false
report- Fla. Stat. § 817.49, (3) filing a false report-Fla. Stat. § 837.05; (4) Perjury by
contradictory Statements-Fla. Stat. § 837.021; and (5) inaccurate and misleading statement-
Pasco Sheriff’s Office General Order 26. 1 II. B45; (6) falsifying official document-Pasco Sheriff's
Office General Order 26. 1. Il. B47; (7) conduct unbecoming of a member of the Sheriff's Office-
Pasco Sheriff's Office General Order 26. 1. § II. B54; (8) Florida Whistle-Blower Act-Fla. Stat. Ann
§ 112.3187; (9) aiding and abetting-Fla. Stat. § 777.011; (10) perjury under oath-Fla. Stat. §
837.012; (11) perjury by contradictory statements-Fla. Stat. § 837.021; (12) inaccurate and

misleading statement-Pasco Sheriff's Office General Order 26. 1. Il. B45; (13) Florida Whistle-

Page 55 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 56 of 179 PagelD 56

Blower Act-Fla. Stat. Ann § 112.3187; (14) Whistle-Blower Protection Act of 1989, 5 U.S.C.
2302(b}(8)-(9); (15) obstruction of justice-Section 1503 (16) obstruction of criminal
investigations-Section 1510; (16) obstruction of state or local law enforcement-Section 1511;
(17} tampering with a witness, victim, or an informant-Section 1512; (18) retaliating against a
witness, victim, or an informant-Section 1513; (19) conspiracy to interfere with civil rights-42
U.S. Code § 1985; and (20) Trafficking Victims Protection Act-42 U.S.C. § 7102; constitutes as an
act of “racketeering activity” under the Federal Racketeer and Influenced and Corrupt
Organizations Act 18 U.S.C. § 1961 et seq.

171,

Each violation of: (1) falsifying official documents- Fla. Stat. § 893.13; (2) filing a false
report- Fla. Stat. § 817.49, (3) filing a false report-Fla. Stat. § 837.05; (4) perjury by
contradictory statements-Fla. Stat. § 837.021; (5) inaccurate and misleading statement-Pasco
Sheriff’s Office General Order 26. 1 li. B45; (6) falsifying official document-Pasco Sheriff's Office
General Order 26. 1. II. B47; (7) conduct unbecoming of a member of the Sheriff's Office-Pasco
Sheriff's Office General Order 26. 1. § Il. B54; (8) Florida Whistle-Blower Act-Fla. Stat. Ann §
112.3187; (9) aiding and abetting-Fla. Stat. § 777.011; (10) perjury under oath-Fla. Stat. §
837.012; (11) perjury by contradictory statements-Fla. Stat. § 837.021; (12) inaccurate and
misleading statement-Pasco Sheriff’s Office General Order 26. 1. Il. B45; (13) Florida Whistle-
Blower Act-Fla. Stat. Ann § 112.3187; (14) Whistle-Blower Protection Act of 1989, 5 U.S.C.
2302(b){8)-(9}; (15) obstruction of justice-Section 1503 (16) obstruction of criminal
investigations-Section 1510; (16) obstruction of state or local law enforcement-Section 1511;

(17) tampering with a witness, victim, or an informant-Section 1512; (18) retaliating against a

Page 56 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 57 of 179 PagelD 57

witness, victim, or an informant-Section 1513; (19) conspiracy to interfere with civil rights-42
U.S. Code § 1985; and (20} Trafficking Victims Protection Act-42 U.S.C. § 7102; constitutes an
act of “racketeering activity” under the Florida RICO Act-Fla. Stat. 895 et seq.
The Acts of Racketeering Activity by Defendants are Related
172,

The acts of racketeering activity committed by Defendants, NOCCO, HARRINGTON,
PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT have the same or similar
methods of commission in that they involve the knowing and intentional criminal and civil
rights violations to depress wages of Plaintiffs, SQUITIERI, PEARN and HORNING to: (1) prevent
them from leaving the Pasco Sheriff's Office to seek employment elsewhere; and (2) retaliate
against employees who blow the whistle on the criminal and civil rights violations and
corruption, through the acceptance and use of knowingly fraudulent Internal Affairs complaints
in connection with known perjured testimony and witness tampering.

173.

The acts of racketeering activity committed by Defendants, NOCCO, HARRINGTON,
PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT have the same or similar
objective: the reduction of wages paid to Pasco Sheriff’s Office employees; the termination of
employment and wages of Pasco Sheriff's Office employee whistle blowers and employee
witnesses; and the permanent loss of future wages through Pasco Sheriff's Offices false Internal
Affairs complaints generated after the employees have been fired or resigned, to prevent them
from obtaining future employment with any law enforcement agencies.

174.

Page 57 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 58 of 179 PagelD 58

The acts of racketeering activity committed by Defendants, NOCCO, HARRINGTON,
PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT have the same or similar victims,
including the Plaintiffs, SQUITIERI, PEARN and HORNING as well as the other members of the
Class.

175.

The acts of racketeering activity committed by Defendants, NOCCO, HARRINGTON,
PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT are otherwise related by
distinguishing characteristics including, but, not limited to, the involvement of Defendants,
NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, BENNETT and other
members of the association-in-fact enterprise identified in paragraphs XXX-XXX.

The Acts of Racketeering Activity Committed by Nocco, Harrington, Peake, Christensen, Reed,
Roy, Kraus, Hite, and Bennett Involve a Distinct Threat of Long-Term Racketeering Activity
176.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s acts of racketeering activities involve a distinct threat of long-term racketeering
activity.

177.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s practice of knowingly and intentionally violating the following statutes for years: (1)
falsifying official documents- Fla. Stat.§ 893.13; (2) filing a false report- Fla. Stat. § 817.49; (3)
filing a false report-Fla. Stat. § 837.05; (4) perjury by contradictory statements-Fla. Stat. §

837,021; (5) inaccurate and misleading statement-Pasco Sheriff's Office General Order 26. 1 Il.

Page 58 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 59 of 179 PagelD 59

B45; (6) falsifying official document-Pasco Sheriff’s Office General Order 26. 1. Il. B47; (7)
conduct unbecoming of a member of the Sheriff’s Office-Pasco Sheriff's Office General Order
26. 1. § Il. B54; (8) Florida Whistle-Blower Act-Fla. Stat. Ann § 112.3187; (9) aiding and abetting-
Fla. Stat. § 777.011; (10) perjury under oath-Fla. Stat. § 837.012; (11) perjury by contradictory
statements-Fla. Stat. § 837.021; (12) inaccurate and misleading statement-Pasco Sheriff's Office
General Order 26. 1. Il. B45; (13} Florida Whistle-Blower Act-Fla. Stat. Ann § 112.3187; (14)
Whistle-Blower Protection Act of 1989, 5 U.S.C. 2302(b)(8)-(9); (15} obstruction of justice-
Section 1503 (16) obstruction of criminal investigations-Section 1510; {16} obstruction of state
or local law enforcement-Section 1511; (17) tampering with a witness, victim, or an informant-
Section 1512; (18) retaliating against a witness, victim, or an informant-Section 1513; (19)
conspiracy to interfere with civil rights-42 U.S. Code § 1985; and (20) Trafficking Victims
Protection Act-42 U.S.C. § 7102; constitutes an act of “racketeering activity” under the Florida
RICO Act-Fla. Stat. 895 et seq., which is ongoing at the present time, and will continue into the
future, unless halted by judicial intervention.

178.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s knowing and intentional criminal violations are part of its regular way of conducting
the Pasco Sheriff's Office’s official business.

179.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and

BENNETT have committed hundreds of violations of: (1) falsifying official documents- Fla. Stat.§

893.13; (2) filing a false report- Fla. Stat. § 817.49; (3) filing a false report-Fla. Stat. § 837.05; (4)

Page 59 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 60 of 179 PagelD 60

perjury by contradictory statements-Fla. Stat. § 837.021; (5) inaccurate and misleading
statement-Pasco Sheriff's Office General Order 26. 1 Il. B45; (6) falsifying official document-
Pasco Sheriff's Office General Order 26. 1. il. B47; (7) conduct unbecoming of a member of the
Sheriff’s Office-Pasco Sheriff’s Office General Order 26. 1. § IJ. B54; (8) Florida Whistle-Blower
Act-Fla. Stat. Ann § 112.3187; (9) aiding and abetting-Fla. Stat. § 777.011; (10) perjury under
oath-Fla. Stat. § 837.012; (11) perjury by contradictory statements-Fla. Stat. § 837.021; (12)
inaccurate and misleading statement-Pasco Sheriff’s Office General Order 26. 1. Il. B45; (13)
Florida Whistle-Blower Act-Fla. Stat. Ann § 112.3187; (14) Whistle-Blower Protection Act of
1989, 5 U.S.C. 2302(b)(8)-(9); (15) obstruction of justice-Section 1503 (16) obstruction of
criminal investigations-Section 1510; (16) obstruction of state or local law enforcement-Section
1511; (17) tampering with a witness, victim, or an informant-Section 1512: (18) retaliating
against a witness, victim, or an informant-Section 1513; (19) conspiracy to interfere with civil
rights-42 U.S. Code § 1985; and (20) Trafficking Victims Protection Act-42 U.S.C. § 7102; which
constitutes an act of “racketeering activity” under the Florida RICO Act-Fla. Stat. § 895 et seq.,
as part of its pattern of racketeering activity.
Vi. THE ENTERPRISE
180.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT used the Pasco Sheriff's Office as an enterprise and vehicle for the commission of two
or more predicate acts to conduct its racketeering activity. See. 1/4] 1-180.

181.

Page 60 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 61 of 179 PagelD 61

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT are also considered an enterprise under the meaning for RICO; using this enterprise
as vehicle for the commission of two or more predicate acts to conduct its racketeering activity.
See 74 1-181.

182.

The Pasco Sheriff's Office and Defendants NOCCO, HARRINGTON, PEAKE, CHRISTENSEN,
REED, ROY, KRAUS, HITE, and BENNETT share the common purpose of methods of commission,
in that they involve the knowing and intentional criminal and civil rights violations to depress
wages of Plaintiffs, to: (1) prevent them from leaving the Pasco Sheriff's Office to seek
employment elsewhere; and (2} retaliate against employees who blow the whistle on the
criminal and civil rights violations, and corruption, through the acceptance and use of knowingly
fraudulent Internal Affairs complaints in connection with known perjured testimony and
witness tampering. The enterprise has worked in this fashion continuously since 2011; the last 8
years.

183.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT share the common purpose of methods of commission, in that they invalve the
knowing and intentional criminal and civil rights violations to depress wages of Plaintiffs, to: (1)
prevent them from leaving the Pasco Sheriff’s Office to seek employment elsewhere; and (2)
retaliate against employees who blow the whistle on the criminal and civil rights violations, and

corruption, through the acceptance and use of knowingly fraudulent Internal Affairs complaints

Page 61 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 62 of 179 PagelD 62

in connection with known perjured testimony and witness tampering. The enterprise has
worked in this fashion continuously since 2011; the last 8 years.
184.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT participate in the operation and management of the affairs of these enterprises,
which exist for Defendants’ (NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS,
HITE, and BENNETT} benefit.

185.

This association of Defendants (VOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED,
ROY, KRAUS, HITE, and BENNETT) and the Pasco Sheriff's Office, constitutes an association-in-
fact enterprise pursuant to Federal Racketeer and Influenced and Corrupt Organizations Act 18
U.S.C. §1961 et seq.

186.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT, themselves, constitutes an association-in-fact enterprise pursuant to Federal
Racketeer and Influenced and Corrupt Organizations Act 18 U.S.C. §1961 et seq.

187.

These enterprises affect interstate commerce in a variety of ways.

These enterprises affect interstate commerce in that they reduce and or terminate the
income of employees who are still part of the Pasco Sheriff’s Office work force.

188.

Page 62 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 63 of 179 PagelD 63

The enterprise also affects interstate commerce in that the Pasco Sheriff’s Office, a
member of the enterprise, is directly engaged in the production, distribution and acquisition of
goods and services in interstate commerce.

189.

The Pasco Sheriff’s Office accepted and retained the benefits of the acts of racketeering
activity, thereby ratifying the conduct of its managers, employees, and the members of the
enterprise who assisted it in committing those acts of racketeering activity.

190.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT accepted and retained the benefits of the acts of racketeering activity, thereby
ratifying the conduct of its managers, employees, and the members of the enterprise who
assisted it in committing those acts of racketeering activity.

VIL DEFENDANTS NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS,

HITE, AND BENNETT HAVE CAUSED PLAINTIFFS’ WAGES TO BE DEPRESSED
191.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s violations of Federal and Florida RICO proximately have caused the wages of
Plaintiffs, SQUITIERI, PEARN, HORNING and all other members of the Class to be depressed
below what they would have been in a labor market comprised of a lawful Sheriff's Office
without their criminal law violations.

192.

Page 63 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 64 of 179 PagelD 64

Plaintiffs, SQUITIERI, PEARN, HORNING and the Class have suffered an injury to their
“business or property.” i.e. lost wages, as a direct result of Defendants, NOCCO, HARRINGTON,
PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT’s violations of Federal RCIO, and
injury as a result of Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY,
KRAUS, HITE, and BENNETT’s violations of Florida RICO.

193.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s unlawful conduct has allowed Pasco Sheriff’s Office to earn or retain significant
funds which it is not entitled to. For example, Defendants, NOCCO, HARRINGTON, PEAKE,
CHRISTENSEN, REED, ROY, KRAUS, HITE, and BENNETT’s illegal criminal actions have forced its
employees to stay working for the Pasco Sheriff's Office for less pay, to prevent the retaliation
of false Internal Affairs complaints, which would prevent them from working with any other law
enforcement agencies in the future. These savings contribute to the Pasco Sheriff’s Offices
budget margins and allow Defendant, NOCCO to use these illegally obtained funds for the
expressed purpose to fund other programs and create other positions that Defendant, NOCCO
was not able to obtain budget funds to create, thus providing the financial motive for
Defendant, Nocco’s racketeering activities.

Vil. VIOLATIONS FOR CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
194,

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and

BENNETT’s conduct violated 42 U.S. Code § 1985, Conspiracy to Interfere with Civil Rights.

Vill. VIOLATIONS OF THETRAFFICKING VICTIMS PROTECTION ACT, 42 U.S.C. §7102

Page 64 of 68
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 65 of 179 PagelD 65

195.
Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s conduct violated the Trafficking Victims Protection Act, 42 U.S.C. § 7102.
Vill. VIOLATIONS OF THE FEDERAL AND FLORIDA WHISTLE BLOWER ACTS
196
Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS,
HITE, and BENNETT’s conduct violated the Federal Whistle-Blower Act, Whistle-Blower
Protection Act of 1989, 5 U.S.C. 2302et seq., (Federal Whistle-Blower), and Fla. Stat. §
112.3187et seq.

COUNT |
(Violation of 18 U.S.C. § 1962(c))

197.
Plaintiffs, SQUITIERI, PEARN and HORNING re-allege and incorporate by reference
herein the allegations set forth in Paragraphs 1-197 as if fully restated hereinafter.
198.
The foregoing conduct constitutes a violation of 18 U.S.C. § 1962(c).
199.
Plaintiffs, SQUITIERI, PEARN and HORNING have been injured in their property by reason
of Defendants Nocco, Harrington, Peake, Christensen, Reed, Roy, Kraus, Hite, and Bennett’s
violations of 18 U.S.C. § 1962(c}.

200.

Page 65 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 66 of 179 PagelD 66

The injuries suffered by Plaintiffs, SQUITIERI, PEARN and HORNING were caused by
Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s violations of 18 U.S.C. § 1962({c).

201.

Pursuant to 18 U.S.C. § 1964(c}, plaintiffs, SQUITIERI, PEARN and HORNING are entitled

to recover three times actual damages they have sustained and their costs of suit, including

reasonable attorney's fees.

COUNT Il
(Violation of Fla. Stat. § 985 et seq.)

202.
Plaintiffs, SQUITIER], PEARN and HORNING re-allege and incorporate by reference
herein the allegations set forth in Paragraphs 1-202 as if fully restated hereinafter.
203.
The foregoing conduct constitutes a violation of Fla. Stat. § 985 et seq.
204.

Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE, and
BENNETT’s have acquired and maintained an interest in and control of personal property,
including money, through a pattern of racketeering activity.

205.
Plaintiffs, SQUITIERI, PEARN and HORNING have been injured in their property by
reason of Defendants, NOCCO, HARRINGTON, PEAKE, CHRISTENSEN, REED, ROY, KRAUS, HITE,
and BENNETT’s violation of Fla. Stat. § 985 et seq., and are entitled to three times actual

damages sustained.

Page 66 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 67 of 179 PagelD 67

PRAYER FOR RELIEF

Plaintiffs, SQUITIERI, PEARN and HORNING demand judgment and other relief as

follows:

A.

H.

Certification of a Class pursuant to Fed. R. Civ. P. 23;

Judgment in an amount equal to three times actual damages sustained by the Class,
pursuant to 18 U.S.C. § 1964(c);

Reasonable attorney's fees, pursuant to 18 U.S.C. § 1964(c);

Judgment in an amount equal to three times actual damages sustained by the Class,
pursuant Fla. Sta. § 895 et seq.;

Attorney’s fees in the trial and appellate courts, and costs of investigation and
litigation reasonably incurred, pursuant to Fla. Sta. § 772.104 et seq,;

Appropriate orders and judgments prohibiting Defendants from engaging in the
violations of law alleged herein;

Judgment in an amount to be proven at trial that requires the Pasco Sheriff's Office
to disgorge any unlawful profits or otherwise return the full amount of its unjust
enrichment;

Trial by jury; and,

Such relief as this Court deems necessary and appropriate.

Respectfully submitted this 16™ day of April, 2019.

Page 67 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 68 of 179 PagelD 68

 

 

Mlawoff1 @tampabay.rr.com

Page 68 of 68
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 69 of 179 PagelD 69

EXHIBIT A
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 70 of 179 PagelD 70

PASCO SHERIFF'S OFFICE

Professional Standards CIVILIAN MEMBER NOTICE OF INVESTIGATION

P.S.#: JA 2016-37

 

TO: Christopher Squitieri RANK/POSITION: _ Training Supervisor
FROM: Detective Timothy Roy DATE: 10/22/2018

 

The following allegation has been received by the Pasco Sheriffs Office and is currently being investigated,

NAME OF COMPLAINANT: Melissa Hite
VIOLATION OF RULES AND REGULATIONS: _G.Q. 26.1./LC (1) - Respect Towards Superiors and Subordinate Members

ALLEGATION:

itis alleged on Friday, October 19, 2018, Training Supervisor, Christopher Squitieri was
speaking with HR Manager, Melissa Hite on the phone in regards to an upcoming training
class for ILP Manager, Anthony Pearn. During the conversation with Manager Hite,
Supervisor Squitieri, made a secondary phone call to Manager Pearn while Manager Hite
remained on hold. It is alleged that during the phone conversation with Manager Pearn,
Supervisor Squitieri, made multiple derogatory comments about Manager Hite in include:
"She is a fucking retard, you need to print those fucking papers and walk them over to her and
shove them up her twat." This conversation was overheard by more than one witness within

the Human Resource Unit.

   
 

 

l, i [7 ADMIT ee L] NEITHER the above allegation.

“a of Admissiondental ts optional tor Ayr itis form.)
MEMBER ACKNOWLEDGMENT: ts QV “ DATE: LAE

This is an administrative investigation, not criminal. You are further advised that statements during this
interview cannot be used against you in any subsequent criminal proceedings. As a member of the Pasco
Sheriffs Office, you are required to answer questions concerning the above-listed complaini/ allegation.
Agency rules and regulations direct you to cooperate with this administrative investigation and to answer all
questions completely and4rythfully. Any refusal, or knowingly providing false information may result in
disciplinary action 4 Ajng dismissal. The interview, including all recess periods, will be recorded and
there will be no u ded ciuestions or statements. Do you understand?

dal Br

ee pate | SUPERVISOR / INVESTIGATOR

 

 

       

 

 

 

PSO# 10093C (8/18}
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 71 of 179 PagelD 71

 

Pasco Sheriff's Office COMPLAINT INVESTIGATIVE REPORT
PROFESSIONAL STANDARDS
P.S. USE ONLY

 

“ORIGIN OF COMPLAINT.

 

Clerzen []anonyvous []Pso MEMBER [il] PSO SUPERVISOR [7] OTHER
To COMPLAINANT | —

 

 

Director William Hanshilwood so ges+ te to contact

NAME:
Da: RACE: White SEX:

 

Male

ADDRESS:
HOME PHONE. BUSINESS PHONE: (727) 847-5876 ADDITIONAL PHONE
BuUSINEss appress: 8/00 Citizens Drive, New Port Richey, Florida 34654

_ SYNOPSIS | ‘OF: COMPLAINT

 

 

 

DATE OF COMPLAINT: i or 9/201 8 TIME: 15; 524 PSO OFFENSE #:
10/19/2018 se 1512 camo: HR Department

Christopher Squitieri VEHICLE # (If Applicable):

 

DATE OF INCIDENT:

MEMBER INVOLVED:
rank: _oUpervisor cuisnpe, 5489 COMMAND: LEO ADMINISTRATION

BUREAU: Operational Logistics DIVISION: Training

 

ALLEGATION:
It is alleged on Friday, October 19, 2018, Training Supervisor, Christopher Squitieri was speaking
with HR Manager, Melissa Hite on the phone in regards to an upcoming training class for ILP
Manager, Anthony Pearn. During the conversation with Manager Hite, Supervisor Squitieri, made
a secondary phone call to Manager Pearn while Manager Hite remained on hold. It is allaged that
during the phone conversation with Manager Pearn, Supervisor Squitieri, made multiple
derogatory comments about Manager Hite in include: “She is a fucking retard, you need to print
those fucking papers and walk them over to her and shove them up her twat." This conversation
was overheard by more than one witness within the Human Resource Unit.

 

“COMPLAINT RECIPIENT.

 

BY: CJISADE DATE:

FORWARDED TO: CJISAD#: DATE:

 

FORWARD THE ORIGINAL TO THE MEMBER'S BUREAU COMMANDER/COLONEL FOR REVIEW OR ASSIGNMENT.
FORWARD A COPY TO THE PROFESSIONAL STANDARDS UNIT WITHIN 24 HOURS OF RECEIPT.
iF CORRECTIVE ACTION, COMPLETE THE INVESTIGATION AND FORWARD TO BUREAU COMMANDERICOLONEL.

 

BUREAU COMMANDER REVIEW

 

[_] FORWARD To FOR INVESTIGATION. DATE

E | FORWARD TO PROFESSIONAL STANDARDS FOR INVESTIGATION. DATE

 

 

 

PSO# 10094 (2/07)
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 72 of 179 PagelD 72

 

(Continuad from Page 1)

x

 

 

PERSON RECEIVING i PALE

CIVIL SUITS BROUGHT BY LAW ENFORCEMENT OR CORRECTIONAL OFFICERS

 

 

Florida State Statute 112.532(3) provides that "Every law enforcement officer oF correctional officer shail have the
right to bring civil suit against any person, group of persons, or organization or corporation, or the head of such
organization or corporation, for damages, either pecuniary or otherwise, suffered during the performance of the
officer's official duties, for the abridgment of the officer's civil fights arising out of the officer's performance of official
duties, or for filing a complaint against the officer which the person knew was false when it was filed." °

initial:

 

_STATEMENT OF OATH

 

 

Florida State Statute 837.012 defines perjury when not in an official proceeding as a crime and established certain
penalties for violation of that section. Accordingly, | advise you that whoever makes a false statement, which he or
she does not believe to be true, under oath, not in an official proceeding, in regard to any material matter shall be
guilty of a misdemeanor of the first degree, punishable by a term of imprisonment not exceeding 1 year.

Initial:

1, Wi / / ern Ta Hens Mit » Swear or attest that all the information I provide during

this administrative investigation will be complete and accurate.

Miele /LP-2118
Signature of COmplainant/ Witness . Date

STATE OF FLORIDA, COUNTY OF PASCO

The foregoing instrument was ack owledged before me this y ). day of C y bbo- ,20 A o

 

 

 

 

 

 

 

 

by__Wit ham Hine hy) Wn who produced kn Yin as identification, and who
did take anoath?# us.
Plo J. Norco
[/Stondture of Notary Public Print Name of Notary Public
Page 2

 

PSO 1-0092 (Rev. 4/08}
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 73 of 179 PagelD 73

EXHIBIT B
 

Case 8:19-cv-00906-CEH-AAS

John F. McGuire, ESQ.

Trial Attomey

Also admitted in the U.S, Supreme Court
Million Dollar Advocates Forum
Licensed in Federal Court

Larry C. Hoffman, ESQ.
Trial Attorney

Gino A. Megna, ESQ.
Trial Attomey
Licensed in Federal Court

March 25, 2019

Via Email & US Mail

Pasco Sheriff's Office

Attn: Lindsay Moore, Esq.
8700 Citizen Drive

New Port Richey, FL 34654

imoore(@pascosheriff.org

Document 1 Filed 04/16/19 Page 74 of 179 PagelD 74

McGUIRE

OFFICES

A Professional Association

 

 

 

1173 NLE. Cleveland Street
Clearwater, Florida 33755
Phone (727) 446-7659
Toll Free (877) 64-IRISH
Fax (727) 446-0905

., Re: . Anthony Pearn (Request for Criminal Investigation)

Dear Ms. Moore:

win fric. Dchave received your responsive: letter dated March 12, 2019 denying our request for
rc. ¢riminal: investigation: Enclésed..you ‘will find Mr. Pearn’s phone records which shows he
voyvreceived a‘ call-on:Octobér 20,-2018 at/11:45am from Colonel Jeff Harrington’s personal cell

a “phone: number, 727-992-4576. This is evidence of the first instance of witness tampering. [

Ws believe that-a subpoena-of phone records of ail calls made and/or received within three (3) hours

'» - OF that call, betwéen.Colonel Jeff Harrington and any Pasco Sheriff's Office personnel will be
+ evidence of ‘the:cp=conspirators ‘of-the criminal activity of witness tampering. If you have any
further questions you can call my office.

‘Sincerely .
McGUIRE.LAW OFFICES

 

Email: mlawoff] @tampabay.rr.com

 

www. mcguirelawoffices.com

& Facebook.com/mcguirelawoffices
19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 75 of 179 PagelD 75

Case 8

 

 

6% PO

 
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 76 of 179 PagelD 76

EXHIBIT C
" Case 8:19- VERS CEH-AAS Document1 Filed 04/16/19 Page 77 of 179 PageID 77
H

 

11/06/2018

 

 

RIOTE: BEFORE USING ANY MATERIALS OBTAINED THROUGH CRIMINAL JUSTICE ASSOCIATES, YOU SHOULD
CAREFULLY READ THE TERMS AND CONDITIONS SET FOATH ON THE REVERSE SIDE OF THIS REPORT. LSE OF
THE MATERIALS PROVIDED CONSTITIATSS MCD. ACCEDTARICE DE THESE. TERMS AND CONDITIONS.

 

 

Exhibit A
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 78 of 179 PagelD 78

     
 

 

SP:
SE
EL”
& aS
¥
Kot
YD
vo*
CSR
BLE HETECTION
Y SERVICES
P.G. BOX 780328
ORLANDO, FLORIDA 32878
(407)583-4089 (800)224-1320
Predication

This truth verification examination was predicated upon a request from Chris Squitieri and the
MaGuire Law Firm.

Scope

The scope of this truth verification examination shall be limited to Chris Sguitieri’s honesty in
regards to administrative allegations filed against him in Pesco County FL. The person claiming
allegations of misconduct and improper language is MELISSA HITE (Pasco County Employee)

    

Credibility Assessment Instrument _
CVSA (Computer Voice Stress Analyzer)

 

Our firm uses more than one credibility assessment instrument to include Computerized
Polygraph, CVSA, VIPRE VSA & EyeDetect system. Many LE agencies in Fiorida are using
either the CVSA or VIPRE VSA to include Pinellas County FL Sheriff, Clearwater FL PD,
Pinellas Park FI. PD as a few local agencies. In terms of legal acceptance the 8" and 12
Circuits in FL approved usage of the CVSA & VIPRE VSA instruments on an equal basis to
polygraph in testing sex offenders. In early 2018 the CVSA and VIPRE VSA exam results were
accepted into evidence in a final sentencing hearing in the Northern District of FL (Criminal
Division). I was the examiner involved in all of the cases referenced.

*CONFIDENTIAL*
ATTORNEY
WORK PRODUCT
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 79 of 179 PagelD 79

Page (2) of (3) REPORT PROPERTY OF & TIAL
Report an ixamination CJA LIE DETECTION SERVICES TIORNEE "
hisenta NO 3RD PARTY DISTRIBUTION | WORK PRODUCT
PRETEST INTERVIEW

On 11/46/2018 Greg Roebuck, Certified Examiner administered this truth verification
examination at the Tampa Area Office located at 550 North Reo Street - Suite #300 Tampa FL
33609. The examination was conducted on Chris Squitieri. He identified himself with a FL ID
and signed the proper legal release form prior to the éxamination. He was briefed on the
operation of the CVSA (Computer Voice Stress Analyzer) and what was expected of him during .

the exam process. The purpose of this examination was to address administrative allogations filed

by PASCO County FL government that involved a female employee named MELISSA HITE,
Mr. Squitieri denied any unprofessional conduct or the usage of profanity against

MELISSA HITE at any time.
EXAMINATION

 

I utilized a (11) Question General Series Examination that featured (3) Relevant questions.
The remaining were Control and Irrelevant questions that were interspersed with the Relevant
questions. CVSA, VIPRE VSA, & Polygraph exams all use a combination of Relevant, Irrelevant,
& Control questions per exam protocols,

R4 - Have you ever been unprofessional in your dealings with Wielissa Hite? NO .

R6 - Have you ever used profanity in your dealings with Meliesa Hite? NO

R10 - Did you use profanity of an extreme nature against Melissa Hite on Oct 19 ~~
2018? NO

Following the initial chart, a second chart was conducted utilizing the same format as the initial
examination as well as the same relevant and control questions. Upon completion of the 2"4
chart and final analysis 1 scored the exam as: NDI ~ No Deception Indicated (VBI) Tt should
be noted that in R¥10 the word_extreme was not spelled correctly which has NO Impact on the
exam results. This was input error only. This could not be changed as the system does not allow
changes as to maintain exam integrity. All of the questions asked on this truth verification
examination are included in this report. I have circled the Relevant questions in RED.

*CONFIDENTIAL*
- ATTORNEY
WORK PRODUCT

 
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 80 of 179 PagelD 80

Page (3) of 3) m |
Report of Examination SO IDENTIAL*
Chris Squitieri | worrto
14/06/2018 ; RODUCT
CONCLUSION

 

Based upon my training and experience, it is my expert opinion that Chris Squitieri
respond truthfully ia regards to this examination. We are maintaining a copy of this report on
file for a period of 1-year. There is no legal requixement in terms of record retention for lie
detection -truth verification exam results in FL. There is a 3 year requirement to retain exam
reports reports if they were conducted under the guidelines of the EPPA (Employee Polygraph
Pratection Act) This exam does not fall under those guidelines.

ba Kew
aR Keb REPORT PROPERTY OF
Greg Roebuck CJA LIE DETECTION SERVICES -

Certified CVSA & VIPRE VSA Examiner NO 3RD PARTY DISTRIBUTION
U.S. District Court Certified Expert
Human Resources Spocialist (Govt & Corporate)

 

American Probation & Parole Association
International Association of Interviewers
International Association of Voice Stress Analysts
SHRM-Society of Human Resource Management
National Homicide Investigators Association
National Association of Internal Affairs Investigators

       
 
 
 

f NDI - No Deception Indicated Va

    

TAMPA BAY OFFICE
(813) 902-3975

COPY
:19-cv- - - ment 1_ Filed 04/16/19 Page 81 of 179 PagelID 81
Date’ 06 NSVaRbS: 2078" 00906-CEH-AAS Docume Examiner: ROEBUCK g g

Test Format: GENERAL SERIES Type of Test: Suspect

Test Medium: Manual Offense: ADMIN COMPLAINT

Time Began: 11:25:04 AM Subject: SQUITIERI

Requested: JOHN MAGUIRE ESQUIRE Outside Agency: CJA LIE DETECTION SERVICES
vase Number: NOV2018PSCADM CVSA Unit Number: Tampa Area Office
Verification: Cold Call: Concurred

confession: MM, 1 a

Deception: Not Indicated
Time Ended: 12:28:04 AM .

1. (IR) ls your name Ghris? YES
2. (C) Is the color of my desk Brown? NO

 

 

 

3. (IR) Are you sitting down? YES _
(R) Have you ever been unprofessional in your dealings with Melissa Hite2@io, *CONFIDENTIAL*
. (IR) Is today Tuesday? YES — ATTORNEY |
(R) Have you ever used profanity in your deallings with Melissa Hite?(WO WORK PROBUCT

7. (IR) Am | wearing glasses? YES

8. (C) Have you ever driven over the posted speed limit? NO
9. (IR) Is this the month of November 2018 YES

D. {R) Did you use profanity of an extrreme nature agalinst Mellissa Hite on Oct 78th 20187 fid?
I#(IR) Are we in the state of FL? YES ‘ °

 
 
 

   

x NDI - No Deception Indicated wa
__ DI po indicated

 

REPORT PROPERTY OF
CJALIE DETECTION SERVICES -
NO 3RD PARTY DISTRIBUTION

*CONFIDENTIAL*
ATTORNEY
WORK PRODUCT

TAMPA BAY OFFICE
(813) 902-3275

C| PY

QUITIER! 2018/Chart Number 1 | 06 Novernber 2018

 
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 82 of 179 PagelD 82

EXHIBIT D
 

Case 8:19-cv-00906-CEH-AAS Documep Filed 04/16/19

John F, McGuire, ESQ.

Trial Attorney

Also admitted in the U.S. Supreme Court
Million Dollar Advocates Forum
Licensed in Federal Court

Larry C. Hoffman, ESQ.

Trial Attorney

Gino A. Megna, ESQ.
Trial Attomey
Licensed in Federal Court

November 6, 2018

Christopher Nocco
8700 Citizen Drive
New Port Richey, FL 34654.

McGUIRE
L A _W

A Professional Association

 

Re: Supervisor Christopher Squitieri

Dear Mr. Nocco:

Page 83 of 179 PagelD 83

1173 N.E. Cleveland Street
Clearwater, Florida 33755
Phone (727) 446-7659
Toll Free (877) 64-TRISH
Fax (727) 446-0905

Please be advised that my office represents Mr. Christopher Squitieri in a false allegation of
musconduct. Mr. Squitieri has taken a polygraph test which clearly indicates that the accuser
Melissa Hite filed a sworn affidavii that is faise. We hereby request that Ms. Hite be placed on
administrative leave for this false charge until the investigation is completed.

Mr. Squitieri’s officer Bill of rights were violated by the investigator Detective Roy, which
is a misdemeanor in the State of Florida. The alleged incident occurred while Mr. Squitieri was
working under full authority of the Pasco Sheriffs office in uniform as a sworn Deputy Sheriff.
Deputy Squitieri was deployed as a Deputy to Lynn Haven, FL during the after math of Hurricane
Michael. He is entitled protection under the Officer Bill of Rights.

Deputy Squitieri was put on leave for not turning over his private phone which contains
Attorney Client Privilege information due to a forthcoming divorce, as well as his 4" Amendment
right. This is a clear act of retaliation by Ms. Hite given the circumstances of her deficient
paperwork to FDLE while she was working with Deputy Squitieri. We are requesting Deputy
Squitieri be immediately reinstated and all aileged-viclations bé immediately closed out. If you have
any questions, please contact my office.

 

: WicGuire, Esuire

La

Email: mlawoffl @tampabay.rr.com oe www.meguirelawoffices.com ee Facebook.com/meguirelawoffices
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 84 of 179 PagelD 84

  
  

Curis Nocco, SHERIFF

  
 

 

TEAMWORK 4 PROFESSIONALISM ¥ SERVICE
November &, 2018

McGuire Law Offices

ATTN: John F, McGuire, Esq.
1173 N.E, Cleveland Street
Clearwater, FL 33755

RE: Christopher Squitiexi
Dear Mr. McGuire,

The Pasco Sheriff's Office is in receipt of your correspondence dated November 6, 2018, regarding
your client Christopher Squitieri. Your letter is wholly inaccurate and each false allegation will
be addressed.

Your first inaccurate allegation is that Mr. Squitieri is entitled to protection under the Police Officer
Bill of Rights (BOR), and that his rights were violated. Please be advised that Mr. Squitieri holds
the position of a civilian training supervisor with the Pasco Sheriff's Office, Florida Statute
112.531 defines “law enforcement officer” for purposes of the BOR as a person who is employed
full time by any political subdivision of the state, and whose primary responsibility is the

ention and detection of crime or the enforcement of the traffic. or hiphway laws of this
State. Mr. Squitieri is neither employed full-time by the Pasco Sheriffs Office as a law
enforcement officer, nor are his Primary responsibilities enforcement of the penal or traffic laws
of this state, Mr. Squitieri’s deployment to the Florida panhandle to provide hurricane-related
assistance has no bearing on his status as 2 civilian non-full time law enforcement officer.
Additionally, despite being in the panhandle, Mr. Squitieri was acting in his capacity as a civilian
training supervisor at the time of the action in which he engaged that is the subject of the
administrative investigation. As such, the BOR does not apply to Mr. Squitieri, and thus no
violation of rights has occurred.

 

Notwithstanding the fact the BOR does not apply to your client, your second false allegation is
that a violation of the BOR is @ misdemeanor in the State of Florida. Florida Statute 112.534
clearly outlines the recourse for an alleged violation of the BOR, and nowhere in that section does
it state a violation is a misdemeanor, In fact, the only mention of a misdemeanor violation in the

PASCO SHERIFF'S OFFICE

Sheritf's Administration District | District |} District tl Pasco Detention Center
8700 Citizens Drive 7432 Little Road 36409 State Road52 = 11530 Trinkty Bivd 20701 Central Blvd
New Port Richey, FL 24654 New Port Richey, FL 34654 Dade City, FL 33525 Trinity, FL 34855 Land O' Lakes, FL 34637
727-847-878 727-B47-5878 362-518-5000 727-372-5920 813-996-6082
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 85 of 179 PagelD 85

BOR is found in Florida Statute 112.533, which provides in subsection (4) that a violation related
to a public records release of an active investigation, not a BOR violation, is e misdemeanor.

Your third false allegation is that Mr. Squitieri was put on administrative leave for not turning over
his personal phone as an act of retaliation by Melissa Hite. Ms. Hite did not make the decision to
place Mr. Squitieri on administrative leave, nor was it done for the reasons stated in yout
correspondence, Pasco Sheriff's Office General Order 26,2 Section V (a copy of which is enclosed
for your reference) clearly outlines which agency members have authority to place members on
administrative leave, and the authorized reasons for doing such. Mr. Squitieri was placed on
administrative leave as he is the subject member of an administrative investigation.

Lastly, you indicate the results of a polygraph test taken by Mr. Squitieri, which was not an official
part of the administrative investigation, indicate that Ms. Hite filed a false sworn affidavit, First,
Ms. Hite did not file a eworn written affidavit in this matter. Additionally, any statements made
by Mr. Squitieri about a third party during an unverified polygraph test would be entirely his
opinion, and would not factually prove anything related to statements made by Ms, Hite, Lastly,
as | am sure you are aware, polygraph tests are inadmissible as evidence.

In the future, I would encourage you to use due diligence in conducting a thorough investigation
into matters before making baseless and irresponsible allegations, Mr. Squitieri will remain on
administrative feave in relation to his status as a subject member of an administrative investigation.

Sincerely, ;
MGR,
indsay Mocke} Esq.

Chief, Management Services Bureau
General Counsel

enclosure
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 86 of 179 PagelD 86

EXHIBIT E
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 87 of 179 PagelD 87

March 1, 2019

Sheriff Christopher Nocco
8700 Citizens Drive
New port Richey, FL 34654

Dear Sherriff Nocco,

Please accept this correspondence as my formal notice of violation of my Law Enforcement
Officers Bill of Rights and formal written request for the following:

-Request to reopen the investigation of [A 2018-037.
-Request for a compliance review hearing for IA 2018-037.
-Request for a compliance review hearing for IA 2018 -045.

At this time, I request the above mentioned actions due to discovery of new evidence, improper
conduct on behalf of Investigator Timothy Roy, Manager Melissa Hite, HR Specialist
Christopher Bennett and HR Director Tiffani Reed and the intentional violation of my rights as
outlined in the Law Enforcement Officers Bill of Rights, Fla. Stat. § 112.532.

For your review, I have attached a copy of my pre disciplinary hearing statement including the
attached Exhibit A, polygraph examination results for IA 2018-037, the original statements of
complaints that were filed with the Office of Professional Standards on January 27, 2019 and
January 30, 2019 along with the written correspondence I received from Inspector Jennifer
Christensen which confirms receipt of said complaints and notification of processing.

Furthermore, pursuant to Pasco Sherifi’s Office General Order 26.2, I am formally requesting to
voluntarily submit to a device measuring truth responses and the admittance for [A2018-037 as
well as the pending IA-2018-045. Pursuant to IA 2018-037; in the alternative, I request the
admittance of the attached polygraph examination results dated November 06, 2018.

Sincerely,
Deputy Christopher Squitieri
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 88 of 179 PagelD 88

I am filling an official [A complaint against Jeff Harrington for tampering with an internal
investigation and intimidating a witness, Additionally, I will provide information
regarding violation of federal whistle blower protection act. I feel these two are directly
related so I will address these in chronological order.

The week ok Oct. 8" T was in charge of the ILP division while the director was out of town. I
became aware of in incident involving a citizen who made a post on facebook about Deputy
Carmack. The citizen (whose information I have) posted a mug shot picture of the deputy on her
facebook. I received a call from Major Peake asking me questions about the incident. He asked
if she did anything illegal that she could be arrested for. | stated that the pic was accessed via the
Pinellas County site and she had not committed any law violations, He then asked that I obtain
any and all information pertaining to her and all of her family. Peake went on to state that, “we
cannot Jet someone say bad shit about the sheriff's office, we need to lock her up.” I stated that
what she posted was actually true since the deputy was arrested but he was clearly not happy.

Throughout the day he contacted me via cell at least five times asking for updates and if
we had anything to arrest her on. He requested that I notify SIU detectives and have them begin
conducting surveillance on her and her family and arrest them all. I have always prided myself
on having the moral courage to stand up for what is right and I informed Peake that I was not
comfortable with this activity and targeting citizens for posting dero gatorily and true statements
seemed like a misuse of power and unethical. He informed me that he would just deal with the
SIU Sgt. Direct “because it would be easier.”

Approx. one week later I had an in-person conversation with Col. Jeff Harrington and I informed
him of all the details of this incident and stated I was not comfortable having the Intelligence
division being used as an unethical tool to abuse the Sheriffs power. He acted upset about the
incident and “said he would look into it.” He then went on to say that maybe I would be happier
working in a different division at the agency or maybe the agency was not a good fit for me. I
left feeling that I would be moved and/or punished for addressing these violations.

On Sat. October 20" at 1145 hrs Jeff Harrington called me from his personal cell phone
on my cell phone (which I have copies and attached). He stated that LA was launching an
investigation against Chris Squiterie and I needed to make sure [told the truth. I responded that
of course I would. He then stated, “ you better tell the truth and you will be ok and everything
should be ok for you.” He went on to state that no matter how painful the truth was that I needed
to cooperate and the Sheriff fires people for being dishonest. I took this as a direct threat from
the Colonel of the agency. This is in direct violation of agency policy.

On 10/22/2018 IA went to the SPC and interviewed me asa witness. On 10/23/2018 they
returned. When they asked to interview me again I said, I thought we cleared up anything
yesterday why are you back, Det. Roy responded, the Colonel sent us back to down to see if your
story was the same. Again, I could only see this as a threat and the Colonel violating policy and
interfering with an investigation.
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 89 of 179 PagelD 89

The other facts of this case are readily available. I was terminated on 11/6/2018 without cause,
When I asked why I was being terminated Larry Kraus said I did not meet the terms of my
probationary employment. I responded that I received a glowing written evaluation one week
prior from him and that did not make sense at all. He responded that this did not come from me
this came from the Colonel.

It is clear to me that Jeff Harrington tampered with the investigation, tampered with a withess,
and terminated me. All of this is directly related to the fact that I was a Whistle Blower and
brought unethical and illegal activities of Major Jeff Peake to him. Harrington used this as a fake
reason to terminate me. This can be easily proven and has been throughout witness testimony
and my evidence of emails and phone conversations.

I am filing an official Whistle Blower violation with the state attorney general’s office as well as
other legal avenues.

***** Tt is extremely vital to point out that I could have provided my cell phone records to LA to
prove that DID NOT have conversations with Squiterie surrounding the alleged time frame of his
alleged comments HOWEVER I did not do so as to protect Harrington. I knew that he called me
and his phone is logged in my call logs- clearly tampering with an internal investigation and at
that time I still wanted to protect him due to previous associations,

I have attached a screen shot from my call log to prove this to this email.

I am filling an official [A complaint on the director of Human Resources, Taffany Reed.

On 10/31/2018 I sent an email (attached) to Reed outlining numerous violations occurring that
were all HR related. The email addresses the issues in detail and Reed failed to take action OR
RESPOND at all to my issues. This is a gross dereliction of duty.

Additionally, Reed was in direct violation of the federally protected FMLA leave policy. On
October 26", 2018 I placed a vacation leave request on my then supervisor’s desk (Larry Kraus)
for Nov. 5-9", I was placed on admin. Leave that day and I was unable to obtain a copy of my
request. I could only assume that is was approved because I was already not at work on
administrative leave. Additionally, Kraus verbally informed me it was approved when I left on
admin. Leave.

I was taking leave for personal reasons relating to FMLA but was going to use vacation leave as
to keep it private. On 11/05/2018 Det. Roy contacted me and said he needed me to come into the
office with an hour. I informed him I was on vacation leave. He stated that I did not have any
leave “on the books.” I informed him that my leave was with my supervisor. Det. Roy then
called me back approx.. 15 mins later and stated that he spoke with Kraus and Kraus stated that
he never got a leave slip from me. This was a blatant lie which will also be addressed. Det. Roy
then stated that even if I did have leave that niy leave was cancelled and I was ordered to return
to the office. I informed him that I would be on FMLA sick leave and not able to return. Prior to
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 90 of 179 PagelD 90

Roy calling me back I emailed the HR director, Reed, and informed her that I was out on sick
leave. Federal law states that FMLA leave can be taken intermittently and serve psychological
stress and depression is a valid legal reason to use sick time and FMLA. Not only did Reed not
pass this information along, I was terminated during my FMLA leave.

Iam making an official [A complaint on Det. Roy for dereliction of duty and ethics
violations for misrepresenting findings in an investigation.

During on interview on 10/23/18 Roy stated, “you already changed your story once, now
which one is it.” He then stated that in my memo I stated that Chris Squiterie conducted himself
professionally then during my interview I stated that he did say swear words during the daytime.
Additionally, in the administrative summary Roy makes false statements eluding to the fact that I
waivered on my statements. I went into detail in the interviews to explain that saying swear
words not related to HR is not unprofessional. I also went on to say that I have heard the Sheriff
and the Colonel as well all the command staff swear on a weekly basis. I used this as an
example to state that someone can be professional and act professional and still swear. Det. Roy
also stated, I have dropped the F-bomb about 17 times during this interview.!!

This is a game a semantics and misrepresentation of facts and a play on words to come to an
outcome they wanted. My statement that Squiterie was professional was accurate. My statement
that he may have used swear words throughout the day was also accurate, I never waivered on
this in the slightest way. This was highly unethical and a blatant lie on behalf of Roy.

My attorney obtained the transcripts and recordings of the interviews and this is 100% false and
a misrepresentation of the entire investigation. I then went on clear up that to me swearing was
not unprofessional and I meant that. Roy attempted to misrepresent the facts of witness
testimony and went far above the scope of an internal investigation in harassing a witness. The
harassment I encountered during the investigation is well documented with emails and calls to
numerous individuals in the agency. It is not normal to interview a witness to an allegation 3
times, place them on admin. Leave, terminate their traming, then terminate them, all without
cause.

The executive summary was 100% false and a misrepresentation of what was ACTUALLY said
and written. Since someone can be both professional and swear, as highlighted by the example
with the Sheriff. It would be like asking me if the Sheriff conducted himself professionally — I
would say yes of course. The ask me if I have ever heard him curse and my answer will also be
yes! The IA taking those words and twisting it to mean to THEM that — he cannot be
professional AND curse- but that was not the question!!!! Roy, made this accusation against me
knowing that it was false- all anyone has to do is hear the tapes where I go into great detail to
give examples.
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 91 of 179 PagelD 91

EXHIBIT F
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 92 of 179 PagelD 92

Curis Nocco, SHERIFF

   

TEAMWORK © PROFESSIONALISM ¢ SERVICE
March 12; 2019

Christopher Squitieri
11813 Trevally Loop #301
New Port Richey, FL 34655

RE; Notice of Violation of Law Enforcement Officers Bill'of Rights:
IA # 2018-037
LA # 2018-045

Dear Mr. Squitieri,

Sheriff Nocco has received your notice of violation of law enforcement officers bill of rights for
1A # 2018-037 and #2018-045 and request for compliance review hearings; your request to re-
open the investigation of 1A #2018-037; and your request to voluntarily submit to a truth-
measuring device test and admit the results as part of the investigation of IA #2018-037 (or admit
your previous:-CVSA test results) and #2018-045,

With regard to your request to re-open the.investigation of LA #2018-037, there is no provision
under PSO General Orders nor Florida statutes mandating such. The investigation is complete
and you participated in a Pre-Disciplinary Hearing. Your request is therefore denied.

With regard to your notice of violation of law enforcement officers bill of rights and request for
compliance review hearing in IA #2018-037 and IA #2018-045, please be advised Chapter 112,

Florida Statutes, known as the “Law Enforcement Officers Billhof Rights,” does not apply to you.

Your position with PSO is a civilian Training Supervisor and a part-time Reserve I deputy, and
as such, you do-not meet the requirements of.a “law enforcement officer” under Florida Statute
112.531] (see Hinn v. Beary, 701 So.2d 579 (Fia. 5“ DCA 1997). Further, even in the event the
LEO Bill of Rights did apply to you, your notice fails to comply with the requirements of Florida
Statute 112.534 subsections (1)(a}, (b), and (c). Your request is therefore denied.

 

Sheriff's Administration District _ ‘District tk District Hl Pasco Detention Cent
8700 Citizen Drive 7432 Little Road 36405 State Koad 52 11530 Trinity Boulevard = = 20101 Central Bouleva
New Port Richey, FL94654 © New Port Richey, FL 34654 Dade City, FL 33525 Trinity, PL 34655 Land OQ’ Lakes, FL 3462

727-847-5878 727-847-5878 352-518-5000 727-372-5920 813-996-6982

 
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 93 of 179 PagelD 93

With regard to your request to voluntarily. submit to a truth-measuring device test and admit the

results as.part of the'ir estigation of IA #2018+037 (or admit your previous CVSA test. results)
and #2018+045, your request is denied.

 
 

‘Sincerely,

5 hter
“s

  

Lindsay Moore, sq.
Chief, Management Services: Bureau
General Counsél-

ec: John McGuire, Esq.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 94 of 179 PagelD 94

EXHIBIT G
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 95 of 179 PagelD 95

  
   
    

Curis Nocco, SHERIFF
j A Pasco SHERIFF’S OFFICE _

174
ee TEAMWORK + PROFESSIONALISM ¢ SERVICE.
ASco SHER

March 13, 2019

Supervisor Christopher Squitieri:
8700 Citizens Drive
New Port Richey, FL 34654

RE: IA 2018-037
Supervisor Squitieri:

I have carefully reviewed and considered all the available documents and information
regarding the above referenced administrative investigation completed by the Professional
Standards Unit. It is my determination the final disposition and level of discipline for this
case to he as follows.

This complaint involved an alleged violation of General Order 26.1, Standards of Conduct,
Section II, Subsectlon C., (1), Respect Towards Superiors and Subordinate Members. The
charge is sustained. You are hereby suspended for two (2) days (16 hours) without pay.
Captain Jared Hil! will schedule the dates for you to serve your suspension.

Please be advised a future violation of this General Order may result in further discipline,
up to and including termination. Please sign and return a copy of this letter to verify your
receipt of same, copy attached.

Respectfully,

   

George McDonaid, Chief
Joint Operations Bureau

 

 

GM/sb
attachment
. a
cc: Professional’Stahdards Unit
: é ,
4
3/3
\Memvber’s Signature Date Received
Sheriff's Administration District I District II District Ill Pasco Detention Center
8700 Citizens Drive 7432 Little Read 36409 State Road 52 11530 Trinity Boulevard 20101 Central Boulevard
New Port Richey, FL 34654 New Port Richey, FL 34654 Dade City, FL 33525 Trinity, FL 34655 Land O'Lakes, FL 34637

727-847-5878 727-847-5878 352-518-5000 127-372-5920 813-996-6982
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 96 of 179 PagelD 96

EXHIBIT H
Case 8:19-cv-00906-CEH-AAS Document 1 Fie Pal 6/18 Page 22 af ATVEREP ORT

Pasco Sheriff's Office

 

 

 

P.S.#:1A 2018-045 (B)

 

 

 

 

PS, USE ONLY

[] crizen . []ANonymMous  [_]PSO MEMBER PSO SUPERVISOR [] OTHER

 

Inspector Jennifer Christensen BEST TIME TO CONTACT

 

 

 

 

NAME:
DOB: RACE: White sex:___ Female
ADDRESS: |

HOME PHONE: pusiness PHONE: (727) 815-7117 appitionaL PHONE

BUSINESS ADDREss: 8700 Citizens Drive, New Port Richey, Florida

 

 

 

   

 

 

 

 

 

 

pate or complaint, 9/12/2018 syye. 0900 PSO OFFENSE #: 2018-37852 |
paTE oF incipent:_ 9/1 i 2018 te: LOCATION: _PHSC Driving Pad
MEMBER INVoLVeD:____ Christopher Squitieri VEHICLE # (If Applicable):

rank:___ Supervisor cusno#: 9489. commaND: += LEO ADMINISTRATION
BUREAU: Operational! Logistics DIVISION: _Training |
ALLEGATION:

On Tuesday, September 11, 2018, Training Supervisor, Christopher Squitieri, was assigned as
the “Lead Driving Instructor” for the PHSC Law Enforcement Academy, class 107. It is alleged
that Supervisor Squitieri knowingly falsified a “CMS Vehicle Operations Performance Evaluation”
form on Cadet Kati Cage while testing the cadet on the “Intersection Backing” driving course.
Supervisor Squitieri is alleged to have documented that Cadet Cage competed four (4) successful
test runs while completing the Intersection Backing course; however, Cadet Cage and a witness |

stated she only completed three (3) of the required four (4) test runs.

 

BY: CUISADE: _ DATE:

 

FORWARDED TO: CJISADE DATE:
FORWARD THE ORIGINAL TO THE MEMBER'S BUREAU COMMANDER/COLONEL FOR REVIEW OR ASSIGNITENT.

FORWARD A COPY TO THE PROFESSIONAL STANDARDS UNIT WITHIN 24 HOURS OF RECEIPT.
iF CORRECTIVE ACTION, COMPLETE THE INVESTIGATION AND FORWARD TO BUREAU COMMANDER/COLONEL.

 

 

FOR INVESTIGATION. DATE

[_] FORWARD TO
[] FORWARD TO PROFESSIONAL STANDARDS FOR INVESTIGATION. DATE

 

 

 

PSO# 10094 (2/07)

 
 

 

 

 

 

 

P.S#: 1A 2018-045 (A)

PS. USE ONLY

 

[-} citizen [_] ANONYMOUS

   

inspector Jennifer Christensen geet TO CONTACT

 

 

 

 

 

NAME:
DOB: _- RACE: White SEX: Female
ADDRESS:
HOME PHONE: pusiness PHONE: (727) 815-7117 spprrionaL PHONE

8700 Citizens Drive, New Port Richey, Florida

 

BUSINESS ADDRESS:

   

 

 

 

 

 

 

 

DATE OF COMPLAINT. 9/12h 201 8 re: 0900 PSO OFFENSE # 2018-37852
pate oF incioent:_9/11/ 201 8 otiMe: LOCATION: PHSC Driving Pad
MEMBER INVOLVED: Christopher Squitieri VEHICLE # (If Applicable):

RANK: Supervisor cuisipe, 9489 COMMAND; LEQ  & ADMINISTRATION
BUREAU: Operational Logistics DIVISION: Training
ALLEGATION:

On Tuesday, September 11, 2018, Training Supervisor, Christopher Squitiesi, was assigned as
the “Lead Driving Instructor’ for the PHSC Law Enforcement Academy, class 707. It is alleged
that Supervisor Squitieri knowingly falsified a “CMS Vehicle Operations Performance Evaluation”
form on Cadet Shannon Conover while testing ihe cadet on the “Intersection Backing” driving
course. Supervisor Squitieri is alleged to have documented that Cadet Conover competed four (4)
successful test runs while completing the Intersection Backing course; however, Cadet Conover
and a witness statd she only completed two (2) of thé required four (4) test runs.

 

CJISADE: DATE:

BY:

 

FORWARDED TO: CJISAD#: DATE:

 

FORWARD THE ORIGINAL TO THE MEMBER'S BUREAU COMMANDER/COLONEL FOR REVIEW OR ASSIGNMENT.

FORWARD A COPY TO THE PROFESSIONAL STANDARDS UNIT WITHIN 24 HOURS OF RECEIPT.
IF CORRECTIVE ACTION, COMPLETE THE INVESTIGATION AND FORWARD TO BUREAU COMMANDER/COLONEL.

   
 

 

i
[] FORWARD TO FOR INVESTIGATION. DATE
[_] FORWARD TO PROFESSIONAL STANDARDS FOR INVESTIGATION. DATE

 

 

PSO# 10094 (2/07)

 
PaS@oStette ORRBOO-CEH-AAS Document 1 Filey aA SqGATIVE PEBORT

 
  
 
  

 

 

 

 

PSA 2018-045 (C)

    

   

   

[ |ANONYMOoUS  [ _]PSO MEMBER PSO SUPERVISOR [ ] OTHER

     
  

[|] ciTIZEN

 

 

Inspector Jennifer Christensen BEST TIME TO CONTACT

NAME:
DOB: . RACE: White SEX:

 

Female

ADDRESS:

 

HOME PHONE: BUSINESS PHONE: (727) 815-7117 ADDITIONAL PHONE
BUSINESS AppREss: 8700 Citizens Drive, New Port Richey, Florida

  
       

 

 

 

 

  

 

 

 

| pare or compainr: 9/12/2018 ye. 0900 PSO OFFENSE #: 2018-37852
pate or wewent 9/11/2018 tye, LOCATION: PHSC Driving Pad
MEMBER INVOLVED: Christopher Squitieri VEHICLE # (If Applicable):

RANK: Supervisor — euisnpge, 9489: COMMAND: LEO  & ADMINISTRATION
BUREAU: Operational Logistics DIVISION: Training
ALLEGATION:

On Sepiember 11, 2018, it is alleged Supervisor Squitieri knowingly falsified at least two “CMS Vehicle
Operations Performance Evaluation” FDLE forms on two cadets that completed the “intersection Backing”
driving course, which was witnessed by Sergeant Browning. The following day, Supervisor Squitieri was
confronted by Sergeant Browning to correct the issue, Supervisor Squitieri denied the allegations and is
alleged to have inappropriately addressed the cadets regarding the conflict. Sergeant Browning and
Supervisor Squitieri then became involved in a verbal dispute in front of the academy cadets to the point
where another instructor had to intervene. Sergeant Browning then reported the issue to Pasco Hemando
State College Law Enforcement Academy administration. These alleged actions initiated a criminal
investigation where Supervisor Squitieri was found to have falsified documents on the two cadets.

 

BY: CJISADE: DATE:

 

FORWARDED TO: CJISADE DATE: .

 

FORWARD THE ORIGINAL TO THE MEMBER'S BUREAU COMMANDER/COLONEL FOR REVIEW OR ASSIGNMENT.

FORWARD A COPY TO THE PROFESSIONAL STANDARDS UNIT WITHIN 26 HOURS OF RECEIPT.
IF CORRECTIVE ACTION, COMPLETE THE INVESTIGATION AND FORWARD TO BUREAU COMMANDER/COLONEL.

 

["] FORWARD TO _- FOR INVESTIGATION, DATE

 

[J FORWARD TO PROFESSIONAL STANDARDS FOR INVESTIGATION. DATE

 

 

PSO# 10094 (2/07)
ee.
P

&

Sf ORINT

 

Passe Shetiti'sOffiep06-CEH-AAS Document1 Filed 04/16/19 8 PaERR RAG

Professional Standards

 

P.S.4#: 1A 2018-045
{P.S. USE ONLY}

 

 

 

COMPLAINANT / WITNESS NAME: [nspector Jennifer Christensen DOB:

 

HOME ADDRESS:

BUSINESS ADDRESS: 8700 Citizens Drive, New Port Richey, Florida 34654

HOME PHONE: (__) BUSINESS PHONE: (727 ) 815-7117 ADD'L PHONE: (___)

 

 

 

 

 

 

On Tuesday, September 11, 2018, Supervisor Squitieri was assigned as the "Lead Driving insiructor" for the Pasco Hernando State
College, Law enforcement Academy, class # 107. Thirteen cadets were scheduled to practice and test various driving courses for the
day. Supervisor Squitieri provicied driving instructions for the "Intersection Backing" course along with Corporal Robert Garienberg.
Tampa Police Department Officer Kris Babine was also providing instruction to various cadets on a separate “Intersection Backing"
course, while Sergeant James Browning provided instruction at a "Tactical Backing" course. All the courses were conducted on the

same driving pad, and within 700-200 feet of each other.

During the day, Sergeant Browning noticed Cadet Shannon Conover began her testing phase with Supervisor Squitier] and decided to
watch her test as she was having trouble with the course and was given extended practice time. Sergeant Browning noted that Cadet
Conover completed twe (2) of the FDLE required four (4) test runs prior to exiting the vehicle and responding to his course. Sergeant
Browning also indicated that Cadet Conover expressed her excitement for only having to complete the course "two times." Sergeant
Browning then received a phone call from TPD Officer Babino, who inquired about Supervisor Squitieri getting through his group of
cadets so quickly. Sergeant Browning then witnessed three other cadets in Supervisor Squitier’s group complete less than the FDLE
required four (4) test runs. Sergeant Browning documented his observations on a notepad. Sergeant Browning stated when the ;
cadets arfived to his driving exercise, the FDLE test forms indicated all four (4) cadets successfully completed all of the required
practice/test runs for the "Intersection Backing" course being scored by Supervisor Squitieri and Corporal Gartenberg's group.

 

On 9/12/2018, Sergeant Browning confronted Supervisor Squitieri about his observations along with the statements made by Cadet
Conover from the previolls day. After Supervisor Squitieri refused to correct the situation and denied the allegations, Sergeant
Browning called for Cadet Conover to join their conversation, Cadet Conover acknowledged that she only completed two (2) of the
FDLE required four, (4) FDLE test runs while completiiig the "intersection Backing” course. Per Sergeant Browning, Supervisor
Squitieri stated, “you did four out of five runs." Sergeant Browning alleged that Supervisor Sauitieri then orderéd all of the cadets to
gather’ around ‘the bleachers and addressed the class. It is alleged that Supervisor Seuitieri provided direction to the cadets by stating,
"don't let'anybody tell you! how many runs you did, you all did four out of five runs." :

 

Supervisor Squitieri and Sergeant Browning then became involved in a verbal argument regarding Sergeant Browning's observations.
This argument between Sergeant Browning and Supervisor Squitieri took place in front of multiple cadets, causing Corporal
| Gartenberg to intervene and separate the two. Sergeant Browning immediately responded to the PHSC administration office and
reported his observations to Corporal Jennie Jones and PHSC Coordinator Brian Head.

A criminal investigation was initiated by the PSO Major Crimes Unit. All of the instructors and the 13 cadets were intarviewed for the

investigation. The Major Crimes investigation concluded by finding Supervisor Suit i ick
Operations Performance Evaluation ‘OF revere nid C aia Gage, while scoring the “intersection
Vidlatin OF Flérda State State’ S03. 13

     
 

 
 

 
 
 

     
 

 

 

 

 

 

{Continued on reverse side)

PSO 1-0092 (Rev. 4/08)
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 101 of 179 PagelD 101

EXHIBIT |
Case 8:19-cv-00906-CEH-AAS CRASH SUPPLEMERTAG/REPG

{

. PagelID 102
age 102 of 17e Pa : 10/09/2018 15-25

 

 
    

Pasco Sheriff's Office OCA: [8037852
Case Status: PENDING/ACTIVE Case Mng Status: INACTIVE Occurred: 99/71/2078

Offense: FALSIFYING RE CORDS BY PUBLIC OFFI CERS/EMPLOYEES

 

Investigator: MCGA VOCK, BRIAN (4226) Date/Time: 7 0/04/2018 18:43:28, Thursday
Supervisor: QUINEAN, DEAN T (0704) Supervisor Review Date / Time: 70/08/2018 I 6:19-27, Monday
Contact: Reference: Case Review Conducted

 

STAT DATA: Change case status from Pending/Active to Inactive. Add witness: Kris Babino, Add witness: James
Browning. Add involved other: Folson Etienne. Add involved other: Emin Garcia. Add involved other: Joaquin

CASE STATUS: Inactive.

SAO INVESTIGATION DATE: N/A.
SUPPORT DOCUMENTS: None.
RELATED CASE(S): None.

INVESTIGATION:

 

10/4/18
ICR: 1.0 Hours X $26.00 = $ 26.00

 

 

Page 43

 
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 103 of 179 PagelD 103

EXHIBIT J
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 104 of 179 PagelD 104

Statement- PSO Disciplinary Hearing
Case: #2018-037
Allegation of General Order 26.1.11.C2
Respect toward superiors and subordinate members

October 19, 2018 Alleged Date of Incident

I would like to state on record that my employment title and status is still in the process
of a Judicial Court hearing on February 28, 2019 with the Sixth Judicial Circuit Court in Pasco
County pertaining to my Law Enforcement Officer Bill of Rights. I am present at this hearing to
comply with Pasco Sheriff Office’s guidelines pertaining to this disciplinary hearing. I am
complying with this hearing without waiving my Law Enforcement Officer Bill of Rights or the
continued violations. A copy of this statement and its attachments has been mailed to the Sheriff
and is now public record.

The allegations made against me are false and there are inconsistencies in the
investigation. Also, the statements made by both Manager Hite and Christopher Bennett are
untruthful. [ have an outstanding work history and a professional relationship with all Pasco
Sheriff's Office members as well as direct contact with Sheriff Nocco and his Command Staff.

In the past three years, I have had no documented instances of formal discipline with the
Pasco Sheriff's Office. Furthermore, over a 33 year career in Law Enforcement, I have had no
documented instances of formal discipline so to be the subject of this false allegation, it is
difficult to not push for justice and defend my character and record. I mean no disrespect to any
of the members on this board or the Sheriff office and only wanted to seek a fair process.

I did not get full access to the case file and all recorded interview tapes and logs in a
timely matter and I am still having a few issues with audio recording. This has altered my ability
to properly prepare for this hearing. In addition, I am presently waiting on numerous public
record requests pertaining to equitable discipline and documented finding of this board
pertaining to discourtesy investigations. Attorney Lindsey Moore was spear heading these
requests as well as the release of any of the information.

[ have repeatedly said I did not make the alleged comments. My testimony was clear
when I said I had continues communication with many members of this agency pertaining to the
EOT approval process including Manager Pearn. The investigation provided a time line of events
showing inconsistencies from Manager Hite.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 105 of 179 PagelD 105

As noted throughout this investigation, I spoke numerous times with Manager Pearn in
regards to the process and updates that needed to be followed up on pertaining to his EOT
eligibility with Human Resources Manager Hite. This was reinforced by manager Hite’s repeated
emails throughout the day that he was approved for the EOT class. I also stated in my testimony
that my cells phones were not working properly and the phones were dropping calls and cutting
out. I testified it was a very difficult and stressful time for all of us involved. I was working hand
in hand with the hurricane deployment all while trying to make numerous calls to Manager Hite
and Manager Pearn. Manger Pearn and I both testified we were in communication throughout
the day with one another and I asked him to go see Manger Hite and asked him to conference
call FDLE field specialist Scott Ballard as there was nothing else left for me to do on my end.
This directive was earlier in the day on 10-19-2018.

[also informed Manager Fite to meet and deal directly with Pearn and FDLE Scoit
Ballard. Numerous emails and communications showed Manger Hite was advised in the steps to
take to complete her task earlier in the day. I explained to her that Manager Pearn will come by
and see her. This took place earlier in the day and not at 3:20 pm as she claims. She sent emails
to Sergeant Irizarry earlier in the day stating that all the paperwork was fixed. She made this
email statement after Command Staff members’ questions Pearn’s paperwork still not being
approved. I do not dispute the three of us were in communications throughout the day. I will
repeat again that I never made the alleged comments or any disrespectful comments to Manager
Hite or any other member or person. I did not talk to anyone concerning this issue even after I
felt Melissa Hite was not responding professionally in her endeavors.

This investigation started on October 19, 2018 and is still on-going. This is an
extraordinary amount of time and energy for an alleged discourtesy complaint.

The complainant, Manager Hite and her witness Christopher Bennett have provided
statements and a time line of events that have not been supported by a single co-worker within
ear shot of this alleged incident. His testimony stated that he heard me say “stick that paperwork
up her fucking twat”. He said Manager Hite then walked to his office with her phone and walked
into his office and closed the door. Once she was in the office, he heard me say “She’s a fucking
retard”. This testimony directly contradicts Managers Hite’s statement that she set her phone
down on her desk and heard me say the alleged comments over the phone while she was in her
office, She testified she took my call-waiting phone call in front of Christopher Bennett after she
walked to his office. JA investigator Roy failed to pick up this very simple contradicting
statement. Internal Affairs investigator never interviewed Christopher Bennett a second time to
confirm this series of events which was a key piece of evidence and the validity of Christopher
Bennett statement.

The testimony of Christopher Bennett is not consistent or supported by any witness. His
proximity of the event and his ability to identify my voice through a slight accent is a false
statement. I do not have an ascent.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 106 of 179 PagelD 106

Human Resources Specialist Christopher Bennett testified “I know 100 % the voice I
heard was Supervisor Squitieri because of his accent.” It should be noted that Christopher Bennet
has talked to me one time for approximately 5 minutes. I have never met him in person or had
any other verbal communication with him since my employment. His statement of identifying
my voice is not believable or the truth, The evidence that was presented through testimony is that
other Human Resources employees heard Manager Hite using the fuck word.

Manager Hite’s ability to allegedly hear me making derogatory and unprofessional
comments over the open line is not true or possible. The background and activity of a hurricane
disaster site with 70-80 deputies, tractor trailers, refrigerated and running compressor trucks,
generators, workers and a wide range of other activity would make this impossible. I reviewed
the Pasco County phone records and do not dispute it appeared to have an open line.

Manager Hite testified that I put her on hold or I thought I hung up. This statement is
speculative on her part with no evidence to support such a claim. This includes the fact that there
were no other witnesses beside Christopher Bennett and his statements are a false allegation that
needed to be investigated.

There are simple logistical facts that Internal Affairs investigators needed to look into
more clearly. Subsequently, measurement in the Human Resources office, as to the validly of
space and distance, to hear such a conversation with no other witnesses. The fact that others
heard Manger Hite use the fuck work but not me. The ground zero site where I was working and
the activity around my immediate space while on the work site should not be ignored. Locations
of my Pasco Sheriff phone in my pocket and its ability to pick up clear identifiable conversation
during such a busy environment. The possibilities of any voice or any profanity being heard
would be difficult at best. To clearly identify such an exact phrase would be impossible. The
statements Manager Hite and Christopher Bennet are simple no true. I testified that I never said
any or any form of the alleged statement.

[DEMONSTRATION OF ALLEGED PHONE CALL]

Witnesses from the Internal Affairs investigation provided two statements from Human
Resources employees’ working within the Human Resources office are a vital part of this
investigation and should not be ignored. They explained they heard Manager Hite using the fuck
word on numerous occasions during this incident. Christopher Bennett’s statement, of he never
hears this type of language, again is a false statement. Due to his proximity of the incident, he
said he heard my statement. If he apparently could hear me, why couldn’t he hear Manager Hite
using the fuck word? This is inconstant and is a lie and a false statement. Christopher Bennett
could not have heard one of use swearing but not the other. I believe he did not hear anything but
Manager Hate’s profanity.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 107 of 179 PagelD 107

The report of Human Resources employees hearing this incident lead to all of the Human
Resources employees working that day to be interviewed. All witnesses in Human Resources
were interviewed and never supported Christopher Bennett claim that “many people heard it”.
The Human Resources employee’s interview only reported Manager Hite’s use of the fuck word.

The allegation of General order 26.1.11.C2 —Insubordination Offenses: respect towards
superior and subordinates members is false and unfounded. I never made the alleged comments
to Manager Hite or any member of this agency.

I voluntarily took a polygraph examination that provided evidence supporting the alleged
comments were never said. I did not have to take this exam but offered it anyway. Manger Hite
and Christopher Bennett could have voluntarily taken the same exam if they truly wanted to
show their truthfulness. Please see attached Exhibit A.

I believe this is fabricated story pushed by Manager Hite and Specialist Christopher
Bennett to avoid exposure of their incompetence and Managers Hite’s own General order
violations of 26.1 .[.C2 (using the fuck word) and her untruthfulness. The investigation revealed
testimony of her repeated behavior and disparaging remarks, the fuck word, while in the
presence of Human Resources employees. Internal Affairs was made aware of this information
yet failed to investigate during their investigative actions.

This investigation had a summery that is vague and has only partial information. My
transcribed statement is thirty three pages, yet Internal Affairs Investigator Roy summarized my
statements in less than two pages.

Manager Pearn’s statements are even longer and had the similar summarized shortcuts. I
believe anyone that reviews this case should not be relying solo on a very condense summary of
this investigation and they should listen to all the recorded audio tapes.

This investigation involved numerous Command Staff members yet none of them were
called upon to testify. I believe Colonel Jeffrey Harrington was involved in this investigation on
numerous occasions. Manager Pearn claims the Col. contacted him at the start of the
investigation after Manager Pearn submitted his memo. Manager Pearn was told by Internal
Affairs investigator Roy that Col. Jeffrey Harrington told them to come down a second time to
see if he changed his story.

Manager Pearn was contacted five times but the case file only shows three transcribed
transcripts. Five interviews were conducted with Manager Pearn to include numerous interviews
at St. Petersburg College Allstate Center and the Manatee Community College campus.

This information should have been made available in this case file. Manager Pearn’s
testimony shows he felt he was being punished for not hearing a statement that was alleged to
have been said during a phone conversation with Supervisor Squitieri. Manager Pearn’s voiced
concerns should have at least been addressed by Internal Affairs Investigator Roy.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 108 of 179 PagelD 108

On Saturday, October 20, 2018 Col. Jeffrey Harrington called Manager Pearn from his
personal cell phone in attempt at what Manager Pearn thought was to get him to change his
testimony following the written memo he had submitted Friday, October 19, 2018. This call
would be the first of many attempts to intimidate him into changing his testimony about the
events.

Over the next week Manager Pearn was interviewed three times where the investigator
repeatedly tried to lead or alter Manager Pearns statement. Each time Manager Pearn corrected
them, stating time and again that he never heard me make those statements. At one point after
being put on leave, while in an EOT class in Manatee County, the investigators showed up to
inform him he was being investigated but would not say what it was for and never served him
with any investigation paperwork. Again Pearn believed that this conduct was to intimidate him.
Shortly thereafter, Pearn was served with paperwork terminating his employment with Pasco
Sheriff's office for failure to meet the terms of his probation; even after having received a
glowing review a few days prior to the start of this investigation.

Col. Harrington should not have reach out to Manager Pearn or been briefed of the day to
day activity of this case. If Col. Jeffrey Harrington was in contact with Manager Pearn during
this investigation, he should have been interviewed as a witness. His involvement should not
have played a role in the investigation.

On the date the incident allegedly occurred, Sergeant Christina Irizarry and Chief George
McDonald called me in a conference call asking about the status of Manager Pearn’s EOT
paperwork. [ told them both that I believed that Manager Hite was provided with all of the
paperwork and that she was confused and did not know how to do it.

Shortly after my phone conference with Sergeant Christina Irizarry and Chief George
McDonald I was cc’d on an email from Manager Hite to Sergeant Christina Irizarry stating that
the paperwork was taken care of and Manager Pearn was good to go for his EOT class on
Monday.

Following the email to Sergeant Christina Irizarry I received multiple emails and missed
calls from Manager Hite stating that it was not taken care of, Manager Pearn could not attend the
EOT class on Monday and asking me to call her back ASAP.

Chief George McDonald, Captain Jared Hill, Director Sanfa Johnson and Sergeant
Christina Irizarry all had first-hand knowledge of Manager Hite’s mistakes and inability to
complete this very simple task pertaining to Manager Anthony “ Tony” Pearn’s EOT status.

This was revealed through my testimony and supported by emails. The emails are part of this
case file, All witnesses should have been interviewed at the start of this incident since it stemmed
from Manager Hite’s inability to do her job and her false and inconsistent progress pertaining to
Manager Pearn’s EOT file.

Manager Hite was not forthcoming and honest in her emails which would question her
character and ability to remember details and to be honest.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 109 of 179 PagelD 109

This violation and alleged discourteous comments were said to be made by me about
Manager Hite over an open line or when the phone was on hold. I don’t even know how to place
a caller on hold nor would I have even attempted such a thing. The comments were alleged to be
overheard by numerous employees working in HR. It was said by Christopher Bennet “He never
hears this type of language in HR” so it got his attention. He said he never hears this type of
profanity and it was disgusting. Manager Hite was so upset she had to take a break. Manager’s
Hite’s use of the fuck word clearly shows Christopher Bennett’s statement is not accurate.

Eleven witnesses were called in for questioning. This included Manager Hite and
Christopher Bennett.

All nine of the Human Resources employees interviewed said they never heard any
statement. Not only did they not hear any statements they quoted in their sworn testimony “I
never heard any derogatory comments made or made about Manager Melissa Hite by
SUPERVISOR SQUITERI.”

Roxanne Sterneman testified she heard Melissa Hite using the Fuck word as she was
yelling on the phone. Ashlynn Gray testified she heard Manager Melissa Hite using the Fuck
word and that she appeared very agitated. Their testimony stated that they think the call was on a
speaker,

The fuck word that was broadcasted by Manager Hite was apparently not heard by
Christopher Bennett. His testimony said “I never hear this type of language in the office so I
remembered it clearly”. His statement of never hearing this type of language in the HR office is a
false statement and should have been questioned by investigators.

Another employee who was recently fired, Monique Leverrete, was a witness to Manager
Hite’s behavior in the Human Resources office prior to this incident. She heard Manager Hite
referring to me as an asshole and a fucking Moran. She should have been questioned as she was
a 14 year veteran within the Pasco County Sheriff's Office, Her statements would have shed
some light on this office. This was an employee with a respectful work ethic and history. Why
wasn’t she questioned after evidence was exposed of Managers Hite’s work conduct?

The phone record showing an open Pasco County phone assigned to me is the bases of
this finding of guilt. The Internal Affairs investigators speculate and lead the reviewer to believe
that there is a 100% assumption of guilt.

Please note, witnesses testified Manager Hite and Christopher Bennett were observed
going into Christopher Bennett’s office and closing the door. In addition, they testified Manager
Hite was heard yelling and screaming.

The timeline on this incident and its events do not add up across all sworn testimony and
emails. Chief Henshilwood documented in an incident report Melissa Hite reported the incident
to him at approximately 3:00 pm. He also filled out a disciplinary sheet on 12-5-2018
recommending a founded complaint against me as well as a dismissal. I feel this was early for a
finding.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 110 of 179 PagelD 110

Manager Hite swears I told Manager Pearn to come by and see her and he showed up
approximately 15-20 minutes after I spoke to her. This may be why she felt it was my voice she
heard after the alleged conservation that took place with Manager Pearn and myself. Manger
Hite’s claim that there could be no other reason for Manager Pearn to come to her office is
untruthful. Absolutely no evidence supported her claim that I told him to walk over at this time.

The Internal Affairs investigators reviewed a file pertaining to Manager Pearn which had
a sticky note placed on it by Manager Hite stating Pearn dropped off the files on 10-19-2018 @
1520 hours. She claims the incident of discourtesy took place between 3:13 and 3:20. This
shows that manager Hite is clearly mistaken on the actual time frame. If her notes were accurate,
Manager Pearn would have been in the office having this alleged conversation in front of
Manager Hite. If her notes were not accurate, then her recollection of events weren't either.

Manager Hite speaks of her dialogue with Manager Pearn as pleasant and caring yet his
testimony and the testimonies of her subordinates provided a slightly different view of her. She
was rude and unprofessional throughout this process. His testimony provided an insight of an
agitated Manager that was slamming doors and spoke rudely to him. On one occasion, she even
slammed the door in his face. This behavior was acted out in front of her Human Resources
employees. This is another example of her inconsistency and truthfulness in her testimony. The
investigator avoided any questioning on Managers Hite’s demeanor or follow-up regarding her
unprofessional behavior. The testimony shows an extremely unprofessional Manager using the
fuck word and aggressively posturing.

Testimony revealed she was using the fuck word that day and not me. This was reported
by Human Resources testimony and is not my hunch or guess but it is sworn testimony on file.

The statement I allegedly made was never proven and was unfounded. F urthermore, the
fuck word Manager Hite used was offensive and against conduct, Her past behavior of calling
me an asshole and moron was heard by an employee prior to this incident which shows Manager
Hite already had a demeanor of abuse when dealing with other employees.

Tf Sheriff Nocco was concerned with corruption, truthfulness, bias or discriminatory
behavior, then this investigation would have covered all investigative leads with legitimacy.

Any finding less than unfounded is not a fair and impartial finding. Any discipline
associated with this case outside the lines of past practice is a clear indication of an unfair and
unequitable punishment towards me. This case is an example of unsupported speculation and an
inapt IA investigation. This entire incident was not handled professionally.

Testimony has provided evidence that Manager Hite and Christopher Bennett statements
are false and unfounded.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 111 of 179 PagelD 111

Furthermore, Roy provided false information to me when he stated that Larry Kraus never
teceived a leave slip for me. The IA file states differently that Kraus did have a leave slip from
me but claims he did not approve it- which is also a lie.

Roy further misrepresented facts surrounding my leave.

I was taking leave for personal reasons relating to FMLA but was going to use vacation leave as
to keep it private. On 11/05/2018 Det. Roy contacted me and said he needed me to come into the
office with an hour. I informed him I was on vacation leave. He stated that I did not have any
leave “on the books.” I informed him that my leave was with my supervisor. Det. Roy then
called me back approx.. 15 mins later and stated that he spoke with Kraus and Kraus stated that
he never got a leave slip from me. This was a blatant lie which will also be addressed. Det. Roy
then stated that even if I did have leave that my leave was cancelled, and I was ordered to return
to the office. I informed him that I would be on FMLA sick leave and not able to return. Prior
to Roy calling me back I emailed the HR director, Reed, and informed her that I was out
on sick leave. Federal law states that FMLA leave can be taken intermittently and serve
psychological stress and depression is a valid legal reason to use sick time and FMLA. Not
only did Reed not pass this information along, I was terminated during my FMLA leave. Roy
continued to ask questions why I was on leave and | stated I was helping my mother. In the IA
summary he presents this in a false manner and makes it appear as if I was lying,

ln fact, I was helping my mother, and I was out on sick leave for FMLA reasons psychological
stress caused by the constant mistreatment of the agency and witness tampering. Federal
guidelines clearly state that psychological stress is a valid reason to use FMLA. Simply because
I was on FMLA and attending the EOT is irrelevant. My doctor advised me to attend the class to
get out town and away from the psychological stress of the situation and it was even better
because it was out of town. So, Roy again misrepresented this in the summary, and I was never
interviewed or asked one question pertaining to this issue, | originally put in for vacation as I did
not want the agency to be aware of my psychological stress. After Roy claimed he was
canceling leave and ordering me to the agency I was legally able to use FMLA. FMLA can
serve dual purposes.

Additionally, Roy 100% made up the fact that they obtained contradictory evidence that proved I
was provided false testimony in reference to bringing HR paperwork in reference to the EOT
class. In my testimony I went into great detail explaining this was on my own accord.
Additionally, tapes obtained by my lawyer from Squiterie’s testimony also 100% mirror my
statements. J never waivered in this at all and was asked about it repeatedly. I also provided
additional evidence that I spoke with the director of SPC on that F riday at approx./ 1500 hrs and
he returned my call at approx.. 1600 hrs informing me that the college still did not show me
approved for the EOT. It was at that time I went to HR. Roy 100% falsified this finding.

Additionally, the executive summary pertaining to the incident I addressed with Capt. Foshey is
also 100% false. I have the email evidence which SHE emailed me!! !! I have attached it here
for review,
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 112 of 179 PagelD 112

It appears that Roy was asked to provide founded allegations against me no matter what the
actual evidence supported. I strongly assert that this is 100% related to Major Peake and his
desire to fire me for unearthing and addressing his unethical and unlawful violations pertaining
to the proposed illegal targeting of citizens,

I am filing an official IA complaint against Jeffery Peake for unethical actives and abuse of
power.

The week ok Oct. 8" I was in charge of the ILP division while the director was out of town. [|
became aware of in incident involving a citizen who made a post on facebook about Deputy
Carmack. The citizen (whose information | have) posted a mug shot picture of the deputy on her
facebook. I received a call from Major Peake asking me questions about the incident. He asked
if she did anything illegal that she could be arrested for. I stated that the pic was accessed via the
Pinellas County site and she had not committed any law violations, He then asked that I obtain
any and all information pertaining to her and all of her family, Peake went on to state that, “we
cannot let someone say bad shit about the sheriff's office, we need to lock her up.” I stated that
what she posted was actually true since the deputy was arrested but he was clearly not happy.

Throughout the day he contacted me via cell at least five times asking for updates and if
we had anything to arrest her on. He requested that I notify SIU detectives and have them begin
conducting surveillance on her and her family and arrest them all. I have always prided myself
on having the moral courage to stand up for what is right and I informed Peake that I was not
comfortable with this activity and targeting citizens for posting derogatorily and true statements
seemed like a misuse of power and unethical. He informed me that he would just deal with the
SIU Set. Direct “because it would be easier.”

Approx. one week later I had an in-person conversation with Col. Jeff Harrington and I informed
him of all the details of this incident and stated I was not comfortable having the Intelligence
division being used as an unethical tool to abuse the Sheriffs power. He acted upset about the
incident and “said he would look into it.’ He then went on to say that maybe I would be happier
working in a different division at the agency or maybe the agency was not a good fit for me.

It is clear I was harassed and targeted for addressing and unearthing gross abuse of power by the
agency. Peake has set a pattern of abuse of power and misuse of the intelligence division to
intentionally harass and target citizens who simply make true statements about the agency.

I firmly assert that I was intentionally targeted to smear my name to offset the potential of
whistle blower allegations. I have extensively documented this incident and my attorney has
made contact with the individual who was the focus of this harassment. I am 100% certain that
this incident was never documented and never investigated by the PCSO
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 113 of 179 PagelD 113

The agency is in direct violation of federal Whistle Blower Protecti
was unfairly treated, harassed, and had m
the wrongdoing of the Major.

on following this incident. I
y statements falsely misrepresented in order to cover up
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 114 of 179 PagelD 114

EXHIBIT K
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 115 of 179 PagelD 115

 

 

ILP Manual

 

Pasco Sheriff's Office

 

Revised 1/7/2016

 
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 116 of 179 PagelD 116

Foreword

“Improvise, Adapt, and Overcome” is a mantra engrained in organizations that constantly address
complex situations and then develop solutions to be successful. Since the Pasco Sheriff's Office
implemented Intelligence Led Policing (ILP) in 2011, we have continuously been in the process of
improvising, adapting, and overcoming to consistently create positive results in our operations.

Early on, we learned that processes in ILP must continuously adapt as the nature of crime and the threats
to our community change rapidly. What may have worked yesterday, may not work as well today, and
will be ineffective tomorrow. We know that we must consistently look and create best practices to
address issues, design guidelines that will allow for innovative and creative solutions, and utilize
intelligence and information to help us make the best decisions.

An element of success is innovation. It is the ability of our members and citizens to be able to develop
strategies to address emerging issues, formulate a plan, and quickly implement it. Speed is critical to
success and bureaucratic processes that delay implementation must be overcome. To allow innovation to
flourish, we must be brilliant at the basics and in our operations. There should be standard procedures in
place to address the issues we routinely face. Once we instinctively handle common issues, we can
flourish in innovation on how to proactively address future concerns before they arise,

Communications between our members and citizens is also a key component to success. Through crime
prevention measures or just simple open dialogue of crime in the community, we can work together to
find solutions. If we do not provide our citizens information, they will receive it another way that may
not be factually accurate. Communication through technology is rapid and our law enforcement agency
should be the first to inform the public of emerging issues, how to protect themselves, and how we are
serving them. If we do not communicate the message to our citizens, someone else will.

One of the most important clements to success is our members understanding and believing in the mission
along with valuing their input. Every member of this agency should be able to answer the question: Why?
Why do we operate the way we do? Why do we follow the doctrines of intelligence-led policing? Why
am I important to the process? When a member of this organization can answer the “why” they will then
proceed with: How can I make us better? Our philosophy is not just a “saying”, it is our business model.
It is imperative that supervisors understand our model and continuously teach it and allow feedback on
how we can improve it.

The process of intelligence-led policing will continue to change as threats emerge, technology advances,
and innovation leads to new processes to address issues. We will continue to improve and this living
document will continue to transform. When we see a new crime trend developing, a bureaucratic issues
getting in the way of progress, or a quality of life issue affecting our citizens, we will find a way to
improvise, adapt, and overcome. This is the foundation of continuous process improvement and of how
our organization should operate.

Chris Nocco, Sheriff
Pasco Sheriff's Office
We Fight As One
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 117 of 179 PagelD 117

Section One: An Overview of Intelligence-Led Policing (ILP)

There are many approaches to law enforcement that have been implemented in various agencies
throughout the country. Each law enforcement executive had a reason why he or she chose a
particular philosophy. Whether in response to a specific need or to help receive available grant
money, each philosophy has its own strengths and weaknesses. One of the benefits of
Intelligence-led Policing is that it embraces the best aspects of other philosophies into one
business model.

Tn his book bearing the same name, Dr. Jerry Ratcliffe, one of the foremost authorities on the
topic, defines Intelligence-led Policing or ILP as “a business model and managerial philosophy
where data analysis and crime intelligence are pivotal to an objective, decision-making
framework that facilitates crime and problem reduction, disruption and prevention through both
strategic management and effective enforcement strategies that target prolific and serious
offenders.” (Ratcliffe, 2008)

While ILP represented a paradigm shift in the focus or approach to law enforcement, it is not a
complete departure from existing successful practices, as mentioned. Rather, it is a new approach
to policing that utilizes the most effective aspects of existing policing models such as the
traditional policing model, community oriented policing and problem oriented policing to
achieve goals of crime reduction. To gain a better understanding of ILP and how it differs from
other established models, ‘Table 1.1 illustrates five well known policing models and their unique
characteristics. [LP embraces a “top down” management approach to determine priorities
through extensive use of intelligence analysis with additional prioritization on prolific offenders
and problem areas. The model depends on analyzing information gathered from a multitude of
sources at every level of the agency to create useful and actionable intelligence. ILP embraces a
“top down” management approach to determine priorities through extensive use of intelligence
analysis with additional prioritization on prolific offenders and problem areas. The model
depends on analyzing information gathered from a multitude of sources at every level of the
agency to create useful and actionable intelligence.

Table 1.1 (Ratcliffe, 2008)

Supervisory Expectations:

The intelligence-led policing philosophy in place in our agency has a proven track record of
success. Like any successful initiative, ILP will remain successful only if it remains flexible and
adaptable to change and is supported by leaders within the organization. Though by design ILP is
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 118 of 179 PagelD 118

a top-down management philosophy, the most important leaders in this process are our sergeants
and lieutenants.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 119 of 179 PagelD 119
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 120 of 179 PagelD 120

Section Two: Core Components of ILP

Prolific Offender Identification

A small minority of offenders commit significant amounts of crime. Identifying and targeting
these “prolific” offenders is a central strategy in ILP and may be the best way to use our scarce
police resources. Some studies show 6% of the criminals commit 60% of the crime and others
point to 20% of the criminals committing 80% of the crime. Regardless, with limited resources,
it is incumbent on us to focus our efforts on those criminals who we have reason to believe are
frequent or prolific offenders.

As new information is learned, it is important to share this information with investigators and the
analysts in the ILP Section.

While a standardized definition of a “Prolific Offender” helps align our agency’s strategy, it is
important to recognize that crime and criminals are ever-changing and no definition written can
capture every type of situation. Criminal events such a violent crime spree or serial rapist for
example may necessitate temporary realignment of focus.

Pasco Sheriff's Office Definition of a Prolific Offender:

A person of any age who meets or exceeds a threshold calculated by weighting their three year
history in Pasco County, Florida of arrests and suspicions for burglary, theft, narcotics
violation, robbery, and/or any other forcible felony. A prolific offender must have been
arrested at least once.

Offenders in Pasco will be considered to be “prolific” based on the frequency and types of
offenses they have committed or are suspected of having committed. These offense types
include burglaries, thefts, narcotics violations, and forcible felonies. The time since their most
recent offense, and the age of the offender are also factored into the definition.

Limitations:

To maintain a reasonable focus, other crimes such as negligent abuse and fraud are not used to
identify prolific offenders. Some prolific offenders will have only burglary offenses, while
others will have mainly robberies or narcotics.

Offenders:

Offenders often follow trajectories of activity and eventually “age out” due to maturity or
personal circumstances. To account for this, age and time since the most recent offense are
factors which diminish the potential for an individual to reoffend.

Source data:
The definition of a prolific offender will be based solely on information in the Records
Management
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 121 of 179 PagelD 121

System (RMS). While offenders may have committed offenses in other jurisdictions, or for
which they were not suspected, using RMS data will allow fora quarterly snapshot of verifiable
crime. Robberies, burglaries, auto burglaries, and motor vehicle thefts make up the “Big-4” in
Pasco. To this definition, all other thefts, narcotics violations, and all other forcible felonies
have been added.

Offenses:

Being arrested or being entered as a suspect both contribute to the definition of a prolific
offender. A prolific offender must, by definition, have been arrested at least once. This
requirement is to avoid unjustified identifications such as an irate neighbor causing an individual
to be the suspect in numerous cases which never lead to an arrest.

Predictability:

Identification as a prolific offender does not guarantee that the individual will reoffend. The
relationship is merely a correlation between past and present behavior which may or may not
predict future behavior.

Timeframe:

In studies of the PSO RMS offense information, three or four years of historical data allowed for
the best predictor of future offending. The accuracy was highest for predictions extending out
for six or nine months. Three years of history are used in the PSO definition.

Selection:

To be selected as a potential prolific offender, the individual must meet at least one of the
following criteria:

1. Arrested for at least one forcible felony (due to the potential or inherent violence),

2. Arrested for at least three burglaries, thefts or narcotics violations,

3. Arrested for at least two burglaries, thefts or narcotics violations with at least two additional
suspicions, or Offenders are qualified for selection using a minimum set of criteria and then
scored and ranked to identify which are prolific offenders.

4. Arrested for at least one burglary, theft or narcotics violation with at least four additional
suspicions.

Once selected, individuals are scored and ranked by the number and severity of offenses
committed, age, and inactivity since the most recent offense.

Prolific Offender Scoring:
The scoring is based on the same types of offenses as is the selection process, but multiple arrests
on the same day are compressed into a single arrest. The scoring is totaled as follows:

1. 4 points for each forcible felony arrest,
2. 2 points for each forcible felony suspicion,
3.2 points for each burglary, theft, or narcotics violation arrest, and
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 122 of 179 PagelD 122

4. 1 point for each burglary, theft or narcotics violation suspicion.

This total score is then reduced for both aging offenders and those who have not offended
recently.

The score is reduced by one percent for each year the offender has aged over twenty. The score
is further reduced by ten percent for each year since their most recent arrest. Individuals with at
least nine points under these conditions are identified as Prolific Offenders according to the PSO
definition.

Examples of Prolific Offender Calculations:
The following four examples show how prolific offenders are identified (the names have been
changed):

1. Ari Haswari (11/17/1983) during the past four years was arrested for 19 offenses from the
burglaries, thefts, and narcotics violations category (most recently a year ago). His 38 points are
reduced by ten percent for the one year of inactivity and by 12% due to his age of 32. His
modified score is 30.4, well over the 9.00 needed to identify him as 2 prolific offender.

2. René Benoit (03/06/1996) was arrested for one forcible felony and cight other considered
offenses. His most recent arrest was two and a half years ago and he is under twenty years old.
His unmodified score is four points for the robbery and sixteen points for the other offenses for a
total of twenty points. This score is reduced by 25% because of his two and a half years of
inactivity. His age is under twenty, so there is no age modifier. His modified score is 15.0 (over
9.00) so his is also identified as a prolific offender.

3. Nikki Crawshaw (11/11/1988) had one forcible felony arrest and three other arrests for an
unmodified score of 10. Her most recent arrest was the prior month and her score is reduced by
six percent due to her age of 26. The resulting modified score is 9.4, so she is identified as a
prolific offender.

4. Tiffany Chase (12/27/1974) had six burglary, theft and robbery arrests for an unmodified score
of 12. However, due to a year and a half of inactivity and age, her modified score is 7.9. She is
not identified as a prolific offender.

If an individual is NOT considered a Prolific Offender by ILP:
If an individual has not been identified as a Prolific Offender by ILP because of a limitation in
criminal history, RMS data, or any other indicator, the following Prolific Offender definition

may apply:

A person of any age with 7 or more verifiable instances of criminal activity related to residential
burglary, auto burglary, grand theft auto and forcible felonies within a three year period.

Performance Expectations:
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 123 of 179 PagelD 123

Learn as much as possible about prolific offenders in their assigned area to include their
acquaintances, vehicles, locations frequented, previous M.O. for offenses, documenting
accordingly, vehicles owned, etc.

Maintain knowledge and situational awareness of probationers in the area.

Develop and maintain rapport with investigative units.

Provide timely documentation of contact with offenders via reports, tips, etc.

Strive to identify those people who may be prolific offenders and are not already
identified through other means. Draw from calls for service, investigations, information
obtained from citizens or informants, reading morning reports and other products
disseminated by ILP, and participating in actionable intelligence meetings to identify
offenders who you commonly deal with and who are responsible for crime trends within
your assigned area and communicate these individuals to ILP.

Supervisory Expectations:

Ensure and reinforce subordinate’s knowledge of prolific offenders within area of
responsibility through roll call briefings, small group intelligence sharing, etc.

Manage the process of prolific offender monitoring through effective strategies that do
not create unnecessary redundancy. Example: While all deputies within an assigned area
should have situational awareness of the prolific offenders in their area, only one deputy
per platoon should be specifically responsible to monitor a specific offender. Otherwise, a
deputy could knock on the offender’s door at 8 am and another deputy could stop by at 9
am. This is not the most effective use of time and it is the supervisor’s responsibility to
prevent it from happening. By ensuring that all contacts are properly memorialized, this
can be prevented.

Management of Crime and Disorder Hotspots

The research overall strongly supports the position that hot spots policing can have a meaningful
effect on crime without simply displacing crime-control benefits to areas nearby. In Pasco
County, areas we have designated as part of the Strategic Targeted Area Response (STAR) are
locations where crime is persistently dense over an extended period of time. Generally, each
STAR area accounts for 20-25% of the total amount of auto burglaries, burglaries, auto thefts
and robberies for that district.

Performance Expectations:

Learn the location of the STAR for your assigned district.

Strive to gain understanding of the STAR with a focus on whether the problem is due to
the location, offender, or victim and the opportunity being seized by the offender.
Develop knowledge of offenders living or frequenting the area.

Develop and maintain rapport with deputies assigned to the STAR.

. Use Crimereports.com, One Solution and other available resources to remain
abreast of existing and emerging crime trends in your area. If you continuously respond
to the same location, try to identify the underlying cause of the problem and what options
are available to adequately address the issue to prevent future calls. Think outside of the
box and not every solution needs to be a law enforcement solution. There may be other
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 124 of 179 PagelD 124

services or agencies throughout the county that may be able to assist with addressing the
issue. Law Enforcement may just need to be the impetus to bring about a solution to the
problem.

SARA Problem Solving

An effective means to assess known problems and problem areas is the use of the SARA model,
which stands for scanning, analysis, response and assessment. This is a valuable tool to use when
assigned to address a specific issue or problem in the community. To have an impact on crime, it
is necessary to reduce, prevent or disrupt criminal activity. The most effective approach to law
enforcement is an integrated strategy that combines some of the benefits of problem-oriented
policing with the targeted and objective approach of proactive policing and Intelligence-Led
Policing.

Scanning is where the problems are identified. This involves looking at data, talking to people,
and observing the community in order to identify, define, consolidate and prioritize the problem.

Analysis involves studying the problem to determine if it deserves concerted attention and, if so,
trying to develop accurate descriptions and explanations. The analysis step is the heart of the
SARA Model. Human nature is to go from the identification of a problem to a response to the
problem without knowing everything there is to know about the problem and with even less
analysis of this information.

Response involves searching for a wide range of solutions and choosing and implementing the
ones with the most promise.

Assessment involves collecting data after the response to determine if the problem has been
eliminated or at least reduced. If success has not been achieved, then further analysis and a
different set of responses may be needed. This stage is often forgotten or people get so
committed to the solution they designed that they are reluctant to go back to the drawing board.

   
 

HANDLER
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 125 of 179 PagelD 125

Figure 1:
Problem-Solving Triangle www.popcenter.org

If it is a “place” problem, try to identify what about the place is attracting crime. Try to
determine what location and conditions are present at the time of each crime and what threads
may connect the incidents? Once these causal factors are determined implement preventative
measures that will reduce the potential for crime by adding appropriate “controls” that increase
the risk of detection and apprehension. . For example, if there are numerous foreclosed houses in
the area in disrepair, work with Code Enforcement to address. Determine if the crimes are
occurring along frequently traveled routes that criminal may use and determine if there are
opportunities to alter or impact these paths.

If it is a “victim” problem, consider marketing campaigns directed at the residents/businesses
outlining what they can do to mitigate their potential for victimization. Examples include flyers,
electronic signage, community meetings, newsletters, etc. If a number of cars were burglarized,
all of which were unlocked, or illegally parked on a street, consider an educational campaign
throughout the community using crime prevention materials, social media, and citizen contacts.
Be sure to have a coordinated effort that is approved by your District Commander to guard
against duplication of efforts.

Performance Expectations:

* Focus on each individual step in the SARA process separately.

* Determine the impact of the problem on society.

* Break down the problem into smaller questions as part of the analysis process such as:
“Why is it happening here and not somewhere else?” “How long has it been happening
and why did it start?” “Will the problem recur or return once law enforcement leaves?”
Will you eliminate, reduce, displace, prevent, or do something else with the problem?

* Be sure to consider all options. Even options that are not plausible as a whole may have
aspects that are worth considering.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 126 of 179 PagelD 126

* Focus on the outcome achieved during your assessment. Do not focus merely on outputs
or how much work was put into the problem.

Supervisory Expectations:
* Maintain an excellent working knowledge of the STAR within your area that goes
beyond the geographic boundaries of the STAR.
* Know which crimes are causing the hotspot to occur within the STAR.
* Know time of day, day of week (TODDOW) and MO patterns that are existing within the
STAR and coordinate with the STAR supervisors to address those issues specifically.

Application of Preventative Measures

Crime prevention is the key to long-term crime control but greater crime prevention can also
improve our ability to bring serious and prolific offenders to justice. Prevention is vitally
important to any Intelligence-Led Policing agency. Recognizing patterns and working to disrupt
those patterns though public awareness efforts can occur in many forms. From increased tactical
patrol of high crime areas to community meetings to elaborate community events to social media
postings, all members should innovatively and collaboratively focus on preventing future crime
from occurring.

Traditionally law enforcement executives (decision makers) have not maintained a great deal of
enthusiasm for crime prevention. The majority of law enforcement management policies tend to
stress a bias for enforcement action [solely] as a first step in controlling criminal activity and
little attention is given to instituting mechanisms that would promote crime prevention or
reduction. The Pasco Sheriff’s Office embarked on a paradigm shift by utilizing the Intelligence-
Led Policing model to achieve a holistic and layered approach to crime control, prevention, and
reduction. Ratcliffe cites crime prevention as the key to achieving meaningful long-term crime
reduction and when institutionalized, crime prevention can also be a catalyst for improving an
agency’s ability to bring serious and prolific offenders to Justice. Prevention is a vitally
important, yet often overlooked, component of the Intelligence-Led Policing management model
that must be implemented by any agency desiring to achieve meaningful crime control.

The overwhelming majority of crime occurring in the United States is that of opportunity based
offenses in which crime prevention can play a role in reduction and displacement. Recognizing
crime patterns and working to disrupt those patterns is a key to crime reduction. Likewise,
identifying attractive targets (present or future crime victims) and instituting mechanisms
intended to improve the environments capacity to displace opportunistic offenders can also lead
to a reduction. The success of these prevention measures may be realized through a variety of
means. This may involve the training and education of law enforcement personnel in modern
crime prevention techniques and principles such as Crime Prevention Through Environmental
Design (CPTED) that address crime control in both the social and built environments. Public
awareness efforts can also be helpful and may occur in many forms. This may include the use of
business and community meetings, webinars, social media, and community based training
initiatives. Other forms may entail increased tactical patrol of high crime areas with a layered
approach to crime control that encompasses enforcement, education, and empowerment
(prevention). How does this all fit together? While crime prevention is a stated aim of
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 127 of 179 PagelD 127

intelligence led policing, the focus on prolific offenders reduces crime if the correct “four of five
offenders that find themselves incarcerated are responsible for a significant portion of the 1,000
crimes committed”. Prevention further benefits by disrupting the activities of prolific offenders.
(Ratcliffe).

Performance Expectations:

Examine trends in your respective area of assignment and try to determine what
opportunity the criminal ts exploiting and plan prevention efforts accordingly. Crime
patierns will relate to an “offender, place, or victim” problem.

If it is an offender problem and there are no commonalities among the victims, pursue
opportunities to strategically patrol the area during opportune times, visit prolific
offenders in area, etc.

If it is a place problem, try to identify what about the place is attracting crime and take
appropriate measures. For example, if there are numerous foreclosed houses in the area in
disrepair, work with Code Enforcement to address. Determine if the crimes are occurring
along frequently traveled routes that criminal may use and determine if there are
opportunities to alter or impact these paths.

If it is a victim problem, consider marketing campaigns directed at the
residents/businesses outlining what they can do to mitigate their potential for
victimization. Examples include flyers, electronic signage, community meetings,
newsletters, etc.

Be sure to have a coordinated effort that is approved by your District Commander to
guard against duplication of efforts.

Supervisory Expectations:

Look for opportunities to be proactive and lead. This is a tremendous opportunity for
supervisors to provide lasting problem solving options beyond merely arresting people.
Supervisors should recognize this is historically an area where deputies have limited
experience and expertise. The results may not be immediately apparent or even effective.
It is incumbent on supervisors to look at a problem holistically and not limit the focus
solely on enforcement. Recognize as a problem solver it is possible to make many arrests
and be unsuccessful and it is possible to make no arrests and be entirely successful. The
goal is to reduce crime and fear.

Seek to determine the root cause of each issue and how to prevent it from recurring.
Remain resourceful and make evidence-based decisions after referring to successful
options as found in popcenter.org or other internal agency initiatives.

Track the successes or failures of each initiative for which you are responsible through
statistical comparative analysis. The IP Section can be of tremendous value in this area.

Effective Communication

Inter-agency and intra-agency communication is a crucial component of the Pasco Sheriff's
Office ILP Model. The elimination of “information silos” is an important first step and is in lock
step with the Intelligence Reform and Terrorism Prevention Act of 2004 (National Counter
Terrorism Center, 2004) and the National Criminal Intelligence Sharing Plan (US Department of
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 128 of 179 PagelD 128

Justice, 2003). “Information silo” is a term used throughout many business and governmental
settings that refers to management systems incapable of reciprocal operation with other, related
information systems.

Moreover, it is an attitude found in some organizations that occurs when several departments or
groups do not want to share information or knowledge with other individuals in the same
company.

Information silos are counter-productive to ILP and in stark contrast to our operational approach
of “We fight as one.” Therefore, it is incumbent on every member to make a concerted effort to
share information regularly with members of other units as part of a formal and informal process.

Example #1: Property crimes detectives should seek and share narcotics information with
Narcotics detectives and vice versa. Patrol deputies should seek additional information from
contacts on unrelated crimes. Example #2: After completing an investigation on a loud music
call, deputies should use the opportunity to ask the complainant about crimes occurring in that
area.

While sharing information is important, there are certain types of information that are sensitive
and should remain confidential for officer safety and to protect the integrity of an investigation.

Performance Expectations:

* On every call for service, investigate and document thoroughly. Once complete, prior to
leaving ask the persons interviewed if they have information about any other crime they
may want to share about offenders or offenses occurring in the area. (Use judgment when
pursuing this opportunity. Victims/witnesses of many crimes may be too emotional to
offer information or may feel you are being dismissive of their original complaint.)

* While transporting arrestees to jail, develop a rapport with the arrestee. If he or she has
invoked Miranda, do not ask any questions about their crime whatsoever. However, you
may ask them if they know of other crimes committed by other people. Document
accordingly. Small pieces of information gathered this way has proven to be helpful
toward solving crimes.

* Maintain situational awareness of your assigned area. Know the offenders, crime prone
places and trends. As you gain information share it on a wide platform with your district
and with ILP Analysts. While sharing with one detective is a good start, look for
opportunities to share on a broader scale.

Supervisory Expectations:

* Time is not on your side! Once a crime of great significance or a trend, pattern or spree
has been identified, supervisors are responsible for ensuring the proper stakeholders have
the pertinent and necessary information to act accordingly. The swift, intentional
notification of oncoming shifts, opposite sides of the schedule, neighboring agencies are
crucial to effective communication.

¢ Sharing the results of successful (or unsuccessful) initiatives can lead to dramatically
enhanced efficiency within the agency.

¢ Supervisors must maintain and must ensure deputies maintain effective situational
awareness of crime trends and offenders within their area of responsibility.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 129 of 179 PagelD 129

 

Section Three: The Intelligence Cycle

The intelligence cycle is the process of developing unrefined data into polished intelligence for
the use of command staff. While there are many versions of the intelligence cycle, the cycle
articulated by the FBI best matches the philosophy and model of the Pasco Sheriff's Office. The
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 130 of 179 PagelD 130

intelligence cycle consists of the six steps, described below. The above graph shows the circular
nature of this process, although movement between the steps is fluid. Intelligence uncovered at
one step may require going back to an earlier step before moving forward.

Requirements

Requirements are identified information needs—what we must know to apprehend criminals,
disrupt criminal patterns and prevent crime. Intelligence collection requirements are derived
from many sources such as a detective requesting more information from a neighborhood
experiencing daytime burglaries or a deputy requesting FIRs on any person riding a blue bicycle
in a certain location on a certain day of week.

Performance Expectations:
* Relative to the “Offender, Place, Victim” try to determine what is causing problems and
what we do not know that we need to know, Go beyond just “Who is doing the crime.”

Supervisory Expectations:
* Supervisors must lead this process.
* Determine what you don’t know that you need to know work closely with the ILP
Section to observe year over year, month over month trends and patterns.
* Through enhanced communications, ensure that a duplication of efforts do not occur such
as two platoons working on obtaining the same information.

Planning and Direction

Planning and Direction is management of the entire effort, from identifying the need for
information to delivering an intelligence product to a consumer. This step also is responsive to
the end of the cycle because current and finished intelligence, which supports decision-making,
generates new requirements. In the Pasco Sheriff’s Office ILP environment, planning and
direction is the responsibility of command staff acting on the needs of the county, crime trends
and data provided by the ILP Section.

Supervisory Expectations:

* Though a top-down approach, supervisors below the command staff ranks must still plan
accordingly.

+ Supervisors should regularly provide command staff with ideas to address emerging and
existing threats.

+ Supervisors must remain abreast and knowledgeable of successful former initiatives and
response plans for a variety of crime situations to help operationalize current command
staff initiatives.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 131 of 179 PagelD 131

Collection

Collection is the gathering of raw information based on requirements. Activities such as
interviews, technical and physical surveillances, tip submissions, FIRs, and developing positive
work relationships with community groups are examples of collection of intelligence.

Performance Expectations:

* Review the collection requirements and develop a strategy and tactics to gather and
submit the information.

* Gathering information goes beyond generating large volumes of tip submissions and
FIRs. One high quality tip or FIR is more valuable than hundreds of tips of limited value.

* Focus on developing rapport with citizens in crime prone areas.

* Solicit information from inmates during booking and classification processes.

* Solicit information from Pasco County residents who call into the jail by asking if they
are aware of any illegal activities going on in their neighborhoods.

* Document and photograph scars, marks, and tattoos into RMS for use in investigative
purposes.

* Document as much information as possible into RMS during arrest and booking while
assuring a master name record that is unique without any duplication.

* Use ILO and IPS to regularly solicit information.

* Awareness of detention deputies to listen for discussions between inmates that may spur
additional conversations and information.

Supervisory Expectations:
+ Supervisors need to play a leading role in the collection process by placing a great
emphasis on quality of information gathered.
* Develop a strategy for deputies to access and develop rapport with community members
in the areas they serve.
* Ensure deputies are always seeking new sources of information to support the
intelligence cycle.

Processing and Exploitation

Processing and Exploitation involves converting the vast amount of information collected into a
form usable by analysts. Processing includes the entering of raw data into databases where it can
be exploited for use in the analysis process.

Analysis and Production

Analysis and Production is the conversion of raw information into intelligence. It includes
integrating, evaluating, and analyzing available data for the production of intelligence products.
The information’s reliability, validity, and relevance is evaluated and weighed. The information
is logically integrated, put in context, and used to produce intelligence. This includes both "raw"
and finished intelligence. Raw intelligence is often referred to as "the dots"--individual pieces of
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 132 of 179 PagelD 132

information disseminated individually. Finished intelligence reports "connect the dots" by
putting information in context and drawing conclusions about its implications.

Dissemination

Dissemination is the last step and involves the distribution of raw or finished intelligence to the
consumers. It takes the form of intelligence bulletins, BOLOs, situational awareness bulletins,
etc. This also includes presentations to the command staff. The command staff makes
decisions—operational, strategic, and policy—based on the information. These decisions may
lead to more intelligence requirements, thus continuing the intelligence cycle.

Legal Considerations: 28 CFR 23

Collecting quality information is a key component of ILP. However, it must be collected and
maintained in strict compliance of federal law as outlined in 28 CFR 23:

¢ All projects shall adopt procedures to assure that all information which is retained by a
project has relevancy and importance.

* Such procedures shall provide for the periodic review of information and the destruction
of any information which is misleading, obsolete or otherwise unreliable.

¢ Information retained in the system must be reviewed and validated for continuing

compliance with system submission criteria before the expiration of its retention period,
which in no event shall be longer than five (5) years.

* (a) A project shall collect and maintain criminal intelligence information concerning an
individual only if there is reasonable suspicion that the individual is involved in criminal
conduct or activity and the information is relevant to that criminal conduct or activity.

* (b) A project shall not collect or maintain criminal intelligence information about the
political, religious or social views, associations, or activities of any individual or any

group, association, corporation, business. partnership. or other organization unless such

information directly relates to criminal conduct or activity and there is reasonable
suspicion that the subject of the information is or may be involved in criminal conduct or

activity.

Supervisory Expectations:
+ Supervisors must ensure deputies are compliant with 28 CFR 23 by governing their
actions and focusing only on those people and activities for which there is criminal
predicate.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 133 of 179 PagelD 133

Section Four: Roles and Functions of Key Players in Intelligence-
Led Policing

interpret Impact

Intelligence Decision-Maker
Influence

 

For the purposes of this manual, the
operational aspects of ILP will focus on three distinct groups: 1) command staff directing the
priorities; 2) intelligence analysts interpreting data to influence decision makers, and 3) deputies,
detectives and line supervisors actively carrying out priorities and gathering information and
intelligence.

(Ratcliffe, 2008)

Command Staff

The Pasco Sheriff’s Office utilizes a “top down “approach to ILP as previously articulated.
However, this should not be implied to mean that input, ideas and strategies at every level of the
agency are not welcomed and encouraged. “Top down” in this context simply means that
command staff members are actively receiving relevant, analyzed data from analysts and other
members throughout the agency to help develop a thorough understanding of the criminal
environment, and existing or emerging trends as a means of allocating resources and
determining priorities.

Criminal Intelligence Analysts

Understanding the “where, when, why and who” of crime is a fundamental step before deciding
what to do to reduce it. Criminal intelligence analysts are tasked with gathering, analyzing, and
interpreting this data from a wide array of internal and external sources to create tactical,
strategic and operational intelligence products that meet both current and long term planning
needs. Each district is assigned at least one criminal intelligence analyst and members are
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 134 of 179 PagelD 134

encouraged to communicate, share pertinent information and develop a dialogue directly with
them to gain and provide situational awareness for an area or existing problem.

Deputies, Detectives and Line Supervisors

There can be no ILP success without the full understanding and support of the mission by front
line deputies and detectives and informed first line supervisors leading their efforts. Gathering
data such as quality FIRs and tips in response to collection requests is a crucial role in helping us
understand the criminal environment and solve crimes. Deputies can also engage the process by
maintaining situational awareness about their respective area of assignment and learning the
prolific offenders in that area.

Section Five: Intelligence-Led Policing Practices and Tactics

Active Crime Enforcement (ACE)

ACE squads are a multi-disciplinary group of detectives responsible for aiding the agency in
reducing UCR reportable crime; increasing the number of arrests of prolific offenders; increasing
the number of clearances of Part 1 crimes; reviewing crime data provided by ILP and
administering prevention measures to reduce specific crimes; and enhancing the communication
of intelligence amongst all areas of the agency, notably within the Law Enforcement Bureau and
the ICIB.

ACE will accomplish these tasks collaboratively with District Captains, STAR units, members of
all investigative units and patrol deputies. The mission(s) may include a uniformed or plain
clothes response to just occurred reported crimes and when necessary will assume a primary role
in latent investigations. Additionally, they will be called upon to co-investigate crimes against
property and crimes of violence when a prominent drug nexus is evident.

ACE is maintained within the Special Investigations Division and each ACE Team is assigned
specifically to assist a district and supports District Objectives, STAR , Property Crimes and
CID. ACE. is the focal clearing house of intelligence and one member on each A.C.E. Team
will have intelligence duties assigned.

The effort to collaborate on latent investigations and support other agency members is at the
heart of this initiative. While overall global responsibility of ACE remains with the Special
Investigations Division Captain, the District Captains shall determine the day to day operational
activities of ACE. The District Captains define and develop the district’s desired outcomes
through scanning their respective district for significant crime-reduction opportunities that can
best be impacted by and is consistent with s ACE’s stated mission.

In collaboration with each platoon and ACE, District Captains are responsible for requesting
additional resources when ACE Teams are unable to unilaterally complete and/or sustain desired
outcomes. Priority is generally given to desired outcomes that are offender-focused.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 135 of 179 PagelD 135

Once each desired outcome is met, summary meetings with Patrol/ Special Investigations
Division Captain are held to discuss recommendations to sustain efforts and/or to prevent the
recurrences.

ACE Teams assist VICE Detectives with tactical operations when additional manpower is
needed, however the inherent mission of ACE is to complement but not replace VICE functions

Specific ACE Duties and Responsibilities:

Reduce UCR Reported Crimes, with specific focus on Part 1 crimes (Big 4)
Increase Arrests of Violent and Prolific Offenders

Increase Intelligence Communication

Active Crime Enforcement (ACE) Objectives

Mission-oriented tips that cannot be worked by Patrol and/or linked to a District
Outcome (not drug related tips unrelated to UCR crimes)

ACE Teams facilitate Intelligence Gathering/Sharing through a variety of means to include:

Weekly AIM meetings, Read-Off attendance, and continual dialogue with ILP

Weekly sharing of informal and documented information for intelligence vetting by ILP
and awareness to all members in the District. One member of each ACE team will also

_ pass along any relevant information to STAR/District when ending each work week.

ACE Teams support Patrol/CID Investigations (Part 1) through tactical and strategic operations
to include:

Rapid Identification and Apprehension of Violent and Prolific offenders (including calls-
in- progress)

Responding to all Home Invasions with MCU, assisting with the location of offender(s),
and conducting a parallel investigation when a narcotics nexus is determined. (Should not
simply act as an arrest team)

Participating in large-scale joint operations (Warrant Round-Ups, EAPs)
Being On-—call for home invasions and violent crime trends

Assisting Patrol/CID Units with all real-time leads to identify offenders during call-outs.

Actionable Intelligence Meetings

The weekly Actionable Intelligence Meeting (AIM) is comprised of at least one representative
from every section in the agency in order to include areas that might not on the surface seem to
have a role in such a meeting such as Court Services, Court Process, Child Protective
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 136 of 179 PagelD 136

Investigations and School Resource. These areas can contribute a wealth of valuable information
generated from their unique area of operation. Also in attendance are our media relations
members and those members whose duties are primarily prevention based. Department of
Juvenile Justice, Probation and Parole, other state agencies, and law enforcement agencies within
and surrounding Pasco County also attend.

The focus of AIM is on hot spots, trends, prolific offenders, and information sharing. It also
serves as de-confliction between units who unknowingly may be working the same target. Each
meeting is based on crimes affecting each of our geographic districts. The intelligence analysts
begin each meeting with offender and trend data for the area in question. Detectives, patrol
deputies and all others weigh in on the information presented. While this meeting is moderated
by a licutenant or sergeant, it is not a roll call style meeting. It is a free flow of information by
attendees who sit at a table in a large circle.

In addition to the inherent information sharing, the meetings also serve to eliminate the
aforementioned “information silos.” With obvious exceptions, all units are required to share the
persons and areas of focus to allow for a holistic approach to solving their problems. In other
words, we seek to integrate an “all crimes” approach to every case. For example, rather than
working a drug dealer for drugs only, we would seek to integrate Economic Crimes, Property
Crimes and Major Crimes when possible to explore other crimes that may be related to the
suspect’s drug involvement.

Although most types of cases investigated by Major Crimes are not UCR offenses, Major Crimes
Detectives can contribute information on high-profile investigations that may affect other
sections within the agency. In addition, many of the cases have a drug nexus so the meetings
serve as a forum for Major Crimes Detectives to be able to communicate with Vice & Narcotics
Detectives and the deputies who work the zone of the offense who may have valuable
information to provide. Major Crimes Detectives should look to identify patterned offenses
(typically robberies and sexual assaults) and communicate those patterns during Actionable
Intelligence Meetings for dissemination to the rest of the agency.

While this meeting is moderated by the District Captain who will begin and end the meeting, the
meeting should be used to exchange information with other district members, so it is vital that all
sections within the district, as well as outside agencies, are represented.

Performance Expectations:
* When scheduled to attend the AIM Meeting, please bring information to share with the
group on cases or persons of interest.

Supervisory Expectations:
* The information that goes into these meetings, as well as the products and initiatives that
arise from these meetings are key components of a successful ILP program.
* Supervisors should ensure their deputies are prepared to share meaningful, actionable
information when attending these meetings.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 137 of 179 PagelD 137

* Supervisors must provide a mechanism for the deputies attending these meetings to
disseminate the information learned to the appropriate stakeholders within their area.

* Supervisors must coordinate with the chain of command to ensure a strategic operational
plan is orchestrated from applicable information.

Crime Prevention

A key component of ILP is our agency’s effort to reduce and prevent crime from occurring. A
key component of preventing crime is to provide information to citizens and businesses through
a variety of means to create awareness. The goal is to cause self-induced behavior modification
to make them less likely to become victims of crime, thus effectively reducing incidents of
crime.

Law enforcement agencies have long known the benefits of keeping the public informed about
the state of crime in their community, and what the agencies are doing about it. This has
historically been conducted via face-to-face meetings with individual citizens or citizens groups.
Modern technology has also increased the capabilities available to law enforcement agencies in
the ways that this awareness can be created in citizens.
The Pasco Sheriff's Office currently conducts information dissemination for the goal of creating
awareness in citizens via the following techniques:
* Online resources such as websites, email distribution groups, social media accounts such
as Facebook, Twitter, and YouTube; cell phone apps.
* Handouts, flyers, magnets, DNA kits, other giveaway items.
* Publicity campaigns such as Keep What’s Yours, Lock Your Doors, Shoplifting PSAs,
Don’t Drink and Drive.

Forming sustained relationships with the public serves to reduce crime, inform the public and
foster better relationships between law enforcement and the citizens we serve. Examples include:
* Neighborhood Watch Programs/Security Patrols/Business Watch Programs;
* Speaker’s Bureau;
* Financial and other Industry-based programs;
+ Pasco Police Athletic League, and Faith-based initiatives such as Celebrate Recovery and
Renew Pasco.

Supervisory Expectations:
* Prevention is a crucial key component requiring supervisory input and direction. Many,
if not most, deputies do not have backgrounds or experience in this area and may not
know when and how to successfully engage in prevention activities.

» Not every crime trend or incident requires action. Similarly, not every crime trend or
incident requires substantial action. Each prevention activity must be tailored to the
unique situation,

* Supervisors need to be cognizant of and always searching for opportunities to inform and
form alliances with the public.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 138 of 179 PagelD 138

* Supervisors need to lead with a mindset of, “If we did not have the power to arrest
anyone, how could we solve this problem?” as this will force other options to be engaged
or at least considered.

+ A supervisor’s goal is to reinforce the agency’s mission to reduce crime and fear.
Prevention are two very important tools in this arsenal.

Community Meetings

Developing rapport with, and informing, the public is a valuable tool in an intelligence-led
policing environment. An effective way to accomplish this is to meet with the public in both
formal and informal settings. Community meetings can be large, pre-planned organized
gatherings of hundreds of people or can be as simple as a handful of concerned residents meeting
in a living room.

Traditionally, members have viewed this as an activity to be coordinated by personnel assigned
exclusively to a crime prevention function and, in many instances; we have waited to be invited
to such events. However, informal and formal community meetings are a quick and effective

way for patrol deputies and detectives to communicate messages to the public about their
communities and to receive information and feedback from the citizens based on how they
perceive their community.

When a member determines a community meeting may be warranted, he or she should
coordinate with their supervisor as well as the Community Relations Section to arrange the most
appropriate venue, format and overall value before committing to such an effort.

Performance Expectations:

* Look for crime patterns and trends that are impacting certain specific areas or a particular
demographic component of our community. Once identified, look for civic associations,
professional groups, etc., that are comprised of those members who would at least be
open to hosting a meeting. Coordinate with your supervisor to include the district
commander.

Supervisory Expectations:

* Informing the public and reducing fear are responsibilities supervisors must consider or
paramount importance.

« Supervisors should not wait to be assigned community meetings. Rather, supervisors
should seek opportunities to engage the public in meaningful and relevant dialogue.

* Meetings can be elaborate agency-wide events or can simply be a handful of tenants in a
shopping center or residents in an affected neighborhood. Often, the public is reluctant to
request such meetings. Therefore, it is incumbent on deputies and supervisors to be
assertive toward this goal.

Cultivating Informants
Informants ate persons who wish to share information on crimes and offenders. Confidential
informants (CI’s) are vital to many types of investigations. The motives for becoming an
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 139 of 179 PagelD 139

informant can include financial gain, revenge, fear, reform, or expectation of a lighter sentence.
The development and use of informants are largely discretionary, but the agency member must
exercise the utmost care in the control of the informant. Informants are cultivated by several
methods; telephone interviews, tips, arrests, intra and interagency employees. The informant
process is vitally important to areas such as the Narcotics Section who oversee the confidential
informant program. To determine the usefulness and reliability of an informant, the informant
has to be fully debriefed to determine what criminal information he or she is able to provide.
After attempting to verify the validity of their information in order to help solidify their
credibility, they have to be assessed in light of everything the detective knows, to include their
motivation for wanting to be an informant; they have to be appropriately documented; and a
complete background check needs to be completed. The confidential informant process is very
valuable to the intelligence process and is a highly sensitive aspect of law enforcement.
However, there are significant liabilities and legal guidelines associated with the use of
Confidential Informants. Prior to taking any action regarding cultivating informants, members
should consult their supervisor and be fully knowledgeable of and compliant with Directive LED
680.2, Informanis in Criminal Investigations.

Performance Expectations:

* Not every person providing helpful information or acting as a confidential source is a
confidential informant.

* Routinely seek information from and encourage the public to provide information on
crimes and criminals. .

* Members of the public wishing to be compensated should be referred to the appropriate
investigative unit.

* No promises should be made as to compensation.

Customer Service Unit

The Customer Service Unit reads and reviews reports generated by Patrol to ensure proper
classification, status type, follow up investigative unit, accuracy, overlooked details, and any
discernable leads. The unit also calls the victims of all “inactive” cases checking for new or
updated information. Supplemental reports are completed on all cases to help develop ieads,
ensure each case is properly classified and prevent cases from “falling through the cracks.”
Additionally, the Customer Service Unit is responsible for handling complaints to include those
generated through social media such as Facebook or Twitter as well as other non-traditional
sources.

Drug / Nuisance Location
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 140 of 179 PageID 140

An integral component of the sheriffs mission in the reduction of fear and quality of life issues
brought to our attention by citizens who often suspect illegal activity relating to drug transactions
are occurring there.

Performance Expectations:

* Communicate with likely complainants, when possible, in order to determine and or
contirm exactly what type of problem exists; is it a nuisance location or a drug location,
or both.

* Research location to identify occupants and their associates.

* Employ covert surveillance techniques to confirm complaint and or obtain additional
information concerning the location (ie: the utilization of unmarked, undercover type of
vehicles).

* Complete directed patrols to conduct traffic stops for the purpose of evidence and/or
intelligence gathering and potentially generating an informant.

* Assess the location for the existence of county code violations, and when applicable, cite
the owner/tenant.

* Consider the employment of the Knock and Talk tactic.

* Consider the utilization of Parole and Probation, when applicable.

* Consider the sharing of intelligence to other members in order that enforcement can
occur at all hours of the day and all days of the week.

+ Commit to the utilization of these resources and tactics for an extended period of time or
until the location is no longer a nuisance.

Supervisory Expectations:
» Supervisors must assume control and responsibility over this process.
* Ensure proper notifications to appropriate units and the chain of command.
* Enact safeguards to prevent redundant efforts and to ensure proper de-confliction
protocol are followed.

Enhanced Interviews

When engaging victims, witnesses and suspects, members should make every opportunity to
explore learning about the criminal environment. For example: when transporting a subject to jail
on a drug charge, the deputy should ask the subject about other crimes they may be aware of and
willing to discuss. A part of the interview process with offenders should also include questioning
the offender about victim selection. For example, “Why did you choose 123 Elm Street to
burglarize instead of 125 Elm Street?” or “Why did you choose this particular neighborhood?”
As always, deputies should be mindful of Miranda concerns and not engage suspects about the
crime for which they are suspected of committing once the suspect has invoked his or her rights.

Enhanced Neighborhood Checks

Traditionally, neighborhood checks have been used as a means to determine if any neighbor in
the immediate area might have valuable information regarding a particular crime a deputy is
investigating. These contacts can have additional value as they can serve to not only elicit
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 141 of 179 PagelD 141

information from the public but they can also serve to inform the public. Through maintaining
good situational awareness about crime patterns in their assigned zone, deputies can determine
when an area is experiencing a crime trend and seek ways to inform other potential victims in the
area. For example, if a deputy is investigating an auto burglary on Elm Street and knows there
have been multiple burglaries in the area, the deputy can extend and expand the neighborhood
check by distributing available crime prevention literature focusing on burglary prevention and
awareness.

Performance Expectations:

* Approach the neighborhood check process as an opportunity to share information with
the public in near real time about crimes in their area instead of merely a necessary
component of an incident report.

> Identify “attractive targets” (potential future crime victims)

* Gather neighborhood intelligence; “Who do you know?” “What has been going on?”

* Share information and resources that are available to the community i.e. Pasco Sheriff's
Office website (Community Resources)

* Educate the public on the Tip Submission link

* Look for opportunities to discover unreported crimes and potential evidence or valuable
witnesses to possible trends.

* Access Crime Reports online to determine if there have been other similar crimes
reported in the same general area and look for any similarities, possible leads, or
property/evidence that may increase the solvability factors for the crime(s) being
investigated.

* Identify location and environmental elements that are consistently present at crime scenes
and make recommendations to victims to alter or remove elements that are attractive to
crimina! activity.

Supervisory Expectations:
* Supervisors must manage and direct this process to ensure efficient and proper utilization
of this valuable tool. This may often mean returning to an area for follow up after the
initial investigation is complete.

Field Interview Reports (FIR)

An integral part of solving crime is determining persons of interest in a particular area. An
effective tool in doing so is the FIR. Often deputies use the FIR to document suspicious persons
or vehicles. However, there is also value in using an FIR to document contact with nonsuspicious
persons in a particular area at a particular time as a means of later contacting those persons as
potential witnesses.

FIRs are different from tips and should be used in situations that have a closer relationship to
crimes.

FIR Example: A neighborhood has been experiencing a high number of auto burglaries from
0100-0300 hours. While on patrol in that neighborhood during those times, you locate a male
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 142 of 179 PagelD 142

walking down the street who lives a few streets away. He states he is merely out for a walk. A
quick criminal history indicates he has prior arrests for auto burglary. An FIR should be
completed.

Tip Example: Using the same scenario, while on patrol in the same neighborhood at the same
time a resident exits her house and flags you down to tell you she has seen a white male on a red
bike riding through the neighborhood every night between 0100-0300. A tip should be
completed. (And possibly an Area Watch.)

Performance Expectations:
* Quality is far more important than quantity.
* Document the basis of the FIR. In other words, articulate why it was worthy of
documentation and/or relate it to recent crimes in the area.

Forensics

Information collection is absolutely crucial to successful Intelligence-Led Policing and
information can take many forms. A key form of information is the information and intelligence
derived from crime scene evidence collection, Data gleaned from evidence such as tool pry
marks, paint transfers, cloth marking, shoe/tire impressions and DNA is invaluable. When using
the applied theory that a small percentage of criminals commit the majority of crime in the
affected neighborhoods — the modus operandi of those criminals becomes extremely valuable
information. Using other data such as Point of Entry (POE) patterns may further develop the
probable “profile” of the offender. Successfully targeting known offenders may be enhanced by
identifying certain trends and mannerisms used by those offenders. This is further confirmed
through the proper collection and thorough analysis of physical evidence connected to the
offenders.

Matching Forensic Investigators and Latent Print Examiners as liaisons with detectives and
STAR affords our agency the opportunity to work proactively to reduce crime. Case reviews and
AIM discussions allow Forensic Investigators to gain better understanding and cross
dissemination of the physical evidence collected at previous crime scenes. This proactive
dialogue better enables deputies and detectives to be mindful of what to specifically look for
when targeting the suspected offenders in the targeted crime area.

Inner Perimeter Security Team

The Inner Perimeter Security Team (IPS) is maintained within the Court Services Division and
each IPS Team is assigned to a schedule to assist as needed for intelligence gathering. IPS is the
focal point of intelligence and each member of the IPS Team has intelligence duties assigned.
IPS Teams also lead the bureau's gang initiatives, coordinating all comprehensive gang-related
missions, and serving as liaisons to the Patrol Gang Intelligence Detectives. The Inner Perimeter
Security Team facilitates intelligence gathering/sharing through a variety of means to include:

* Weekly AIM meetings, Read-Off attendance, and continual dialogue with [LP
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 143 of 179 PagelD 143

« Collaborate with Detectives and Investigators to assist with any intelligence gathering
required.

* Weekly sharing of informal and documented information for intelligence vetting by ILP
and awareness to all members in the Detention Center.

* Remain proactive while in housing areas looking for information and intelligence.
* Closely follow the requests from inmates.

* Interview inmates to forward the information to the proper channels.

Intelligence Liaison Officers- Court Services

Intelligence Liaison Officers (ILO) are assigned to each area of the jail to include Intake and
Release (Booking), Security Services (Inmate Housing), Bailiffs (East and West court) and every
member of the Inner Perimeter Security (PS) team. When a newly arrested individual is
processed, an ILO assigned to the area will complete an initial interview. The Intake and Release
ILO will review the arrestee’s charges and location of arrest prior to the interview to tailor their
line of questioning in accordance to the inmate’s site of arrest and geographic location. An
individual, who lives and commits their crimes on one side of the county, is not likely to have
relevant information about the opposite side. Upon the completion of the interview, the ILO will
conduct some research in reference to police reports generated to corroborate the information.
Inmates are not questioned about the charge for which they are arrested. They are only
questioned about other crimes in the community.

Security Services ILO’s conduct interviews with inmates wishing to speak with detectives or
wanting to give information. In many cases, inmates requesting to talk with a detective don’t
have detailed information. In this instance, the ILO is able to improve efficiency as it prevents
the detective from making a wasted trip. Similar to Intake and Release ILO’s, Security Services
ILO’s will conduct research prior to making contact with the inmate. ILO’s primary focus is on
the “Big 4” crimes: robbery, burglary auto burglary and auto theft. Though not the primary
focus, most information offered by inmates pertains to drug activity.

One of the more important roles of the [LO’s is to be the liaison for their platoons or squads.
Other deputies are able to approach the [LO’s for assistance and guidance when interviewing
inmates. It is preferred deputies coordinate with their respective ILO prior to submitting a tip to
ensure duplicate information is not being submitted.

Intelligence Liaison Officers- Law Enforcement

Each district is assigned an Intelligence Liaison Officer as part of an Intelligence Liaison Officer
(ILO) Network. ‘This network provides a better understanding of the crime picture for our
deputies. It further expands our intelligence collection capability and allows for more informed
decision making by our commanders to prioritize responses to crime problems, more effectively
deploy personnel, and allow us to be more adaptable and responsive in preventing, disrupting,
and dismantling emerging crime and terrorism threats to Pasco County.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 144 of 179 PagelD 144

Each ILO detective reports to the Property Crime lieutenant in their respective district, but works
independently to collect crime-related and homeland security information from all the deputies,
detectives, SROs and field sources within the assigned district.

The ILO detectives work closely with assigned ILP analysts to develop and evaluate actionable
intelligence products for operational, tactical, and strategic decision making. The ILO detective
_also attends Actionable Intelligence Meetings (AIM) and is the conduit for information and
intelligence sharing within the district. Duties include but are not limited to:

* Promoting awareness and collecting information on active offenders, criminal networks,
crime locations, and assist with the coordinated and collaborative response of actionable
intelligence.

* Managing confidential informants, debriefing offenders, identifying and developing
intelligence gaps, and collecting information pertaining to prolific offenders and STAR
areas.

* Working closely with state and federal intelligence officers to manage intelligence
information within the region or any other location that may impact Pasco County, while
operating within the guidelines of the National Intelligence Model (NIM).

* Engaging with fusion centers, serve as liaisons to help facilitate our agency’s
participation in regional! information exchanges

+ Ensuring our agency is a full partner in all information-sharing processes, such as the
Nationwide Suspicious Activity Reporting Initiative.

Jail Call Monitoring

The monitoring of jail calls is a very time consuming, tedious task; however, it can have great
value. Our inmate telephone system is currently contracted by Inmate Calling Solutions (ICS).
The platform provided enables the facility to monitor and record all outgoing calls from the
facility. Approved users of the ICS platform have access to the following facets of the systems:
monitor live calls, search for past calls, record calls to CD, call forward inmate calls to their
office or agency phone, and identify the called party and their home address. Often times, after a
detective has spoken with a subject, the subject makes telephone calls that include discussion on
the topic(s) for which the detective and the subject were discussing.

Performance Expectations:

* Usually this function is used by detectives, however all deputies have access to this
service. Deputies who see investigative significance in monitoring a particular inmate’s
calls can contact an intelligence analyst in the ILP Section to coordinate.

* Prior to using this service it is incumbent on deputies to ensure efforts do not conflict
with those of other investigative units.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 145 of 179 PagelD 145

Jail Interviews

Review the jail logs for those who have recently been arrested. Based on a predetermined
formula that should include charges for, or a history of, the “Big Four”, respond to the jail to
debrief the subject(s) on crimes aside from those for which he or she was arrested, unless they
are willing to discuss the crimes they have committed. Approach the interview from an
intelligence gathering mindset, not necessarily an attempt to enhance the case for which the
subject is arrested.

Jail Email

The Smart JailMail system is an inmate e-mail platform which will provide the inmate
population an electronic means to communicate with friends and family. Investigative units now
have the capability to monitor all incoming and outgoing correspondence by many electronic
search parameters, such as: Inmate name, nicknames, code words, date range, etc. Mail can also
be flagged by keywords used in the email. Examples of some keywords: court, crazy, kill,
escape, murder, gun, beat, drugs, etc. This list can be changed or updated.

Investigators may also request to receive a copy of all inmate email correspondence.

The information and intelligence the investigators are able to obtain will be extremely beneficial
to the investigative process as it may lead to solving a crime or preventing a future crime from
occurring. In addition to the e-mail platform this system is capable of displaying agency caught
on camera photos and most wanted photos in an attempt to solicit information from the inmate
population relevant to these documents. The investigators can also link an email address to the
inmates account in order to receive an immediate blind copy of all the inmates email
communications.

Performance Expectations:

* Usually this function is used by detectives, however all deputies have access to this
service. Deputies who see investigative significance in monitoring a particular inmate’s
emails can contact an intelligence analyst in the ILP Section to coordinate.

* Prior to using this service it is incumbent on deputies to ensure efforts do not conflict
with those of other investigative units.

Jail Inmate Money Deposit System

This system allows individuals to deposit funds into inmate accounts via various means, such as
telephone, web-site, kiosks and Money Gram locations. These transactions are recorded
electronically which provides our investigators a database to utilize when conducting
investigations. Money transactions can be searched by inmate, depositor, type of deposit, amount
of deposit, date range, etc. Correlations can be identified and are displayed in a map format to
show depositors that are depositing monies into various accounts, All web-site deposits are
tracked by LP. address which helps in locating depositors that may be subject to investigation.

Jail Video Visitation
This system serves as the sole means of visitation for the inmate population. All visits are
conducted through a video camera and monitor in lieu of face to face visits. All of these video
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 146 of 179 PagelD 146

visits are recorded and stored for a minimum of 30 days on a recording server and are available
for playback at any time. All of our investigative units have access to this system for the
purposes of monitoring a live or previous visitation. The investigators are able to utilize various
search parameters to assist them in locating the visit they would like to view. The investigators
can also flag individual! visitors or inmates so they can be alerted prior to the visit occurring.

Juvenile Direct File

When a member identifies a juvenile who they believe is a prolific offender, they should forward
the juvenile’s name to their respective analyst to conduct a review of F.S. 985.557(1)(b). The
analyst will compare the juvenile’s criminal history to determine if the juvenile meets the criteria
to be direct filed as an adult.

If the analyst determines the criteria appears to be met, the analyst should then forward the
juvenile’s name to the respective Captain. The Captain will then send the following letter to the
SAO, via fax, and maintain a copy of the fax transmittal page to verify receipt and promote
accountability.

The letter faxed over to the SAO should be on official PSO letterhead and contain the following
narrative:

EXAMPLE OF SAO LETTER

My team and I have identified a chronic juvenile offenders which I respectfully request the SAO
Direct File as an adult in reference to any and all pending and future criminal charges. —

A Pasco Sheriff’s Office analyst has conducted a review of the criteria listed in F.S.
985.557(1)(b) and determined this juvenile appears to meet the requirements to direct file as an
adult. The names of the juvenile is:

1.) Name of juvenile, DOB, SS #

Iam making this request due to the offender’s extensive criminal history and in response to the
adverse impact this individual has on the community when he/she is released from JDC.

If you have any questions or concerns about this request, please contact me.

Knock and Talks

Knock and Talks are employed in instances where there are allegations, preferably supported by
other credible information, that a location, usually a residence, houses contraband. Typically,
these are locations that detectives do not have informants available to purchase contraband, and
the only logical method to determine if the contraband exists is to knock on the door and attempt
to talk to those inside. The goal is to obtain consent to search from a resident with staying in the
residence in order to find the contraband.

Performance Expectations:
* Deputies seeking to utilize a knock and talk should coordinate with the respective
investigative unit as a means of de-confliction.
« Identify target residence and corroborate location with potential offenders.
* Conduct wants and warrants check on people suspected of living / being at the residence.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 147 of 179 PagelD 147

* Requires two deputies at a minimum: one deputy to search and the other to monitor for
officer safety.

* Although most deputies will have operational BWCs, consider the necessity of obtaining
written consent along with the verbal consent that should be captured by the BWC.

* Considerations need to be made with reference to a person’s authority to authorize
consent, the time of day/night, number of deputies present when consent is authorized,
and offenders’ ability to withdraw consent, the restricting of offender movements and
when limited consent is given. For these consideration, reference the various case laws
associated with the circumstance.

Supervisory Expectations:
* Supervisors must assume contro! and responsibility over this process.
* Ensure proper notifications to appropriate units and the chain of command.
* Enact safeguards to prevent redundant efforts and to ensure proper de-confliction
protocol are followed.

Rapid Deployment

Rapid deployment is a simple, yet effective crime fighting technique rooted in three simple
goals: preventing crime; reducing the public’s fear of crime; and solving crime.

Rapid deployment of resources is designed to address existing and emerging crime patterns,
sprees or trends. Studies have shown that a rapid, strategic and comprehensive response will
significantly increase our ability to fight crime.

Supervisory Expectations:
Listed below is a scenario that explains and contrasts rapid deployment to how our agency has
traditionally approach the same scenario:

Scenario:

Day shift deputies respond to six auto burglaries in the Forest Lakes subdivision. It appears all
the vehicles were left unlocked and there were no signs of forced entry. The burglaries did not
all occur on one street, however, they were in relative close proximity to one another.

Traditional Response:

In the past, we would conduct our normal neighborhood check and then contact night shift and
said, “Hey...we were hit pretty bad in Forest Lakes last night, keep an eye out.” As we all
know, this response is ineffective and inefficient. We must, and will learn a better response.

New Expectation:

The Platoon Commander needs to know about these crimes as soon as more than one auto
‘burglary is reported within a close geographic area so as to begin to consider the need for a
rapid, strategic response. If, in fact, it does appear to warrant a rapid response, the Platoon
Commander will develop an Operational Plan. Listed below is an example of an Operational
Plan using the same scenario:
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 148 of 179 PagelD 148

* On duty lieutenant (or affected zone sergeant) develops an operational plan and starts an
email thread to the other lieutenants, zone sergeants, STAR, ACE, appropriate detective
sergeant, specialized units, SRO, ILP Analyst and district captain. The plan will contain
the following:

* A synopsis of the event, such as “multiple auto burglaries in Forest Lakes
between the hours of 0330 and 0500 hours.”

+ A list of the units that responded out to the initial scene, such as Patrol, Forensics,
K9, Air, ete.

* Any potential evidence, such as video surveillance, fingerprints, etc.

* Items stolen (i.e. GPS, keys), if any, during the event or other important MO data.

* List of any potential suspects, persons-of-interest information

* Each shift lieutenant, or anyone who has updated information on the operational plan,
will add that information to the email thread, and send that email thread out via “reply
all” so everyone in the email thread is aware of the update.

Suggested actions to be completed by the Lieutenant include, but are not limited to:

* Providing the ILP Section with BOLO information, to include videos or photos to
be placed on Caught on Camera.

* Contacting PIO with information to be placed on the Sheriff's Office Facebook
page to include photos or video footage, if available.

* Contacting ILP Analyst to provide a list of warrants, juvenile pick up orders,
potential subjects, etc. in the affected area so we can be begin to target criminal
offenders who may be involved, or have information on who was involved in the
criminal activity.

* Contacting CSU to have a message board put in the affected area requesting
citizens provide information, lock their cars, etc

+ Arranging for neighborhood canvassing, enhanced neighborhood checks,
distributing “lock your door” hangers in affected area. Any additional
information on additional criminal activity should be submitted via a tip
submission to Tipsoft.

* Check for homes with video surveillance. Ask to see video if there is any
possibility the suspects may have passed by to and from the location of
occurrence. .

+ Contacting the SRO’s to help develop intelligence and leads from students.

« Contacting Classification section at jail to identify associates of people being
sought, through things like visitor’s lists, inmate mail, etc.

* Consider contacting other agencies (if appropriate), such as Code Enforcement for
assistance, or other nearby agencies (i.e. NPRPD, Pinellas $.0., TSPD to
determine if they have experienced similar problems and if they have developed
any leads).

* Contacting that subdivision’s HOA/CDD board member, if applicable, to provide
and solicit information.

* Contacting that subdivision’s private contract security, if applicable, to provide
and solicit information.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 149 of 179 PagelD 149

* Arranging for specialized units to assist with random patrols and to blanket the
area, such as:
* Warrants
* Motors/Step
* ACE
* STAR
* CSU (can help with neighborhood canvass)
* SRO (after school hours)
* Sex Offender Unit
* DOC (Probation and Parole) for probation checks

Many of these task can and should be implemented immediately. Rapid deployment of resources
is the key. Delaying implementation allows the possibility for the criminal element to continue
unabated.
It is understood that all the listed tasks will not be completed by the day shift Lieutenant.
Effective collaboration and communication is the key to seamlessly integrating these strategies
and preventing redundant efforts. For instance, the dayshift Lieutenant may develop a list of
warrants in and around the target area, however, they may not have had the time or the resources
necessary to begin serving them. Any incomplete tasks are documented in the operational plan
and passed to the night shift Lieutenant for completion. The night shift Lieutenant will then
work on completing the tasks and adding new ones, if appropriate. This process continues until
all necessary tasks are completed.
It is also understood that as new information arises, the plan may change. Therefore, it is crucial
that the plan remain fluid and flexible to adjust accordingly. For this approach to be effective, all
lieutenants must focus on the following:

* Know what crimes your people are responding to.

* Determine if the crimes are isolated or part of an emerging crime spree, pattern or trend.

* Ifdetermined to be an emerging crime trend, you will need to develop a strategic and

comprehensive response.
* Immediately implement this plan and prepare to pass this plan on to the next shift
Lieutenant for completion.

School Resource Officers (SRO)

SROs interact with middle school and high school students from within their school’s geographic
boundaries on a daily basis and are in a unique position to augment the agency’s ILP efforts in
several ways. SROs can offer valuable assistance in areas such as offender identification and
intelligence gathering. Often SROs will hear about past, present or future crimes well before
others in the law enforcement community.

Performance Expectations:
* Patrol deputies and detectives should become acquainted with the SRO(s) assigned to
their area as they can serve as a very valuable source of intelligence.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 150 of 179 PagelD 150

* The SRO Section can serve as a quick reference point for all recent juvenile arrests
including documents case number, arresting deputy/officer, and school attended by
youth, charge.

* SROs are available to distribute “Caught on Camera” photos to staff at their school by
email in an attempt to identify suspects.

Social Network Analysis

The Pasco Sheriff's Office recognizes the value of identifying criminal networks and formulating
crime prevention strategies by focusing on the relationships and connections within the
networks. Just as we have learned a small minority of offenders commit the majority of the
crimes in our community, we have also come to understand these same prolific and chronic
offenders are socially connected and their actions are often influenced or facilitated through
various members of their networks. By understanding these relationships, we will be much more
effective with our ILP crime reduction and prevention strategies. According to Dr, Fox, Mc Hale
and Novak (2015), “accurately identifying and controlling deviant social networks can not only
effectively reduce crime rates, but would also guide allocation of scarce resources to effectively
accomplish crime prevention.”

Social network analysis offers a unique analytical strategy for crime analysts to explore the
social relationships between individuals and groups, and visually represent the relationships
using sociograms. These visual maps allow analysts to examine complex data sets to discover
the social structures of the network and identify members with the most influence or importance
within the group. Unlike link analysis, SNA allows us to impact these human networks in the
way we strategically engage members based on the group dynamics. For example, link analysis
simply helps us take out the bad guy, but every time we take out the bad guy another one is
waiting in the wings. SNA goes further to offer an understanding of the trusted offender
network and consider the best strategies to disrupt, dismantle, or influence the group. If we can
visually map out the relationship types, affiliations, business ties, and other connections, we
begin to identify strategic opportunities to controi the behavior of the network. Using RMS data,
field intelligence, and feedback from our deputies on each sociogram, analysts and law
enforcement can work together to illuminate these offender groups and plan effective
interdiction strategies to prevent crime.

Strategic Targeted Area Response (STAR)

For a variety of reasons, crime tends to generate hotspots of activity. Some hotspot locations are
short term (acute) problems while some are long term (persistent) problems. The key to effective
hotspot policing is to identify areas that are acute and persistent and to disrupt the crime patterns,
trends, etc.

The purpose of the STAR program and the related STAR teams, therefore, is to reduce and
disrupt crime in cach respective STAR area through utilizing a wide array of tactics.

Each STAR area is created by analyzing acute and persistent crime trends and patterns. In most
instances, the STAR will represent an area that comprises both acute and persistent crime. The
effort will focus on a particular area for a minimum of 90 days unless compelling data suggests
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 151 of 179 PagelD 151

the underlying crime problem is no longer present. This defined area is also referred to as “The
Box.”

The STAR team primarily focuses on reduction of the patrol suppressible crimes referred to as
the “Big 4” which are Robbery, Burglary, Auto burglary and Vehicle Theft. This is accomplished
through working closely with patrol units, investigative units and community groups to identify
and focus on prolific offenders impacting the area.

Performance Expectations:

Know where the STAR is in your district.

Know prolific offenders/persons of interest impacting the STAR.

Seek opportunities to innovatively impact crime, especially “Big 4” crimes in the STAR.

As a high crime area, develop and maintain rapport with STAR deputies and ACE detectives.

Surveillance

Surveillance may come in the form of mobile, stationary, electronic, aerial or foot surveillance.
A pre-operative briefing should be conducted with all deputies involved to inform them of their
expected duties and the goals of the operation. During this time, the lead deputy will
communicate what the specified radio channel will be, who the target of the surveillance is and
any other information pertinent to the target as well as the location or destination to be
surveilled. Consider the utilization of the unmarked /undercover vehicle assigned to each
district.

Tip Submissions

Often members receive information that does not necessarily warrant an actual offense incident
report. Examples include information received from a citizen about potential offenders of certain
crimes in an area, etc.

Once tips are submitted, the ILP Section will analyze the tip and the data will be stored in a
database for future use. If the tip has current investigative value or relates to a specific
investigation, it will be forwarded to the appropriate unit for follow up. The district secretaries,
the ILP Section Tip Manager and the Narcotics Section Tip Manager all have access rights to
close tips and it is important that each tip is properly closed when it is no longer immediately
actionable.

Members have access to the tip management database for investigative purposes. Deputies may
request a search on tips based on any key word that is listed in the original tip. For example, a
search can be performed on the keyword “Spider” and the system will populate all tips where the
word spider was mentioned in any way.

Tip submissions are only one way to become engaged in Intelligence-Led Policing and the
emphasis should remain on quality, not quantity. Tips should not be submitted in place of an
incident report or in addition to an FIR and when possible should contain actionable information
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 152 of 179 PagelD 152

that can be analyzed to make arrests or prevent crimes. Deputies should not use the tip program
as a replacement for taking immediate action or completing an offense incident report.

Example of a Good Tip:

“While investigating a noise complaint at 123 Elm Street, the resident, James Smith, told me that
his neighbor at 125 Elm Street, John Jones, approx age 35, has been bragging about all the
stolen Ipads he has. Smith said Jones has even offered to sell him some Ipads a few months ago.”

Example of a tip with little value:
“An anonymous subject approached me at 7-11 at Moog and US 19 and told me that a guy
named Tommy is dealing drugs in the area.”

Narcotics Tip Criteria

For a tip to be assigned to Special Investigations, the tip needs to meet at least one of the
following criteria, Detectives can be assigned tips not meeting these criteria as dictated by
Supervisors. In no way do these criteria restrict a Narcotics Detective from working tips not
meeting these criteria.

Prolific Drug Offenders (those with extensive long term history)
* Violent drug tips
* Methamphetamine Labs
* Marijuana Grow Operations
* Related to Confidential Informants
* Tips that provide information on open/pending cases
« Doctor shopping cases
* Specific drug information when there is a history present
* Gambling
* Gang Activity
Tips not meeting these criteria will either be closed out as information only, assigned to a patrol
district, or placed on the District Quickr site for deputies to work,

Section Six: Available Tools/Resources

Actionable Intelligence

Each week, the ILP Section publishes an Actionable Intelligence product which also list
intelligence gaps and requirements. As the name implies, this document lists areas where crime
patterns are happening and additional information is needed to help improve solvability and gain
situational awareness. Members are encouraged to use community contacts and enhanced patrol
techniques to coliect and submit information for analysis. Deputies should also consider the
information contained in Collection Requirements as an opportunity to prevent crime through
engaging proven crime prevention practices Deputies should also consider the information
contained in the Actionable Intelligence weekly product as an opportunity to prevent crime
through engaging proven crime prevention practices. It is important that deputies use this
document as a source of situational awareness for their respective zone as it relates to critical
intelligence gaps.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 153 of 179 PagelD 153

Performance Expectations:
* Review the Actionable Intelligence thoroughly upon receipt and
seek opportunities to gather information/intelligence needed.
* Develop credible sources in and affecting your respective zone.
* Submit valuable tips and FIRs.

Crimereports.com

Crimereports.com is an external vendor of the sheriff's office. All records management data is
sent to this vendor on an hourly basis who then converts the information into a wide range of
usable data such as offense mapping, hotspots, etc. Its CommandCentral feature starts with a
real-time, customizable crime dashboard that gives deputies more than 1,000 ways to analyze
and view crime data and information. Deputies can choose their preferred layout, what they want
to see, and how they want to see it - including maps, area breakdowns, crime-type analysis, time
of day/day of week analysis, and more. Each district [LP Analyst is available to provide training
and to help customize each members “dashboard.”

Crime Stoppers

Crime Stoppers of Tampa Bay is a community based program, which is designed to bring law
enforcement, the news media and the citizens closer together in an effort to combat crime and
make the community a safer place to live. Crime Stoppers acts as a clearing house for
information... and encourages people who know about crimes or about people who have
committed crimes to call and give Crime Stoppers details. Crime Stoppers offers rewards to
people who call. People remain anonymous when they call. They do not know the identity of
people submitting tips or receiving payment/rewards.

On occasion, deputies will be assigned a Crime Stoppers tip to investigate. These tips are unique
and come with a disposition form that needs to be completed for administrative purposes. Rarely,
deputies will coordinate directly with Crime Stoppers. Tips received from Crime Stoppers will
be processed by the ILP Section. On those instances when our agency desires to enlist the aid of
Crime Stoppers, Major Crimes or the ILP Section will serve as the point of contact.

Electronic Signage

An effective means to prevent crime, solicit tips to help solve crime, and inform the public about
crime occurring in their area is usage of the electronic roadway signs. These signs are maintained
by the Citizen Support Services Section. The most effective messages are those that are no more
than three successive screens informing and directing the citizens.

BWI

BWI is the pawn database to which all pawn transactions that occur within Pasco County are
reported. BWI is the replacement for “FINDER” which was previously used by PSO. Authorized
users can query transactions by several different search parameters, including Name/Seller,
Vehicle/License Plate Number, and Article(s) pawned. To request a new user account, BWI can
be accessed through the agency intranet page under Links.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 154 of 179 PagelD 154

Once a possible suspect is identified, for example, users can access BW] to determine if the
subject has any recently pawned items that matches stolen property. A reverse search may also
be performed and users can match unique pieces of property against items reported stolen. The
Article Query Advanced Search Section of BWI is a valuable tool that can help aid in the
apprehension of suspects. Another use of BWI is the Frequent Pawner and Scrapper Top Pawner
option which has been utilized to help aid in the identification of potential suspects. This option
may bring to light subjects that have been making frequent pawn transactions, but have not yet
been identified as persons of interest in local criminal activity. For additional assistance, please
contact an ELP Analyst.

Mapping

One of the biggest innovations in law enforcement in recent years is the implementation of
geographic information systems (GIS) or mapping. GIS integrates hardware, software, and data
for capturing, managing, analyzing, and displaying all forms of information related to a specific
geographic place of interest.

GIS allows us to view, understand, question, interpret, and visualize data in many ways that
reveal relationships, patterns, and trends in the form of maps, globes, reports, and charts. Our
mapping capabilities allow us to accomplish such tasks as defining where things are, quantities,
densities, what’s nearby and how conditions are changing. Common uses within our agency
includes maps illustrating locations of crimes, offender addresses, persons of interest, hotspots,
crime density changes and geographic profiling which examines the relationship of crime to
offender locations,

Social Media Analysis

Geofeedia is a social media management platform that lets members search, engage with, and
analyze real-time social media content by location, from anywhere in the world, with a single
click. Starting the search is as easy as drawing on a map. Members may search for any location
in the world, from an entire city to a specific address, and visualize real-time, location-based
social media content in a matter of seconds. This service allows members to discover and
aggregate geolocation social media posts from any user-defined worldwide location, monitor
multiple locations in real-time, archive, curate and share social media content, and analyze
patterns and trends from location-based social media data.

Surveillance Camera Registration

Security cameras are a valuable component to identifying criminals. As part of this effort, our
agency uses the Crimereports.com camera registration program. Deputies can encourage willing
citizens to assist our crime fighting efforts by securely identifying and registering the location of
their residential or commercial security cameras. As users sign up, providing their contact
information, camera information, and location, the information will automatically be available to
you. Whenever there is a crime, you can access the list of registered cameras and contact the
owners, saving you time and effort during emergency responses and investigations.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 155 of 179 PagelD 155

Top 5 and Target of the Month

The TOP-5 and Target of the Month are produced by ILP and are individuals identified as being
the “worst of the worst.” For an individual to be placed on this product, the question must be
answered about him/her “if this person is removed from the area, will it result in a significant
impact by decreasing crime in the area?” Along with this product will be tied the “spider chart”
which will identify all the known associates of the target. The ILP district analysts will determine
the appropriate targets for both products and present those name(s) to the district commanders.
Both products will be presented by the analyst at the weekly district AIMs and at the quarterly
AIMs. The TOP-5 product will be used for long term targets and the Target of the Month will be
utilized for short term targets. Both targets will be on the ILP Intranet site and available 24/7 to
all PSO members.

TLO

TLO is a web-based research tool allowing users to search for information on persons or places
of interest. The search can be based on incomplete source information such as partial tags or
vehicle information and is used to identify people and determine possible addresses, phone
numbers, family members, and associates, among others. Deputies have full access to this

program,

Unified Report

The Uniform report is a summary of the "morning report” with additional entries from the cities
in Pasco County. Each report begins with a list of the "Big Four” patrol suppressible crimes,
namely burglary, auto burglary, vehicle theft and robbery that occurred in the county during the
previous time period.

Each daily report contains a list of the previous day's occurrences and the Monday report will
contain the weekend data. In addition to this information being emailed, it is also available in the
ILP Quickr site under the heading "Uniform Daily Report.”

Section 7: Best Practices and Activities/ Operational Plan Examples

Law Enforcement

* Learn as much as possible about prolific offenders, probationers and other persons of
interest in your assigned area to include known acquaintances, vehicles, locations
frequented, and previous M.O. for prior offenses, etc. Share this information via tips,
emails, and other forms of communication with other stakeholders.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 156 of 179 PagelD 156

* Learn the location of the STAR and strive to gain a full understanding of the nature of the
problems occurring. Develop and maintain rapport with deputies assigned to the STAR.

* Use Crimereports.com, One Solution and other available resources to remain abreast of
existing and emerging crime trends in your area. Sign on daily to see where and when
crimes are occurring.

* On every call for service, investigate thoroughly and look beyond the call for service.
Once complete, prior to leaving ask the persons interviewed if they have information
about any other crime they may want to share regarding possible offenders or offenses
occurring in the area, (Use judgment when pursuing this opportunity.) Document
accordingly via tip or offense incident report.

+ While transporting arrestees to jail, develop a rapport with the arrestee. If he or she has
invoked Miranda, do not ask any questions about their crime whatsoever. However, you
may ask them if they know of other unrelated crimes committed by other people.
Document accordingly.

* Approach the neighborhood check process as an opportunity to share information with
the public in near real time about crimes in their area instead of merely a necessary
component of an incident report.

+ Seek opportunities to generate tips and FIRs as a means of gathering information and
intelligence. Document the basis of the FIR or tip. In other words, articulate why it was
worthy of documentation and/or relate it to recent crimes in the area. Quality is far more
important than quantity.

* Review the collection requirement thoroughly upon receipt and seek opportunities to
gather information/intelligence needed.

Detention

+ Interview inmates processed in booking for potential intelligence and tips. If TOP-S is
processed, interview and make mandatory notifications.

* Review email in Smart Jai!Mail for potential information that can be used against the
inmate or lead to additional tips.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 157 of 179 PagelD 157

* Take quality mugshots. Document scars, marks, and tattoos with good photos and
descriptions.

* Enter as much information in JMS as possible during processing.

* Be cognizant of conversations amongst other inmates that may allow for investigation
opportunities. Reach out to ILO and IPS ifneeded. Allow these interviews to occur in an
environment that is away from other inmates to help protect the inmate and make him
feel more comfortable,

+ RapidID inmates to identify potential aliases. Query these additional names for potential
warrants and add them to the master name record in RMS.

Operational Plan-Rapid Deployment
* On duty lieutenant (or affected zone sergeant) develops an operational plan, and starts an
email thread to the other lieutenants, zone sergeants, STAR, ACE, appropriate detective
sergeant, specialized units, SRO, ILP Analyst and district captain with the following:
* A synopsis of the event, such as “multiple auto burglaries in Bridgewater between
the hours of 0330 and 0500 hours.”
* What units responded out to the initial scene, such as Patrol, Forensics, K9, Air,
etc.
+ Any potential evidence, such as video surveillance, fingerprints, etc.
* Items the suspects took (i.e. GPS, keys), if any during the event
+ Any potential suspects, persons-of-interest information

* Each shift lieutenant, or anyone who has updated information on the operational plan,
will add that information to the email thread, and send that email thread out via “reply
all” so everyone in the email thread is aware of the update. The following are suggested
activities to be completed by the Lieutenant (or affected zone sergeant):

* Providing ILP (and possibly Crime Stoppers) with BOLO information, to include
videos or photos to be placed on Caught on Camera

* Contacting PIO with information so it can be placed on the Sheriffs Office
Facebook page. If video or photos are available, they should be provided to the
PIO

* Contacting ILP Analyst to provide a list of warrants, juvenile pick up orders,
potential subjects, etc. in that affected area.

* Contacting CSU to have a sign board put in the affected area requesting citizens
provide information, lock their cars, etc.

+ Arranging for neighborhood canvassing, enhanced neighborhood checks, .
distributing “lock your door” hangars in affected area. Any additional
information on additional criminal activity should be submitted via a tip
submission to Tipsoft

* Contacting the SRO’s to help develop intelligence and leads from students.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 158 of 179 PagelD 158

* Giving high school SRO’s suspect vehicle information so they can check their
student parking lot for similar vehicles.
* Contacting Classification section at jail to identify associates of people being
sought, through things like visitor’s lists, inmate mail, etc.
* Contacting other agencies, such as Code Enforcement
* Contacting that subdivision’s HOA/CDD board member, if applicable, to provide
and solicit information
* Contacting that subdivision’s private contract security, if applicable, to provide
and solicit information
« Contacting newspaper delivery persons, post office delivery people, mosquito
control, etc. to give them information about suspects/vehicle description.
* Arranging for specialized units to assist with random patrols, to blanket the area,
such as:
* Warrants
* Motors/Step
* ACE
* STAR
* CSU (can help with neighborhood canvass)
* SRO (after school hours)
* Sex Offender Unit
* DOC (Probation and Parole) for probation checks

Operational Plan Outcome Examples

Auto Burglaries in Bridgewater Subdivision — Y3

On 5/12/15 between 0400 and 0500 hours, eight delayed auto burglaries to unlocked vehicles
occurred in the Bridgewater subdivision. During a neighborhood canvass, surveillance video
from several residences was obtained and two suspects were seen committing the burglaries.
Forensics and Property Crimes responded to the scene. An operational plan was put into place
which led to the following results:

An email thread was started by the dayshift lieutenant, with the details of the cases, to
include MO, property stolen, investigation completed, and results of neighborhood check
(surveillance video).

The email thread was sent to all of the other D2 lieutenants, zone sergeants, property
crimes sergeant, district captain, STAR, SRO, and ILP. The email thread continued from
shift to shift with any updates to the investigation.

An enhanced neighborhood check was completed which resulted in videos being
obtained at 3 residences showing the suspects.

Directed patrols were performed in the neighborhood by each shift.

The video was submitted to Pasco SO PIO, and placed on the Pasco SO Facebook page.
An electronic sign board was placed on Curley Road, at the request of the lieutenant,
requesting citizens lock their cars, remove valuables, and report suspicious activity.
Information about the crimes was sent to the Bridgewater HOA/CDD president to send
out to residents.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 159 of 179 PagelD 159

* An anonymous tipster identified one of the suspects (juvenile) from the Pasco SO
Facebook page.

* PCU detectives went to Wesley Chapel High and obtained the identity of the suspects,
from school staff. The suspects now attend James Irvin Educational Center.

* PCU detectives went to James Irvin Educational Center and confirmed the suspect
identity with SRO.

* On 05/19/15, PCU detectives search and locate both suspects, and recover stolen property
at their residences. Both suspects arrested on 7 auto burglaries, as well as possession of a
controlled substance.

Armed Robberies/Attempted Armed Robberies to CVS/Mobil Gas/Taco Bell — Y4/Y6

On 09/23/2015 at approximately 0158 hours and 0753 hours m Land O’ Lakes and Wesley
Chapel, there was an attempted armed robbery at Taco Bell, and two armed robberies at CVS
and a Mobil gas station. All three incidents have similar suspect descriptions. During the Taco
Bell attempted armed robbery, the suspect pointed a gun at the employees, but was unable to
gain entry into the business and he fled on foot. A perimeter was set, and K9 responded along
with Hillsborough County Sheriff's air unit but the suspect was not found. Forensic responded to
process the scene. Hillsborough County Sheriff’s Office advised they had a Robbery with a
similar MO off Bruce B Downs at a pizza restaurant.

At approximately 0630 hours, day shift and night shift Yankee responded to CVS for a robbery
call. A masked suspect came into the store and demanded money from the cash register. The
suspect had what appeared to be a short barrel revolver. After receiving money from the
register, the suspect departed in a west bound direction on foot. A perimeter was established and
K9 and the air unit were called out. Other units from the agency also responded, to include D1
and D3 patrol and detectives, Warrants, Ag Unit, Motors, and Major Crimes. Prior to K9, Air,
and some of the other units arriving on scene, another armed robbery (see below at Circle
K/Mobile) with the same suspect description occurred west of the CVS, so resources were
deployed to that location.

At approximately 0753 hours, multiple units mentioned above were deployed to Circle K/Mobil
for a robbery call with the same suspect description/MO as above incident at CVS. The suspect
ran out of the store in an east bound direction and got into a small blue vehicle and fled the
scene. The multiple units were deployed to various intersections to BOLO for the vehicle, but
the vehicle was not observed, The multiple units were then deployed to conduct extensive
neighborhood/business checks in order to locate potential witnesses and video. The FBI
responded to the scene.

MCU arrested four suspects the night of the robberies due to the concentrated/coordinated efforts
of all the units who responded to the scene, This includes members from other districts.
Responding supervisors should remember there is no longer a restriction on who they request to
be deployed to assist in emerging crimes. If units need to be pulled from other districts to assist,
it should be done without resistance.

Auto Burglaries/Grand Theft Autos - Y5
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 160 of 179 PagelD 160

On 10/07/15 the District 2 STAR Team conducted proactive surveillance in the Wesley Chapel
area in reference to an emerging crime trend of auto burglaries and auto thefts from the area. At
approximately 0235 hours, STAR Team members observed people in three vehicles committing
burglaries in the Northwood Palms subdivision. When STAR attempted to conduct a traffic stop
on the vehicles, they fled, so STAR pursued them. Eventually, STAR was only able to stay with
one of the vehicles as they began to separate. The vehicle was pursued into Hillsborough and
Pinellas Counties where the vehicle eventually wrecked and the driver was arrested unharmed.
The D2 lieutenant monitored the entire pursuit and responded to St. Petersburg to help
coordinate efforts. A subject was arrested on multiple burglary charges, vehicle theft,
aggravated fleeing to elude, and aggravated assault on a law enforcement officer as he attempted
to strike a deputy with his vehicle while fleeing. Through this case, the STAR Team was able to
clear at least 10 cases with this arrest.

Auto Burglaries — Y5

On 10/07/15 at approximately 0515 hours, third and first shift along with K-9 and Air responded
to Lexington Oaks after a citizen reported a burglary in progress. The first unit arriving went to
the reporting person’s location to obtain suspect information, while the next unit went to the
Lexington Oaks exit, to stop all traffic leaving the subdivision. While each vehicle was checked
leaving Lexington Oaks for the suspects, other responding units set up perimeter, awaiting K9’s
arrival. K9 Deputy Lennox was able to establish a track and apprehended three black males who
were all from East Tampa.

Multiple PCU2 units responded to assist, and the three suspects were arrested for 18 auto
burglaries and one grand theft auto, as the vehicle the suspects had arrived on scene in was stolen
from Tampa.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 161 of 179 PagelD 161

Section 8: ILP: In Their Own Words

The information below is presented from the perspective of an actual patrol deputy who has
proven to effectively utilize the practices, tactics and tools of Intelligence-Led Policing.

Make contact with convenience store clerks. They are a great source of Intel and the bad guys
talk freely in front of them. If you have a good rapport with the clerks, they give you good info.
They tell me what vehicles bad guys are riding in and who they are hanging with.

Treat everyone you come in contact with respect, especially the ones you're arresting. I have
numerous subjects I have arrested multiple times, that still give me good Intel, because I treat
them with respect and don't demean them. I treat them the way I would like to be treated if I was
being arrested, unless they are giving me a reason to treat them differently, at which point I let
them know who's in control of the situation.

Work people that hang out together. When you find there is a riff between subjects, especially
subjects dating, use that time to your advantage. Angry girlfriends or boyfriends will give all
kinds of info about what the other is doing when they're fighting.

falk with residents in problem areas, they see all that goes on but rarely call in the info. provide
my S.O. email address and ask them to send me tag numbers of vehicles and updates of issues
they see going on. I also provide them the S.O. website info and how to send in tips. Taking a few
minutes to go back and talk with neighbors afterwards goes a long way with them, and shows you
care about what they are telling you, which usually results in better info from them.

During traffic stops, if it's not a criminal citation, I use verbal or written warnings whenever
Jeasible. If it is an arrestable offense, I'll let them sweat the thought of going to jail, and when
they ask if they're going to jail, I tell them there's a good possibility, but let me see what I can do.
I'll then try getting a conversation going with them to see what kind of Intel I can pull from them,

I find that if you are vague with what info you're looking for at first, they'll usually start
providing detailed info, and then let them run with it. Listening to them is key, if you interrupt too
much, you'll lose the conversation. I'll then tell them that due to them being so helpful, I'm just
going to write them a citation with a court date instead of taking them to jail,

Run tags! I'll sit across from the convenience stores where I know my offenders in the area tend to
hang out. Irun tag numbers to see who is driving and if they're legal. It also lets me know who
the subjects are, so when I have contact with them elsewhere, I call them by name. I find knowing
subjects before you have contact with them, and then calling them by name when you have
contact, confuses them, but gives me the upper hand. Then when I start conversing with them,
they don't know what I already know, and during the conversation, I let them run on. I find the
less I talk with them and just listen and acknowledge them, the more info they end up giving me
without even knowing they're giving it.

As with any dealings with offenders, they're going to lie. I let them lie to me, even when I know
they are, and let them think they're getting one over on me. When I talk with other subjects about
the same dealings, I pull the good Intel and do my best to separate the lies from the truth. I'll keep
the lies they tell me in mind, and use it against them when it helps my cause, which then usually
results in better Intel.

Finally, the main thing I tell subjects, especially the offenders providing info, is that I will never
put their name in a report or tell anyone they gave me info, unless I am ordered by court. I don't
tell zone partners who gave me the info or tell other offenders that so and so told me this or that, I
continue to get good info because the subjects know they are going to remain anonymous. It takes
some time to develop that kind of rapport, especially with offenders, but once they know you're
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 162 of 179 PagelD 162

not telling where the info came from, they'll start calling and giving info on their own. I get a lot
of phone messages with subjects wanting to tell me things that are going on.

Section 9: Key Terms and Definitions

Hot Spot

A group of similar crimes committed by one or more individuals at locations within close
proximity to one another.

Examples: Eight daytime burglaries over the past four weeks at a suburban residential
subdivision, with no notable similarities in method of entry or known suspects; ten commercial
burglaries over the course of three weeks at businesses located within a half-mile radius during
overnight hours.

Information

Information is raw data; it could be an item obtained from a newspaper report, a statement made
by a confidential informant, or simply an observation made by a deputy during a traffic stop. In
and of itself, it is rare that action can or should be taken on raw, unevaluated information on its
own.

Intelligence

Information that has been analyzed becomes intelligence. The process that turns raw information
into something useful is analysis; the product is intelligence. Informationt+Analysis =
Intelligence.

Pattern
A crime pattern is a group of two or more crimes reported to or discovered by law enforcement
that are unique because they meet each of the following conditions:

* They share at least one commonality in the type of crime; behavior of the offenders or
victims; characteristics of the offender(s), victims, or targets; property taken; or the
locations of occurrence;

* There is no known relationship between victim(s) and offender(s) (i.e., stranger-on-
stranger crime);

* The shared commonalities make the set of crimes notable and distinct from other criminal
activity occurring within the same general date range;

* The criminal activity is typically of limited duration, ranging from weeks to months in
length; and

* The set of related crimes is treated as one unit of analysis and is addressed through
focused police efforts and tactics.”

Series

A group of similar crimes thought to be committed by the same individual or group of
individuals acting in concert.

Examples: Four commercial arsons citywide in which a black male, between the ages of 45-50,
wearing yellow sweatpants, a black hooded sweatshirt and a yellow “Yankees” cap, was
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 163 of 179 PagelD 163

observed leaving the commercial structures immediately after the fire alarm was triggered; five
home invasion-style robberies involving two to three white males in their 20s wearing stockings
over their faces, displaying a silver, double-barreled shotgun, and driving a red 1980s Pontiac
Trans Am.

Spree

A specific type of series characterized by high frequency of criminal activity within a remarkably
short time frame, to the extent that the activity appears almost continuous.

Examples: A rash of thefts from auto at a parking garage over the course of one hour; multiple
apartments in a high-rise building burglarized during daytime hours on a single day.

Trend

A trend is a persistent, long-term rise or fall in data based on time and indicates a direction.
Crime trend information can be useful in alerting us to increases and decreases in levels of
activity. However, since crime trend analysis does not examine shared similarities between
specific crime incidents, a crime trend is not a crime pattern.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 164 of 179 PagelD 164

References

Boba, R. (2009). Crime analysis with crime mapping. Thousand Oaks, CA: Sage.

Boba, R., & Crank, J. (2008). Institutionalizing problem-oriented policing: Rethinking problem
identification, analysis, and accountability. Police Practice and Research, 9 (5), 379-393.

Carter, P, (2009). Law enforcement intelligence: A guide for state, local, and tribal law
enforcement agencies, second edition. Washington DC: U.S, Department of Justice, Office of
Community Oriented Policing Services.

Center for Problem-Oriented Policing. A Theory of Crime Problems. 1994, 22 September 2015

<http://www.popcenter.org/learning/pam/help/theory.cfm#banner>.

Center for Problem Crowe, Timothy D. Crime Prevention Through Environmental Design
(CPTED). Woburn, MA: Buttterworth-Heinemann, 1999.

Oriented Policing (www.popcenter.org)

Eck, J., Chainey, 8., Cameron, J., Leitner, M., & Wilson, R. (2005). Mapping crime:
Understanding hotspots. Washington, DC: U.S. Department of Justice, National Institute of
Justice.

Federal Bureau of Investigation. (2013). Intelligence Cycle. Retrieved 2013, from FBIL.Gov:
http://www.fbi.eov/about-us/intelligence/intelligence-cycle

Fox, A., Novak, K., McHale, J. (2015). Using Social Network Analysis to Guide Law
Enforcement Strategies. Translational Criminology, Fall 2015, 6-8.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 165 of 179 PagelD 165

"Having an Impact on Crime." Ratcliffe, Jerry. Intelligence Led Policing. NY: Routledge, 2008.
166-172.

National Counter Terrorism Center. (2004). Intelligence Reform and Terrorism Prevention Act of
2004, Retrieved 2013, from nete.gov/docs/p1108_458.pdf: nctc.gov/docs/pl108_458.pdf

Ratcliffe, J. (2008). Intelligence-Led Policing. Portland: Willan Publishing.

US Department of Justice. (2003). National Criminal Intelligence Sharing Plan, Washington,
DC: Government Printing Office.

Additional Readings

Reducing Crimes through Intelligence Led Policing by Bureau of Justice Assistance
https://www.ncire.gov/documents/public/reducing crime through ilp.pdf

Policing Problem Places: Crime Hot Spots and Effective Prevention by Anthony Braga and
David Weisburg.

Implementing Responses to Problems (USDOJ COPS publication http://ric-zai-
inc.com/ric.php?page=detail&id=COPS-P131)

Crime Prevention Research Review Police Enforcement Strategies to Prevent Crime in Hot Spot
Areas (USDOJ COPS publication http://ric-zai-inc.com/ric, php? page=detail&id=COPS-P 140)

Problem-Solving Tips: A Guide to Reducing Crime and Disorder through Problem-Solving

Partnerships (USDOJ COPS publication http://ric-zai-inc.com/ric.php?page=detail&id=COPS-
P019)
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 166 of 179 PagelD 166

Addendum

Strategic Targeted Area Response (STAR) Team Manual

Introduction

The Strategic Targeted Area Response (STAR) Team was created as an important part of the
agency’s crime fighting strategy. For the STAR Team to be successful, the principles that guide
the STAR Team’s thinking and actions must be clear. This manual was developed to eliminate
any confusion regarding the STAR Team’s mission, objectives, strategies, expectations and
overall philosophy.

Mission, Objectives and Expectations
The Strategic Targeted Area Response Team is dedicated to reducing the top 4 UCR crimes in
the district, with particular emphasis inside the STAR box and the immediate surrounding area.

As a result, there is an expectation that the STAR Team will spend 50% of their time working
inside the STAR box (and the immediate surrounding area). The team will utilize various
strategies while operating within the STAR box. All strategies must be centered on the
following three objectives:

* Prevent crime (with particular emphasis on the Big 4)

* Reduce the public’s fear of crime (with particular emphasis on the Big 4)

* Solve crime (with particular emphasis on the Big 4)

The 50% time reference is not a meaningless percentage designed to promote meaningless

‘activity. Instead, this expectation was created to enhance accountability to ensure our STAR
Teams are focusing their efforts where those efforts are most needed. The goal is effectiveness,
not busy work.

STAR Team members must engage all available resources to assist them in accomplishing their
mission and objectives.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 167 of 179 PagelD 167

Strategic Focus

The STAR Team is expected to actively work with other PSO members (particularly ACE and
ILP) and outside agencies to identify and target prolific offenders. They will also assist in
responding to emerging crime patterns and trends. They wiil regularly develop missions to
target the “Top 3” and “Target of the month.” Due to the fact that 6% of the criminals commit
60% of the crime, targeting prolific offenders should be an important part of daily crime fighting
strategies.

In instances where these missions cause STAR Team members to leave the STAR box, they will
check out “Signal 15” and document the top 5, target of the month, and/or emerging crime
trend/location they are working on. Occasionally, STAR Team members will assist other
Districts with EAPs and special missions. All the above listed activities outside the STAR box
will dominate the remaining 50% of the STAR Tearm’s time.

Assignments outside scope of regular duty

STAR Units are not the “Fugitive Apprehension Squad” for Property Crimes. However, they
can assist with picking up prolific offenders when detectives develop Probable Cause to make an
arrest.

Tip Procedures

STAR Units will not be assigned random tips/complaints outside the STAR box. However,
STAR members should expect that tips outside the STAR box related to the STAR box will be
assigned for investigation and clearance. Regardless of the nature of the tip, STAR Team
members will act on the tip with an emphasis on preventing and solving Big 4 Crimes.

Tip Protocol

STAR Team members are encouraged to access the tip management database for investigative
purposes. STAR Team members may conduct a search on tips based on any key word that is
listed in the original tip. For example, a search can be performed on the keyword “Spider” and
the system will populate all tips where the word spider was mentioned in any way.

STAR Team members will interact with members of the community (to include arrestees,
suspects, victims, and witnesses) with a strategic focus on developing actionable intelligence,
with particular emphasis on Big 4 crimes inside and around the STAR box area.

An example of this type of information would include information received from a citizen about
potential offenders of certain crimes in an area, etc.

When appropriate, STAR Team members will document this information via a tip submission.
Once tips are submitted, the ILP Section will analyze the tip and the data will be stored in a
database for future use. If the tip has current investigative value or relates to a specific
investigation, it will be forwarded to the appropriate unit for follow up. The district secretaries,
the ILP Section Tip Manager and the Narcotics Section Tip Manager all have access rights to
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 168 of 179 PagelD 168

close tips and it is important that each tip is properly closed when it is no longer immediately
actionable.

Tip submissions are only one way to become engaged in Intelligence-Led Policing and the
emphasis should remain on quality, not quantity. Tips should not be submitted in place of an
incident report or in addition to an FIR. When possible, submitted tips should contain actionable
information that can be analyzed to make arrests or prevent crimes. STAR Team members
should not use the tip program as a replacement for taking immediate action or completing an
offense incident report.

Example of a Good Tip:

“While conducting an enhanced neighborhood check at 123 Elm Street, the resident, James
Smith, told me that his neighbor at 125 Elm Street, John Jones, approx age 35, has been bragging
about all the stolen Ipads he has. Smith said Jones has even offered to sell him some Ipads a few
months ago.”

Example of a tip with little value:
“An anonymous subject approached me at 7-11 at Moog and US 19 and told me that a guy
named Tommy is dealing drugs in the area.”

STAR “Box”

The STAR box is developed using crime statistics and hot spot trends and patterns to help
identify the area within a specific district that is experiencing consistent, heightened top four

UCR crimes (aka Big 4 - robbery, burglary, auto burglary and auto thefi). The STAR box area is
targeted because crime is persistently dense in this area over an extended period of time.
Generally, the STAR box area accounts for 20%-25% of the total amount of Big 4 crimes
occurring in our district. The data utilized to determine the STAR Box location is re-evaluated
every 90 days to ensure the STAR Team’s efforts are consistently focused in the areas that need
it most.

Pro-arrest Philosophy

When operating in the STAR Box, our philosophy will be pro-arrest in nearly every situation
where probable cause exists and will strategically support the mission. Decisions to arrest for
crimes not part of the mission will be made on an individual basis.

Assisting Patrol

STAR Team members will assist with major events and significant calls for service throughout
the district, when needed. This does not apply to standard calls for service. When STAR Team
members assist patrol on a call for service, there needs to be exigent circumstances to justify this
departure from their primary mission. Immediate officer safety related calls and crimes in
progress where STAR Units are close by are examples of calls for service where it is appropriate
to assist.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 169 of 179 PagelD 169

Crime Experts

To be effective in your mission and objectives, STAR Team members are expected to know and
understand what criminal activity is occurring in the STAR box, with particular emphasis on Big
4 crimes and emerging crime trends. They are also be expected to understand any emerging
crime trends occurring outside the STAR box that may impact the STAR box.

STAR Team members should learn as much as possible about prolific offenders, TOP 5, the
Target of the Month, (both inside and outside the STAR box, with particular emphasis inside the
STAR box) to include their acquaintances, vehicles owned/used, locations frequented, previous
M.O. for offenses, etc. Knowledge and understanding of these issues will drive strategies and all
activities. There are several ways to obtain this crucial information:

* Review and engage ILP’s weekly “Actionable Intelligence” document to understand the
issues in our district, with particular emphasis and examination of the Big 4 crimes inside
the STAR box. Big 4 crime trends occurring outside the STAR box should also be
examined thoroughly.

* Learn and regularly use the Crimereports.com website to assess real time stats regarding
STAR Box criminal activity and district wide crime trends.

* Engage ACE, Platoon Commanders, Sergeants, community leaders and others to gain a
better understand of the issues within the STAR box.

STAR Team members will use the above noted resources to regularly identify potential prolific
offenders that our members need to target. STAR Team members will forward this information
up the chain with an explanation as to why the person(s) should be targeted. These individuals
will be further vetted by ILP prior to being added to the target list (TOP 5 or Target of the
Month).
As STAR Team members examine crime trends, it is important to ask strategic questions to help
truly understand the crime problem and the best possible solutions to the problem. STAR Team
members should ask:

+ “Why is it happening here and not somewhere else?”

* “How long has it been happening and why did it start?”

* “Will the problem recur or return once law enforcement leaves?”

When conducting an analysis, it is essential to clearly and concisely communicate your efforts to
other stakeholders to avoid unnecessary duplication of efforts.

Effective Communication

Inter-agency and intra-agency communication is a crucial component of the Pasco Sheriffs
Office ILP Model. The elimination of “information silos” is an important first step.
“Information silo” is a term that refers to people or groups who are incapable of sharing
important information. Information silos are counter-productive to ILP and in stark contrast to
our operational approach of “We fight as one.”

Therefore, it is incumbent for STAR Team members to make a concerted effort to share
information regularly with members of other units as part of a formal and informal process. This
sharing, at a minimum, should include informative emails to ILP, ACE, PCU, School Resource
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 170 of 179 PagelD 170

Officers and Platoon Commanders to encourage partnership and avoid unnecessary duplication
of efforts.

Effective Communication with [LP Analysts

This issue is of such extreme importance that it deserves special emphasis. The Pasco Sheriff's
Office Criminal Intelligence Analysts are tasked with gathering, analyzing, and interpreting data
from a wide array of internal and external sources to create tactical, strategic and operational
intelligence products that meet both current and long term planning needs.

Districts will always have at least one criminal intelligence analyst assigned to assist in crime
fighting efforts. STAR Team members are encouraged to communicate, share pertinent
information and develop a dialogue directly with our criminal intelligence analyst to gain and
provide situational awareness for the STAR area and/or emerging crime trend(s).

Attendance at AFM (Actionable Intelligence Meetings)

STAR Team members will attend and actively participate in weekly Actionable Intelligence
Meetings. The weekly AIM is comprised of at least one representative from every section in the
agency. This is by design and is intended to include areas that might not appear (on the surface)
to have a role in such a meeting. This includes Court Services, Court Process, Child Protective
Investigations, Forensics and School Resource.

These areas can contribute a wealth of valuable information generated from their unique area of
operation. Department of Juvenile Justice, Probation and Parole, other state agencies, and law
enforcement agencies within and surrounding Pasco County will also be encouraged to attend.

The focus of AIM is on hot spots, trends, prolific offenders, and information sharing. It also
serves as de-confliction between units who unknowingly may be working the same target. Each
meeting is based on crimes affecting our district.

The intelligence analysts will begin each meeting with offender and trend data for the area in
question. Atiendees weigh in on the information presented. While this meeting is moderated by a
supervisor, it is not a roll call style meeting. It is intended to provide a free flow of information.

In addition to the inherent information sharing, the meetings also serve to eliminate the
aforementioned “information silos.” With obvious exceptions, all units are required to share the
persons and areas of focus to allow for a holistic approach to solving their problems. In other
words, we seck to integrate an “all crimes” approach to every case. For example, rather than
working a drug dealer for drugs only, we would seek to integrate Economic Crimes, Property
Crimes and Major Crimes, when possible, to explore other crimes that may be related to the
suspect’s drug involvement.

AIM Expectations
STAR Team members should prepare to share and seek information related to their mission,
goals and objectives. This includes information related to criminal activity within the STAR
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 171 of 179 PagelD 171

Box, identification of prolific offenders, identification of crime trends, TOP 5, Target of the
Month and pending investigations and/or persons of interest.

Strategic Partnerships
STAR Team members will be expected to attend select community meetings in the STAR box
and participate in select meetings with other PSO members and outside agency members to
nurture strategic relationships. STAR Team members must understand that these strategic
relationships will greatly enhance their ability to accomplish their mission. These outside
agencies include, but are not limited to, the following:

* Municipal Law enforcement agencies inside and adjacent to Pasco County.

* Area Sheriff's Offices

* Parole and Probation

* Juvenile Justice (Probation)

* Code Enforcement

* ATF (gun related charges), ICE and other federal agencies

* Alcohol, Beverage and Tobacco

* HOA and other community organizations (in and related to the STAR Box)

* County Attorney

* Building Officials

STAR Team members must explore how these strategic relationships can enhance their crime
fighting efforts. For instance, Parole and Probation has the ability to control the actions of
prolific offenders under their supervision. Therefore, STAR Team members should regularly
consult and plan missions related to probation checks for individuals who reside inside the
STAR box. Special attention must be given to foster this relationship.

Strategic Practices

Star Team members can and will be creative and flexible in their strategic activities. In addition
to what has already been described, the STAR Team will utilize various strategies to accomplish
their mission and objectives. This includes, but is not limited to, the following activities:

* Strategic, directed patrol in the STAR box in a marked unit. Traffic stops and citizen
contacts should be driven by a desire to prevent crime, reduce the public’s fear of crime
and solving crime, with particular emphasis on the Big 4.

* Strategic directed patrol and surveillance in unmarked units. Traffic stops and citizen
contacts should be driven by a desire to prevent crime, reduce the public’s fear of crime
and solve crime, with particular emphasis on the Big 4.

* Targeted knock and talks (with emphasis on identifying and targeting Big 4 offenders,
even if the location is narcotics related).

* Request a list of recent Big 4 cases in the STAR box that have been recently inactivated.
Review cases and consider strategies to develop leads. ‘This will likely include enhanced
neighborhood checks. Pathways to and from the incident location should be thoroughiy
examined for surveillance cameras and other leads that may have been overlooked during
the initial LEO response.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 172 of 179 PagelD 172

* Regularly obtaining lists of active JPOs in and around the STAR box (priority given to
Big 4 offenders). Serve the JPOs and plan sweeps when appropriate.

* Regularly searching for and executing warrants in and around the STAR box (priority
given to Big 4 offenders).

* STAR Team members have flexibility in regards to vehicles used, uniforms worn (PSO
related or dressed down, when appropriate) and resources needed. Be creative as you
pursue effectiveness. Some of your strategies will involve trial and error, which is
acceptable and expected,

* Consider utilizing strategies that involve resources that are not readily available. We can
explore ways to obtain and/or borrow needed resources, if necessary. For instance, if we
are having problems with vehicle thefts, consider taking steps to find and utilize a bait car
with a kill switch.

* Check BWI and research top pawners. Many of these people live in the STAR Box and
are solid targets, Top pawners who live outside the STAR Box can be documented in an
ILP tip for follow up by ACE or others.

* Identify adults on probation in the STAR box (with particular emphasis on Big 4
offenders). Conduct probation checks (in cooperation with Parole and Probation) to
ensure compliance and strict accountability.

* Identify juveniles on probation in the STAR box (with particular emphasis on Big 4
offenders). Conduct probation checks (in cooperation with JPOs) to ensure compliance
and strict accountability.

* STAR Team members should consider using strategic trash pulls on narcotics related
residences located in the STAR box. The emphasis should always be to use our response
to narcotics and other criminal activity with a clear motivation and focus on obtaining
BIG 4 information as we address the other issues.

* Utilize County Ordinance citations as a strategic tool to target prolific offenders and
problem locations within the STAR box. Coordinate missions with Cpl. Art Madden and
Code Enforcement to conduct STAR box Code Enforcement blitzes.

* Explore utilizing Nuisance Abatement and Minimal Housing standards to target prolific
offenders and problem locations within the STAR box. This will require active
cooperation with the County Attorney and Building Officials.

Again, the examples listed above have been provided to model practical strategies that show how
the principles explained in this document can be put into practice. Over time, we will add to this
list as we explore and discover effective crime fighting strategies.

Crime Prevention

A key component of ILP is our agency’s effort to reduce and prevent crime from occurring. An
important aspect of preventing crime is to provide information to citizens and businesses through
a variety of means to create awareness. The goal is to cause self-induced behavior modification
to make them less likely to become victims of crime, thus effectively reducing incidents of
crime.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 173 of 179 PagelD 173

Law enforcement agencies have long known the benefits of keeping the public informed about
the state of crime in their community, and what LEOs are doing about it. This has historically
been conducted via face-to-face meetings with individual citizens or citizen groups.

Modern technology has also increased the capabilities available to law enforcement agencies to
educate the public about crime prevention. STAR Team members should consider various ways
to disseminate crime prevention information with the goal of creating citizen awareness via the
following techniques:

+ Online resources such as websites, email distribution groups, social media accounts such
as PSO Facebook, PSO Twitter, PSO Pinterest, PSO Instagram and PSO YouTube; PSO
cell phone apps., etc.

* Handouts, flyers, door hangers, etc.

* Publicity campaigns such as “Keep What’s Yours”, Shoplifting PSAs, Don’t Drink and
Drive.

Crime Prevention Strategies

Identifying crime patterns and working to disrupt those patterns though public awareness efforts
can occur in many forms. As STAR Team members make contact with citizens and community
leaders in the STAR box, they must learn and participate in crime prevention strategies. STAR
Team members must understand and take an active role in using crime prevention principles to
educate citizens and businesses on how to avoid being a crime target.

Among other benchmarks already listed, the STAR Team’s effectiveness will be measured by
their engagement in effective crime prevention strategies.

During citizen contacts, community meetings and enhanced neighborhood checks, STAR Team
members will utilize crime prevention methods to inform residents of emerging crime trends in
their area, STAR Team members will offer tips to these citizens on how they can avoid being
victimized (i.e. locking vehicle and home doors, closing unattended garage doors, installing
motion lights, installing surveillance cameras, encourage citizens to park in their driveway close
to the home, encouraging proper landscape maintenance to discourage concealment
opportunities, etc.).

To assist in implementing effective crime prevention strategies, consider the following:

* Examine criminal trends and try to determine what opportunity the criminal is exploiting
and plan prevention efforts accordingly. Crime patterns will generally relate to an
“offender, place, or victim” problem.

* Ifit is an offender problem and there are no commonalities among the victims, pursue
opportunities to strategically patrol the area during opportune times, visit prolific
offenders, etc.

* Ifit is a place problem, try to identify what about the place is attracting crime and take
appropriate measures. For example, if there are numerous foreclosed houses in the area in
disrepair, work with Code Enforcement to address. Determine if the crimes are occurring
along frequently traveled routes that criminal may use and determine if there are
opportunities to alter or impact these paths.
Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 174 of 179 PagelD 174

+ Ifitis a victim problem, consider marketing campaigns directed at the
residents/businesses outlining what they can do to mitigate their potential for
victimization. Examples include flyers (or other crime prevention literature), electronic
signage, community meetings, newsletters, etc.

* Always be sure to have a coordinated effort that is approved by your District Commander
to guard against duplication of efforts.

Daily Reports

The STAR Team Corporal (or designee) will provide the Property Crimes Sergeant, District
Investigative Lieutenant, and Captain with a daily email documenting the STAR Team’s activity
for the day. This report is not intended to simply document arrests or other law enforcement
activity. Although this activity is important and should be documented, the reason behind the
activity should also be included. In summary, this report should be written in a way that clearly
reveals the STAR Team’s activity is based upon the principles contained in this manual. This
report will be also added to morning report at the conclusion of every shift.
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 175 of 179 PagelD 175

EXHIBIT L
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 176 of 179 PagelD 176

 

i
:
i
:
i
i
i
E
E
ji

L_ :
Reporting Member - JOHN HORNING CJIS#: 566 Reporting waves vureer ic,
Supervisor: JOHN COLLIER JR CUIS#: 1620 Date approved: 06/25/12
Status: CLEARED BY ARREST
Referred to: S.A.O. EAST

 

 

 

 

 

 

[ | Assignment | ;
Assigned By: CJIS#: . Date assigned:
Assigned To: . CIISH: Date assigned: |
T End Report 42-033038 | J

ft

AMAA A eee

htto://ocs400d:G0N0iecicreantrat SNe? nae Fea and NOM otra ATs
Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 177 of 179 PagelD 177

 

-- STAT DATA —-
Narrative Only ©

VICTIM/WITNESS - DOMESTIC VIOLENCE PACKET ISSUED Y/N: No

SAO INVESTIGATION DATE: N
SUPPORT DOCUMENTS: None

On 06-16-12, at 1716 hours, | was on duty working the 0600
hour, to 1800 hour, shift as a Duly Sworn Deputy for Pasco County.

While on patrol, | received a phone call from the listed
suspect in this case. Joseph advised me he was involved in a verbal
confrontation with a subject named Jerry, at Jerry's Auto Sales.
Joseph said he attempted to call me immediately upon leaving the
incident location, however, | was not available. He said he
continued to try to contact me, which was confirmed by missed calls
recorded on my phone from 1445 hours on 06-16-12. Joseph gave me a

ee nen
MNT EADIE ILE A PPL buUswY uw aa

Case 8:19-cv-00906-CEH-AAS Document 1 Filed 04/16/19 Page 178 of 179 PagelD 178

detailed statement regarding the incident. He said he met with
Jerry to inquire about a problem he had with a vehicle that was
purchased from his business one year prior. Joseph said he asked
Jerry if he sold the vehicle a year ago without the check engine
light. Joseph said Jerry became extremely irate regarding the
question. Jerry then began to yell and immediately made a call on
his phone and began yelling into the phone, "There is a man on my
property attacking me and he won't leave." Joseph said he was
standing approximately two feet from Jerry while he was on the
phone, however, Jerry continued to talk into the phone saying, "He
is in my face, he won't leave, he struck me in the chest, etc."
Joseph said at no time did he touch Jerry, not even to push him away
when he tried to provoke him.

Joseph then entered his vehicle and Jerry followed him,
continuing fo yell he was being attacked. Joseph said Jerry walked.
behind his vehicle and positioned himself at the right rear corner
of the vehicle. Joseph said there was a vehicle directly in front
of his preventing him from going forward and Jerry was still in his
path behind him. Joseph said Jerry remained at the corner of the
vehicle for 10 or 15 seconds before he moved to his right. Joseph
said he was looking to the rear and when Jerry cleared his path, he
put the vehicle in reverse and very slowly, started to back up.
Joseph emphasized the fact he backed up less then a foot, when Jerry
slammed his forearms and chest onto the rear window. Joseph said he
immediately put the vehicle in park. Joseph said Jerry did not fall
backwards, as he would if he hit Jerry with a vehicle, but rather
turned around and watked approximately five to ten feet to the right
of the car and dove belly down into the gravel driveway. Joseph
said he exited his vehicle as he lost sight of Jerry when Jerry dove
down. Joseph said he walked around the back of his vehicle and
observed Jerry to be seated on the ground screaming into his phone
that he never dropped, saying, "He just hit me with his car."

Joseph said Jerry then began to pick at both of his knees with his
fingernails, Jerry then started to yell to a man that was standing
on the porch of a gift shop saying, "Did you see him hit me?"

Joseph said the man answered Jerry saying, "No, | just came out."

Joseph said Jerry then came back to the rear of the vehicle and
continued to scream into his phone, "He is in my face.” Jerry then
turned towards Joseph and started to push him and punch him on his
back and shoulders. Joseph said a vehicle pulled into the gift shop
occupied by two females. At that time Jerry backed up away from the
vehicle. Joseph entered his vehicle and could see Jerry was

standing far enough away to allow him to back up enough to clear the
vehicle in front of his and pull forward. Joseph said he then left

the property and immediately called my phone. Joseph continued to
emphasize he was very cautious to never touch Jerry at any time,
saying he dic not even biock Jerry when he was hitting him. Joseph
fold me his 72 year old daughter, 9 year old son and 7 year old
daughter, were in the vehicle during the incident.

| spoke to the 12 year old, Charis, on the phone. Charis was

http://pces400d:9000/cgisrcep/ral 50r3.pgm ?request=POST&XCASE=33038&XCASEYi=... 6/30/2012
Ottfense Incident Keport |
- Case 8:19-cv-00906-CEH-AAS Document1 Filed 04/16/19 Page 179 of 179 PagelD 179

very clear regarding what she had seen. Charis said a man was
yelling at her dad and was pushing him. Charis said that man was
yelling on his phone, but she could not hear what he was saying.
- Charis said her dad got back into their car and started to back up.
She said her dad was just starting to move and was moving very
- slowly backwards, when the man ran into the back of the car and
smacked it. She said the man then walked off to the side and jumped
on the ground. Charis continued to say her dad exited the car to
see where the man was. She then observed the man approach her dad
and push him. Charis said the man pushed him several times, until
her dad entered the car. She said the man stood off to the left
side of the car and continued to yell. The man then walked back
behind the car and stood over by the passenger side of the car. She
said her dad backed up very slowly, just enough to allow enough room
for him to pull forward and leave. | asked Charis specificaily
saying, "Did your dad touch the man or push him, just to keep him
away or anything?” Charis said, "My daddy never touched the man,
even when the man was hitting and pushing him." | asked Charis, "Did
your daddy bump into the man by accident when he was trying to
leave?" Charis said, "My daddy was just starting to barely move,
when the man ran into the car, smashing himself into it."

| told Joseph I-was not working in the district this incident
occurred and | could not get involved directly in the investigation.
| advised Joseph he and Charis need to teil the investigating deputy
about all the details. | told him to mention pulling the 911 tape
so the deputy could hear the man alleging that you were hitting him.
The fact that the man continued to talk to the operator without
interruption while being allegedly punched and attacked will be
inconsistent.

| then called the investigating deputy and advised him Joseph
called me immediately to report the incident. Deputy J. Cardona
advised he would interview Joseph and his witnesses the next day.

ICR = .50 hour/s @ $26.00 per hour = $13.00.

 

 

Station 5/1712
| Administrative i
Reporting Member - JOHN HORNING CJIS#: 566 Reporting Date: 06/22/12
Supervisor: JOHN COLLIER JR CJIS#: 1620 Date approved: 06/25/12

Status: CLEARED BY ARREST
Referred te: $.A.0. EAST

 

 

 

| Assignment | |
Assigned By: CUS#: . Date assigned:
Assigned To: . CJIS#: Date assigned:
" | End Report 12 -033038 | |

 

http://pcs400d:9000/cgisrcep/ral 50r3 pgm ?request=-POST&XCASE=33038&X CASEY T=... 6/30/2012
